Exhibit 10.4

LEASE

OF PREMISES AT 784 MEMORIAL DRIVE

CAMBRIDGE, MASSACHUSETTS

FROM

BHX, LLC, AS TRUSTEE OF 784 REALTY TRUST

TO

INFINITY PHARMACEUTICALS, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SUMMARY OF BASIC TERMS

     i   

ARTICLE I

     1   

ARTICLE II

     7   

Section 2.1 Lease of the Premises

     7   

Section 2.2 Outside Areas

     7   

Section 2.3 Parking

     7   

Section 2.4 Declaration Common Areas

     7   

Section 2.5 Lease Term

     7   

Section 2.6 Security Deposit

     8   

Section 2.7 Lease Amendment

     9   

ARTICLE III

     9   

Section 3.1 Base Building Work

     9   

Section 3.2 TI Work

     11   

Section 3.3 Latent Defect Work

     12   

Section 3.4 Latent Hazardous Materials Work

     12   

Section 3.5 Responsibility for Costs

     12   

Section 3.6 Landlord’s Specific Repairs

     14   

Section 3.7 Signs

     14   

ARTICLE IV

     15   

Section 4.1 Base Rent

     15   

Section 4.2 Certain Additional Rent

     16   

Section 4.3 Taxes

     16   

Section 4.4 Operating Costs

     17   

Section 4.5 Utility Costs

     18   

Section 4.6 Tenant’s Audit Rights

     18   

ARTICLE V

     19   

Section 5.1 Permitted Use

     19   

Section 5.2 Restrictions on Use

     19   

Section 5.3 Hazardous Materials

     19   

Section 5.4 ADA

     20   

Section 5.5 Outside Equipment

     20   

ARTICLE VI

     20   

Section 6.1 Landlord’s Services

     20   

Section 6.2 Tenant-Assumed Services

     22   

Section 6.3 Interruption

     23   

Section 6.4 Additional Services

     23   

Section 6.5 Declaration

     23   

Section 6.6 Landlord Indemnity

     24   

ARTICLE VII

     24   

Section 7.1 Rent

     24   

Section 7.2 Utilities

     24   

Section 7.3 No Waste

     24   

Section 7.4 Maintenance; Repairs; and Yield-Up

     25   

Section 7.5 Alterations by Tenant

     25   

Section 7.6 Trade Fixtures and Equipment

     26   

Section 7.7 Compliance with Laws

     26   

Section 7.8 Contents at Tenant’s Risk

     27   

Section 7.9 Exoneration; Indemnification and Insurance

     27   

Section 7.10 Landlord’s Access

     28   

Section 7.11 No Liens

     28   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII

     28   

Section 8.1 Subletting and Assignment

     28   

ARTICLE IX

     31   

Section 9.1 Subordination to Mortgages and Ground Leases

     31   

Section 9.2 Lease Superior at Mortgagee’s or Ground Lessor’s Election

     31   

Section 9.3 Notice to Mortgagee and Ground Lessor

     32   

Section 9.4 Limitations on Obligations of Mortgagees, Ground Lessors and
Successors

     32   

Section 9.5 Estoppel Certificates

     32   

ARTICLE X

     33   

Section 10.1 Damage From Casualty

     33   

Section 10.2 Abatement of Rent

     34   

Section 10.3 Landlord’s Right to Terminate

     34   

ARTICLE XI

     34   

Section 11.1 Eminent Domain; Right to Terminate and Abatement in Rent

     34   

Section 11.2 Restoration

     35   

Section 11.3 Landlord to Control Eminent Domain Action

     35   

ARTICLE XII

     35   

Section 12.1 Event of Default

     35   

Section 12.2 Landlord’s Remedies

     36   

Section 12.3 Reimbursement of Landlord

     37   

Section 12.4 Landlord’s Right to Perform Tenant’s Covenants

     37   

Section 12.5 Cumulative Remedies

     38   

Section 12.6 Expenses of Enforcement

     38   

Section 12.7 Landlord’s Default

     38   

Section 12.8 Limitation of Liability

     39   

Section 12.9 Late Payment and Administrative Expense

     39   

ARTICLE XIII

     40   

Section 13.1 Brokers

     40   

Section 13.2 Quiet Enjoyment

     40   

Section 13.3 Tenant’s Request for Landlord’s Action

     40   

Section 13.4 Notices

     40   

Section 13.5 Waiver of Subrogation

     40   

Section 13.6 Entire Agreement; Execution; Time of the Essence and Headings and
Table of Contents

     40   

Section 13.7 Partial Invalidity

     41   

Section 13.8 No Waiver

     41   

Section 13.9 Holdover

     41   

Section 13.10 When Lease Becomes Binding

     41   

Section 13.11 Recordation

     41   

Section 13.12 As Is

     41   

Section 13.13 Financial Statements; Certain Representations and Warranties

     42   

Section 13.14 Confidentiality

     42   

Section 13.15 Lease Effectiveness Conditions

     43   

Section 13.16 Summary of Basic Terms

     43   

Section 13.17 Waiver of Lien

     43   

Section 13.18 Announcements

     43   

Section 13.19 Force Majeure

     43   

 

ii



--------------------------------------------------------------------------------

Exhibits:

A    Property Description B    Site Plan C    Building Floor Plan D    Base
Building Work E    Form of Letter of Credit F    Notice to Parcel B Owner G-1   
Subordination, Non-Disturbance and Attornment Agreement (Union Security
Insurance Company) G-2    Subordination, Non-Disturbance and Attornment
Agreement (future lender) H    Form of Notice of Lease

 

Schedules:

2.1    Encumbrances 3.2(b)    Programming Elements for Tenant Improvements
3.2(c)    Approved Contractors for TI Work 5.3    Environmental Reports 6.1(b)
   Specifications for Building Systems 6.1(f)    Janitorial Schedule 6.5   
Estoppel Certificate of Parcel B Owner 13.15    Letter Agreement

 

iii



--------------------------------------------------------------------------------

SUMMARY OF BASIC TERMS

LEASE

OF PREMISES AT 784 MEMORIAL DRIVE

CAMBRIDGE, MASSACHUSETTS

TO

INFINITY PHARMACEUTICALS, INC.

DATED AS OF SEPTEMBER 25, 2014

The following is a summary of certain basic terms of this Lease which is
intended for the convenience and reference of the parties. Capitalized terms
used, but not defined, in this Summary of Basic Terms have their defined
meanings in this Lease. In addition, some of the following items or terms are
incorporated into this Lease by reference to the item or term or to this Summary
of Basic Terms.

 

1. Landlord: BHX, LLC, a Massachusetts limited liability company, as Trustee of
784 Realty Trust under Declaration of Trust dated December 21, 1999, recorded
with the Middlesex South Registry of Deeds on December 29, 1999 as Instrument
No. 827, and filed with the Middlesex Registry District of the Land Court on
December 29, 1999 as Document No. 1127477.

 

2. Tenant: Infinity Pharmaceuticals, Inc., a Delaware corporation.

 

3A. Premises: The entire Building, containing an agreed upon 61,000 square feet
of leasable space.

 

3B. Project: The real property with the Building and any other improvements now
or hereafter thereon, commonly known as 784 Memorial Drive, Cambridge,
Massachusetts, as described on Exhibit A and depicted on Exhibit B.

 

3C. Leasable Square Footage of the Premises: 61,000 square feet.

 

3D. Leasable Square Footage of the Building: 61,000 square feet.

 

4A. Base Building Work: Tenant shall design and perform the Base Building Work
as set forth in Section 3.1.

 

4B. TI Work: Tenant shall design and perform the TI Work as set forth in
Section 3.2.

 

4C. Allowances: Landlord shall provide Tenant (i) an allowance for the actual
Base Building Costs in the amount of $2,800,000 (the “Base Building Allowance”),
(ii) an allowance for the actual TI Costs in the amount of $3,050,000 ($50.00
per square foot) (the “TI Allowance”), and (iii) an allowance for the actual
costs of preliminary space planning for the Premises in the amount of $6,100
($0.10 per square foot) (the “Space Planning Allowance”). If the TI Costs exceed
the TI Allowance, Landlord shall, at the request of Tenant as provided in
Section 3.5(b)(iv), provide Tenant an additional allowance in an amount up to
$1,220,000 ($20.00 per square foot) (the “Supplemental Allowance”) for the
actual TI Costs; provided that if Landlord provides the Supplemental Allowance,
the monthly installments of Base Rent shall be increased as provided in
Section 3.5(b)(iv). The allowances shall be disbursed and applied as provided in
Section 3.5.

 

5A. Commencement Date: November 1, 2014.

 

i



--------------------------------------------------------------------------------

5B. Base Rent Commencement Date: April 1, 2015.

 

5C. Lease Term: From the Commencement Date through March 31, 2025, subject to
extension as provided in Section 2.5(b).

 

5D. Extension: Tenant shall have the right to extend the Lease Term for up to
two terms of five years each in accordance with Section 2.5(b).

 

6. Permitted Use: The Premises may be used for general office purposes and,
subject to Legal Requirements, uses accessory to general offices only and for no
other purpose.

 

7. Security Deposit: $1,000,000, subject to reduction as provided in
Section 2.6(c). The Security Deposit shall be in the form of cash or Letter of
Credit, as provided in Section 2.6.

 

8. Tenant’s Parking Allocation: Tenant shall have the right to use up to 105
parking spaces on Parcel B and the parking spaces in the turnaround in front of
the Building, as provided in Section 2.3.

 

9. Base Rent: The Base Rent for the Initial Term shall be as follows (subject to
increase pursuant to Section 3.5(b)(iv) if Landlord provides the Supplemental
Allowance):

 

PERIOD

   ANNUAL
RATE      MONTHLY
RATE      PSF
RATE  

Commencement Date until Base Rent Commencement Date*

     -0-         -0-         -0-   

Base Rent Commencement Date through fifth Lease Year

   $ 2,043,500.00       $ 170,291.67       $ 33.50   

Sixth through tenth Lease Years

   $ 2,287,500.00         190,625.00       $ 37.50   

If Landlord provides the Supplemental Allowance, the Base Rent provided for
above will be increased as provided in Section 3.5(b)(iv).

The Base Rent for each Extension Term will be as provided in Section 4.1(b).

 

10. Additional Rent: Tenant’s Share of Operating Costs, Tenant’s Share of Taxes,
and the Utility Costs, each as more fully provided in Article IV, and all other
fees, charges, expenses, fines, assessments, interest, indemnities and other
sums payable by Tenant under this Lease.

 

11. Brokers: CB Richard Ellis/New England, having an office at 33 Arch Street,
28th Floor, Boston, MA 02110, and The Bulfinch Companies, Inc., having an office
at First Needham Place, 250 First Avenue, Suite 200, Needham, MA 02494.

 

12A. Tenant’s Address For Notices, Telephone Number, Email and Taxpayer
Identification No.:

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, MA 02139

Attn: Chief Executive Officer

Telephone: 617-453-1000; Email: adelene.perkins@infi.com

Tenant F.I.D.#33-0655706

 

ii



--------------------------------------------------------------------------------

with a copy to:

DLA Piper LLP (US)

33 Arch Street

Boston, MA 01220

Attn: Geoff Howell., Esq.

Telephone: 617-406-6008; Email: geoff.howell@dlapiper.com

 

12B. Landlord’s Address for Notices:

BHX, LLC, as Trustee of 784 Realty Trust

c/o The Bulfinch Companies, Inc.

First Needham Place

250 First Avenue, Suite 200

Needham, MA 02494

Attention: Robert A Schlager

Telephone: (781) 707-4000; Email: ras@bulfinch.com

with a copy to:

Vorys, Sater, Seymour and Pease LLP

301 East Fourth Street, Suite 3500

Cincinnati, OH 45202

Attn: Charles C. Bissinger, Jr., Esq.

Telephone: (513) 723-4000; Email: ccbissinger@vorys.com

 

iii



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”), made as of the 25th day of September, 2014, between
BHX, LLC, a Massachusetts limited liability company, as Trustee of 784 Realty
Trust, and INFINITY PHARMACEUTICALS, INC., a Delaware corporation, is as
follows.

W I T N E S S E T H:

ARTICLE I

CERTAIN DEFINITIONS

In addition to the words and terms defined elsewhere in this Lease, the
following words and terms shall have in this Lease the meanings given in this
Article:

“Additional Rent” has the meaning given in Item 10 of the Summary of Basic
Terms.

“Bankruptcy Laws” means any existing or future bankruptcy, insolvency,
reorganization, dissolution, liquidation or arrangement or readjustment of debt
law or any similar existing or future law of any applicable jurisdiction, or any
laws amendatory thereof or supplemental thereto, including, without limitation,
the United States Bankruptcy Code of 1978, as amended (11 U.S.C. Section 101 et
seq.), as any or all of the foregoing may be amended or supplemented from time
to time.

“Base Building Allowance” has the meaning given in Item 4C of the Summary of
Basic Terms.

“Base Building Costs” means all costs of designing and performing the Base
Building Work.

“Base Building Plans” means the plans and specifications for the Base Building
Work, to be prepared by Tenant’s Architect as provided in Section 3.1(b).

“Base Building Work” means the detailed scope of work described in Exhibit D
hereto.

“Base Rent” has the meaning given in Item 9 of the Summary of Basic Terms.

“Base Rent Commencement Date” has the meaning given in Item 5B of the Summary of
Basic Terms.

“Brokers” has the meaning given in Item 11 of the Summary of Basic Terms.

“Building” means the building located at the Project commonly known as 784
Memorial Drive, Cambridge, Massachusetts, as depicted on the Site Plan.

“Business Days” mean Monday through Friday, except holidays. The term “holiday”
shall mean (a) the federal day of celebration of the following holidays: New
Year’s Day, President’s Day, Memorial Day, July 4th, Labor Day, Thanksgiving,
Christmas and (b) the Friday after Thanksgiving.

“Capital Operating Costs” means all costs of repairs, replacements and
improvements made by Landlord to the Project that, under GAAP, would be
capitalized.

“Commencement Date” has the meaning given in Item 5A of the Summary of Basic
Terms.

“Declaration” means the Declaration of Easements, Covenants, Conditions and
Restrictions, dated December 22, 1999, by 784 Memorial Drive LLC, filed with the
Middlesex South Registry District of the Land Court as Document No. 1127474 and
recorded in the Middlesex South Registry of Deeds on December 29, 1999, in Book
31008, Page 1, as amended by the First Amendment to Declaration of Easements,
Covenants, Conditions and Restrictions, dated September 17, 2001, by 784
Memorial Drive LLC, ARE 770/784/790 Memorial Drive LLC and Landlord, filed with
the Middlesex South Registry District of the Land Court as Document No. 1195705
and recorded in the Middlesex South Registry of Deeds in Book 34522, Page 324.

 

1



--------------------------------------------------------------------------------

“Encumbrances” has the meaning given in Section 2.1.

“Environmental Law” means the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. §1802 et seq., the Toxic Substances
Control Act, 15 U.S.C. §2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. §1251 et seq., the Clean Water Act, 33 U.S.C. §1321 et seq., the Clean
Air Act, 42 U.S.C. §7401 et seq., the Massachusetts Oil and Hazardous Material
Release Prevention and Response Act, Chapter 21E of the Massachusetts General
Laws, all regulations promulgated thereunder, and any other federal, state,
county, municipal, local or other statute, law, ordinance or regulation
(including any state or local board of health rules, regulation, or code), or
any common law (including common law that may impose strict liability or
liability based on negligence), which may relate to or deal with human health,
the environment, natural resources, or Hazardous Materials, all as may be from
time to time amended or modified.

“Event of Default” means any of the events listed in Section 12.1.

“Excess Base Building Allowance” means, if applicable, any unused portion of the
Base Building Allowance remaining after completion of the Base Building Work and
payment of all Base Building Costs as established to the reasonable satisfaction
of Landlord, including by such certifications, lien waivers and other documents
from Tenant, Tenant’s contractor and Tenant’s Architect as Landlord may
reasonably request (provided that lien waivers shall not be required from
subcontractors performing work with an aggregate cost of less than $50,000 in
any one instance).

“Excluded Items” means the following: (a) debt service and ground rent payments;
(b) any cost or expenditure for which Landlord is entitled to reimbursement by
insurance proceeds or eminent domain proceeds; (c) costs for which Landlord is
entitled to reimbursement under warranties; (d) salaries and bonuses of officers
and executives of Landlord and administrative employees above the level of
property manager or building supervisor and Landlord’s general overhead; (e) the
cost of any additions to the Building; (f) any cost, other than the management
fee provided for in the definition of Operating Costs, otherwise included in
Operating Costs representing an amount paid to a person or entity affiliated
with Landlord which is in excess of the amount which would have been paid on an
arms-length basis in the absence of such relationship; (g) depreciation,
amortization and Capital Operating Costs, other than Permitted Capital Operating
Costs; (h) costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Project; (i) costs of any disputes between
Landlord and its employees; (j) legal fees which are not for the enforcement or
protection of rights that benefit Tenant; (k) legal fees in excess of $5,000 for
any matter involving the enforcement or protection of rights that benefit
Tenant, unless Tenant has authorized legal fees in excess of $5,000 for such
matter in writing prior to Landlord incurring such costs; (l) costs of
performing any Tenant-Assumed Service; (m) costs incurred to remove, remedy,
contain, monitor or treat any Hazardous Materials on, in or about or emanating
from the Project (including, without limitation, Hazardous Materials in the
ground water or soil); (n) costs, fees and expenses associated with the
formation and administration of the ownership entity constituting Landlord, and
of its affiliates, such as costs of tax returns or appraisals (but excluding
preparation of financial reports required by this Lease); (o) advertising,
marketing costs and leasing commissions associated with leasing space in the
Building; (p) costs of so-called leasehold improvements to rentable areas in the
Building; (q) costs for which Landlord is entitled to reimbursement by third
parties; (r) legal and accounting expenses related to lease negotiations and
enforcement of leases; (s) damages, penalties, fines or interest that Landlord
is obligated to pay by reason of any tort liability of Landlord, Landlord’s
violation of Legal Requirements or failure by Landlord to comply with its lease
obligations or to timely pay any component of Operating Costs; (t) charitable
and political contributions; (u) costs incurred by Landlord as a result of
Landlord’s breach of this Lease; (v) compensation paid to any Person to the
extent that the same is not fairly allocable to the work or service provided by
such Person to the Project; (w) Taxes and any estate, succession, inheritance,
profit, use, occupancy, gross receipts, rental, capital gains

 

2



--------------------------------------------------------------------------------

and transfer taxes imposed upon Landlord; (x) any bad debt loss, rent loss or
reserves for bad debts or rent loss; (y) any expenses which are not paid or
incurred in respect of the Project but rather in respect of other real property
owned by Landlord or affiliates of Landlord; (z) costs incurred with respect to
a sale or transfer of all or any portion of the Property or any interest therein
or in any Person of whatever tier owning an interest therein; (AA) costs of
works or services for particular tenants (including Tenant) that are separately
reimbursable to Landlord by such tenant; (BB) costs paid directly by individual
tenants, including Tenant, to suppliers, including tenant electricity and
telephone costs; (CC) interest or penalties for late payment by Landlord; (DD)
reserves; (EE) advertising or marketing expenses; (FF) brokerage fees and
commissions; (GG) exactions and impact fees paid to governmental bodies; (HH)
charitable or political contributions; and (I) fines and penalties.

“Extension Term” means, as applicable, (a) the period of five years beginning at
the end of the Initial Term, and (b) the period of five years beginning at the
end of the first Extension Term.

“GAAP” means generally accepted accounting principles, consistently applied.

“Hazardous Materials” means, at any time, (a) any “hazardous substance” as
defined in §101(14) of CERCLA (42 U.S.C. §9601(14)) or regulations promulgated
thereunder; (b) any “solid waste,” “hazardous waste,” or “infectious waste,” as
such terms are defined in any Environmental Law at such time; (c) asbestos,
urea-formaldehyde, polychlorinated biphenyls (“PCBs”), bio-medical materials or
waste, nuclear fuel or material, chemical waste, radioactive material,
explosives, known carcinogens, petroleum products and by-products and other
dangerous, toxic or hazardous pollutants, contaminants, chemicals, materials or
substances which may be hazardous to human or animal health or the environment
or which are listed or identified in, or regulated by, any Environmental Law;
and (d) any additional substances or materials which at such time are classified
or considered to be hazardous or toxic under any Environmental Law.

“Initial Term” means the period beginning at 12:01 a.m. on the Commencement Date
and ending at 11:59 p.m. on March 31, 2025.

“Insurance Costs” includes the cost of insuring the entire Project, including
without limitation the Building and other improvements now or hereafter situated
thereon, and all operations conducted in connection therewith, with such
policies, coverages and companies and in such limits as are required pursuant to
Section 6.1(h); provided that the costs of any insurance covering debt service
or similar financing charges shall be excluded from Insurance Costs. The costs
of environmental liability insurance reasonably allocable to the Project,
amortized on a straight-line basis over the term of the insurance policy, up to
a maximum of $5,000 in any year, may be included in Insurance Costs if a copy of
the applicable insurance policy and an endorsement reasonably satisfactory to
Tenant naming Tenant as an additional insured is provided to Tenant.

“Invitees” means, as to Landlord or Tenant, its employees, workers, visitors,
guests, customers, suppliers, agents, contractors, representatives, licensees
and other invitees (other than persons under the direction or control of the
other party to this Agreement).

“Land” means the land located at 784 Memorial Drive, Cambridge, Massachusetts,
more particularly described in Exhibit A hereto and which is depicted on the
Site Plan.

“Landlord” means BHX, LLC, a Massachusetts limited liability company, as Trustee
of 784 Realty Trust, its successors and assigns.

“Landlord’s Services” means the Services to be performed by Landlord as provided
in Section 6.1, being all of the Services other than the Tenant-Assumed
Services.

“Latent Defect” means any defect in the Building which (a) exists as of the date
of this Lease, (b) is discovered by Tenant after the date of this Lease in the
course of performing the Base Building Work, (c) was not reasonably discoverable
by visual inspection of Tenant on the basis of Tenant’s due diligence prior to
the date of this Lease, and (d) affects Base Building Work; provided that Latent
Hazardous Materials shall not constitute a Latent Defect.

 

3



--------------------------------------------------------------------------------

“Latent Defect Costs” means all costs of designing and performing the Latent
Defect Work, if any.

“Latent Defect Work” means the work reasonably necessary to correct Latent
Defects, if any.

“Latent Hazardous Materials” means Hazardous Materials which (a) exist in the
Building as of the date of this Lease, (b) are in violation of Environmental
Laws or the presence of which otherwise increases the cost to perform the Base
Building Work (e.g. asbestos containing materials that are below reportable
thresholds but that require special handling or precautions), and (c) are
discovered by Tenant after the date of this Lease in the course of performing
the Base Building Work.

“Latent Hazardous Materials Costs” means all costs of designing and performing
the Latent Hazardous Materials Work, if any.

“Latent Hazardous Materials Work” means the work reasonably necessary to
remediate the Latent Hazardous Materials, if any.

“Lease Effectiveness Conditions” has the meaning given in Section 13.15.

“Lease Term” means the Initial Term and, if Tenant timely and properly exercises
its right to extend pursuant to Section 2.5(b), each Extension Term as to which
Tenant exercises such right.

“Lease Year” means the 12 month period beginning on each April 1 throughout the
Lease Term; provided that the first Lease Year shall also include the period
from the Commencement Date until the Base Rent Commencement Date.

“Legal Requirements” means all applicable laws, statutes, rules, regulations and
requirements of governmental authorities, including, but not limited to, zoning
laws and building codes.

“Operating Costs” means all reasonable costs, expenses and disbursements of
every kind and nature (except Taxes) which Landlord shall pay in connection with
performing Landlord’s Services in accordance with this Lease. Operating Costs
shall include, by way of illustration, but not be limited to, all reasonable
costs or charges paid by Landlord for or in connection with any of the
following: the performance of Landlord’s maintenance and repair obligations with
respect to the Project; providing janitorial service to the Project; the
maintenance, repair and replacement of HVAC equipment and systems; providing
utility services to the Project; operating any shuttle or other transportation
service between the Project and public transportation stations (if any); any
police details at any entrances to the Project if required to undertake repairs
and maintenance, requested by Tenant or required by Legal Requirements; removal
of trash, debris, and refuse; removal of snow and ice; pest and vermin control;
providing, maintaining, repairing and replacing paving, curbs, walkways,
landscaping, planters, roofs, walls, drainage, utility lines, security systems
and other equipment; painting the exterior of the Building; repaving,
resurfacing and restriping parking areas and drives; lighting, cleaning,
waterproofing, repairing and maintaining Outside Areas; licenses, permits and
inspection fees; legal, accounting, inspection and third-party consultant fees;
Permitted Capital Operating Costs; wages, salaries and benefits of operating
personnel, including welfare, retirement, vacations and other compensation and
fringe benefits and payroll taxes; any insurance deductible paid by Landlord in
connection with an insured property loss; a management fee equal to 1.75% of
gross rents (gross rents being the Base Rent plus the Additional Rent payable
with respect to Operating Costs and Taxes, but expressly excluding from
Operating Costs any costs incurred by Tenant for any Tenant-Assumed Services),
regardless of the allocation of Services as between Landlord Services and
Tenant-Assumed Services; Insurance Costs; and costs that are the responsibility
of Landlord under the Declaration. However, notwithstanding the above, none of
the Excluded Items shall be included in Operating Costs.

 

4



--------------------------------------------------------------------------------

“Outside Areas” means all areas of the Project located outside of the Building,
including parking areas located on the Property from time to time.

“Outside Equipment” means an emergency generator, mechanical equipment, heat
exchangers, solar panels, antennas, satellite dishes and the like and related
appurtenances and cabling used in connection with Tenant’s business at the
Premises.

“Parcel B” has the meaning given in the Declaration.

“Parcel B Owner” has the meaning given in the Declaration.

“Permitted Capital Operating Costs” means Capital Operating Costs consisting of
(a) capital repairs or replacements (as distinct from capital improvements)
necessary in Landlord’s good faith judgment for the proper maintenance and
repair of the Project, (b) capital repairs, replacements or improvements
required by new Legal Requirements enacted and effective after the date of this
Lease, or (c) capital repairs, replacements or improvements which reduce other
Operating Costs, in each case amortized over their expected useful life based
upon and including a market rate of interest; provided that Permitted Capital
Operating Costs shall not include any portion of the Capital Operating Costs
described in clause (c) above in excess of the annual reduction in Operating
Costs achieved by reason of the capital repair, replacement or improvement; and
provided, further, that Capital Operating Costs for the Building shell,
foundation, roof, columns, façade, floor slabs and other structural elements of
the Building shall not be Permitted Capital Operating Costs.

“Permitted Transferee” means (a) an entity controlling, controlled by or under
common control with Tenant, (b) an entity which succeeds to Tenant’s business by
merger, consolidation or other form of corporate reorganization, or (c) an
entity which acquires all or substantially all of Tenant’s assets or stock;
provided that an entity may not become a Permitted Transferee through or as a
part of a bankruptcy or other similar insolvency proceeding.

“Permitted Use” has the meaning given in Item 6 of the Summary of Basic Terms.

“Person” means any individual, partnership, joint venture, trust, limited
liability company, business trust, joint stock company, unincorporated
association, corporation, institution, or entity, including any governmental
authority.

“Preliminary Base Building Plans” means plans for the Base Building Work
preliminary to the Base Building Plans, to be prepared by Tenant’s Architect in
accordance with Section 3.1(b).

“Preliminary TI Plans” means the space plans for the Premises and other plans
for the TI Work preliminary to the TI Plans, to be prepared by Tenant’s
Architect in accordance with Section 3.2(b).

“Premises” has the meaning given in Item 3A of the Summary of Basic Terms.

“Project” has the meaning given in Item 3B of the Summary of Basic Terms.

“Services” has the meaning given in Section 6.1.

“Site Plan” means the site plan attached hereto as Exhibit B which depicts the
approximate size and layout of the Land and the Building.

“Space Planning Allowance” has the meaning given in Item 4C of the Summary of
Basic Terms.

“Summary of Basic Terms” means the Summary of Basic Terms which appears
immediately after the table of contents of this Lease.

“Supplemental Allowance” has the meaning given in Item 4C of the Summary of
Basic Terms.

 

5



--------------------------------------------------------------------------------

“Tax Fiscal Year” shall mean the City of Cambridge fiscal year (i.e. July 1
through June 30 next following), or such other tax period as may be established
by the City of Cambridge for the payment of Taxes.

“Taxes” shall mean (a) all real estate taxes, assessments, betterments, water or
sewer entrance fees and similar charges against the Project, including general,
special, ordinary and extraordinary, or any other charges (including charges for
the use of municipal services if billed separately from other taxes), levied,
assessed or imposed at any time by any governmental authority upon or against
the Land, the Building or the fixtures, signs and other improvements thereon
then comprising the Project (provided that such other charges are levied,
assessed or imposed against other commercial properties in the City of
Cambridge) and (b) all reasonable out-of-pocket attorneys fees, appraisal fees
and other fees, charges, costs and/or expenses incurred in connection with any
proceedings related to the contest of amount of the Taxes, the tax
classification and/or the assessed value of the Project. This definition of
Taxes is based upon the present system of real estate taxation in the
Commonwealth of Massachusetts; if taxes upon rentals or any other basis shall be
substituted, in whole or in part, for the present ad valorem real estate taxes,
the term “Taxes” shall be deemed changed to the extent to which there is such a
substitution for the present ad valorem real estate taxes but only to the extent
that the same would be payable if the Project were the only property of
Landlord. Notwithstanding anything to the contrary contained in this Lease, the
following shall be excluded from Taxes and shall be paid solely by Landlord:
inheritance, estate, succession, transfer, gift, franchise, or capital stock
tax, or any income taxes arising out of or related to ownership and operation of
income producing real estate, or any excise taxes imposed upon Landlord based
upon gross or net rentals or other income received by it. Betterment assessments
and interest thereon shall be apportioned equally over the longest period
permitted by law

“Tenant” means Infinity Pharmaceuticals, Inc., a Delaware corporation, its
permitted successors and permitted assigns.

“Tenant-Assumed Service” has the meaning given in Section 6.2(a).

“Tenant’s Architect” means Olson Lewis + Architects or another architectural
firm selected by Tenant or Tenant’s design-build contractor, if applicable, and
approved by Landlord, which approval Landlord will not unreasonably withhold,
condition or delay.

“Tenant’s Share” means the amount (expressed as a percentage) equal to (a) the
Leasable Square Footage of the Premises divided by (b) the Leasable Square
Footage of the Building, rounded to the nearest one-tenth of one percent (0.1%),
being 100%.

“TI Allowance” has the meaning given in Item 4C of the Summary of Basic Terms.

“TI Costs” means all costs of designing and performing the TI Work.

“TI Plans” means the plans and specifications for the TI Work, to be prepared by
Tenant’s Architect in accordance with Section 3.2(b).

“TI Work” means the alterations and improvements to be made to the Premises to
prepare the Premises for Tenant’s occupancy.

“Utility Costs” means the costs for all utility services provided to the
Project, including but not limited to gas, electric, telephone, cable, water and
sewer service.

 

6



--------------------------------------------------------------------------------

ARTICLE II

LEASE OF PREMISES

Section 2.1 Lease of the Premises. Landlord hereby leases the Premises to
Tenant, and Tenant hereby leases the Premises from Landlord, upon and subject to
the terms and provisions of this Lease, subject to all zoning ordinances and
subject to and with the benefit of all easements, covenants, conditions and
restrictions of record listed on Schedule 2.1 (the “Encumbrances”). Without
limiting the generality of the immediately preceding sentence, the Premises are
leased by Landlord to Tenant subject to, and together with the benefit of, the
Declaration.

Section 2.2 Outside Areas. The Premises are leased with the benefit of the
exclusive right to use the Outside Areas for all such purposes as such areas may
be reasonably designated, but only in connection with lawful business in the
Building.

Section 2.3 Parking. Tenant shall have all of the rights under the Declaration
to use up to 105 of the parking spaces on Parcel B, on and subject to the terms
and conditions set forth in the Declaration. Without limiting the generality of
the immediately preceding sentence, Tenant shall be a “Parcel A Parking Tenant,”
as defined in the Declaration, and Landlord shall give Parcel B Owner notice
designating Tenant as a Parcel A Parking Tenant, effective as of the
Commencement Date, with respect to 105 parking spaces or such smaller number of
parking spaces which Tenant has indicated by written notice to Landlord that
Tenant desires to use. At the written request of Tenant from time to time,
Tenant may change the number of parking spaces being used by Tenant on Parcel B
(up to 105 parking spaces), in which event Landlord will promptly communicate
such change to Parcel B Owner as contemplated by the Declaration and such change
shall become effective in accordance with the Declaration. In addition to
designating Tenant as a Parcel A Parking Tenant, Landlord shall permit Tenant to
participate with Landlord in the determination of the “Market Rent,” as defined
in the Declaration, for parking spaces pursuant to Section 4.6.2(d) of the
Declaration. In addition to the parking spaces on Parcel B which Tenant may use
as provided above, Tenant shall have the exclusive right to use, free of charge,
the parking spaces in the turnaround in front of the Building. Landlord and
Tenant shall cooperate to attempt to obtain the approval of the Parcel B Owner
under the Declaration to allow Tenant to exercise all of the rights of the
Parcel A Owner to the parking spaces on Parcel B directly, rather than through
Landlord (e.g. by notifying the Parcel B owner regarding the number of spaces to
be used from time to time and for purposes of determining the Market Rent for
parking established under the Declaration).

Section 2.4 Declaration Common Areas. Tenant shall have the right to use the
Common Areas (as defined in the Declaration), on and subject to the terms and
conditions set forth in the Declaration. Such Common Areas include the
landscaped areas located immediately northerly and southerly of the Project,
depicted as “Restriction Area A” and “Restriction Area B” on the site plan which
is Exhibit B to the Declaration. At Tenant’s request, Landlord shall, at no
out-of-pocket cost to Landlord, cooperate with Tenant in seeking the consent of
Parcel B Owner to Tenant’s installation and maintenance of landscaping and
landscaping elements within Restriction Area A and Restriction Area B.

Section 2.5 Lease Term.

(a) Initial Term. The Lease Term shall commence at 12:01 a.m. on the
Commencement Date and shall end at 11:59 p.m. on the last day of the tenth Lease
Year, subject to extension as provided in Section 2.5(b).

(b) Extension Options. Provided an Event of Default does not then exist, Tenant
shall have the right to extend the Lease Term for up to two periods of five
years each by giving Landlord written notice of extension, which notice must be
delivered not earlier than 18 months, nor later than 12 months, prior to
expiration of the Initial Term or first Extension Term, as applicable. If an
extension becomes effective, the Lease Term shall be automatically extended upon
the same terms and conditions as were applicable to the Initial Term, except
that (i) Base Rent for such Extension Term shall be as set forth in
Section 4.1(b), and (ii) there shall be no further right to extend or renew the
Lease Term beyond the second Extension Term.

 

7



--------------------------------------------------------------------------------

Section 2.6 Security Deposit.

(a) Simultaneously with the execution and delivery of this Lease, Tenant shall
deliver to Landlord the Security Deposit, which shall be in the form of cash or
a letter of credit which satisfies the conditions of Section 2.6(b) (“Letter of
Credit”).

(b) The Letter of Credit must satisfy all of the following conditions: (i) the
Letter of Credit must be in the form attached hereto as Exhibit E, or in such
other substantially similar form as Landlord may approve, with an expiration
date not less than one year after the date of the Letter of Credit; (ii) the
beneficiary of the Letter of Credit must be Landlord or Landlord’s lender
(provided that any such lender is subject to the terms of this Section 2.6);
(iii) the Letter of Credit must be irrevocable, unconditional and transferable
one or more times without charge to Landlord; and (iv) the Letter of Credit must
be issued by a bank satisfactory to Landlord in its reasonable discretion
(Landlord acknowledging that JP Morgan Chase Bank, NA is acceptable). If, at any
time, the issuer of the Letter of Credit gives notice of its election not to
renew, extend and/or reissue the Letter of Credit, then Tenant shall, not later
than 30 days prior to the expiration of the term of the Letter of Credit,
deliver to Landlord (1) a replacement Letter of Credit satisfying all of the
above conditions or (2) cash in the full amount of the expiring Letter of
Credit; and if Tenant fails to timely deliver to Landlord a replacement Letter
of Credit as provided above or cash in the full amount of the expiring Letter of
Credit, Landlord may draw on the Letter of Credit and hold the proceeds of such
drawing as the Security Deposit. If (x) Landlord shall reasonably feel insecure
with the creditworthiness of the bank issuing the Letter of Credit and Tenant
shall fail, within 20 days after notice, to either provide a replacement Letter
of Credit as provided above or cash in the full amount of the existing Letter of
Credit, or (y) Tenant fails to provide Landlord with cash in the full amount of
the Letter of Credit within ten days after notice from Landlord that (I) any
proceedings under the Bankruptcy Code, receivership or any insolvency law are
instituted with the issuer of the Letter of Credit as debtor or (II) the bank
issuing the Letter of Credit is taken over by the Federal Deposit Insurance
Corporation, the Resolution Trust Corporation or a similar entity, then such
failure by Tenant under clauses (x) or (y) of this sentence shall constitute an
Event of Default and, in addition to any other rights which Landlord might have
by reason of such Event of Default, Landlord may draw on the Letter of Credit
and hold the proceeds of such drawing as part of the Security Deposit.

(c) The amount of the Security Deposit shall be subject to reduction as provided
in this Section 2.6(c). The initial amount of the Security Deposit shall be
$1,000,000. As of the commencement of the third Lease Year, provided that an
Event of Default does not then exist and that no Event of Default has occurred
during the second Lease Year, the amount of the Security Deposit shall be
reduced to $500,000. As of the beginning of the fifth Lease Year, provided that
Tenant qualified for the prior reduction of the Security Deposit and an Event of
Default does not then exist and that no Event of Default has occurred during the
fourth Lease Year, the amount of the Security Deposit shall be further reduced
to $250,000. If, upon any reduction in the amount of the Security Deposit as
provided above, the Security Deposit is then in the form of a Letter of Credit,
then such reduction in the amount of the Security Deposit shall be accomplished
by Tenant causing the issuing bank to issue (i) a replacement Letter of Credit
in an amount reflecting the reduced amount of the Security Deposit, whereupon
Landlord shall return the replaced Letter of Credit to the issuing bank, or
(ii) an amendment of the Letter of Credit reflecting the reduced amount of the
Security Deposit. Tenant shall have the right to substitute a replacement Letter
of Credit meeting the criteria of this Section 2.6 from time to time. Landlord
shall reasonably cooperate with Tenant in the provision of any replacement or
amendment of the Letter of Credit hereunder for purposes of avoiding the need
for Tenant to maintain Letters of Credit for the benefit of Landlord in amounts
in excess of those required by this Lease at any one time; e.g. by use of an
escrow arrangement with a third party reasonably approved by Landlord or
otherwise.

(d) The Security Deposit is security for the faithful performance and observance
by Tenant of Tenant’s obligations under this Lease and is not an advance payment
of rent. If an Event of Default occurs, Landlord may use, apply or retain the
whole or any part of the Security Deposit to the extent required for payment of
any Base Rent or Additional Rent which is then due and payable or for any sum
which Landlord expends by reason of the occurrence of an Event of Default,
including, but not limited to, any damage or deficiency accrued before or after
summary proceedings or other re-entry by

 

8



--------------------------------------------------------------------------------

Landlord, including the costs of such proceeding or re-entry and further
including, without limitation, reasonable attorneys’ fees. Landlord shall always
have the right to apply the Security Deposit, or any part thereof, as aforesaid,
without notice (other than notices required with respect to the Event of
Default) and without prejudice to any other remedy which Landlord may have, or
Landlord may pursue any other such remedy in lieu of applying the Security
Deposit or any part thereof. No interest shall be payable on the Security
Deposit and Landlord shall have the right to commingle the Security Deposit with
other funds of Landlord. If Landlord shall apply the Security Deposit in whole
or in part, Tenant shall within five Business Days following demand pay to
Landlord the amount so applied, or cause the Letter of Credit to be reinstated,
to restore the Security Deposit to its original amount. In the event of a sale
or other transfer of the Project, or leasing of the entire Project including the
Premises subject to Tenant’s tenancy hereunder, Landlord shall transfer the
Security Deposit then remaining to the vendee or lessee, such vendee or lessee
shall thereupon become entitled to the rights and subject to the obligations of
the landlord under this Lease (including the obligations with respect to the
Security Deposit), and, provided that such vendee or lessee has assumed
Landlord’s obligations under this Section 2.6 in writing, Landlord shall
thereupon be released from all liability for the return of such Security Deposit
to Tenant, and Tenant agrees to look solely to the new landlord for the return
of the Security Deposit then remaining. Tenant will not assign or encumber or
attempt to assign or encumber the Security Deposit, and neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. Upon the expiration or earlier
termination of the term, Landlord shall, within 15 days thereafter, return the
Letter of Credit to Tenant, provided that no Event of Default is then
continuing.

Section 2.7 Lease Amendment. If, pursuant to any provision of this Lease, there
results a change in any of the terms or amounts in the Summary of Basic Terms
then in effect, Landlord and Tenant will promptly execute a written amendment
to, and restatement of, the Summary of Basic Terms, substituting the changed
terms and recomputed amounts in lieu of each of the applicable terms and amounts
then in effect which have been changed. As of the effective date of the
amendment to the Summary of Basic Terms, the changed terms will be effective for
all purposes of this Lease, and the amended and restated Summary of Basic Terms
will be a part of, and incorporated into, this Lease. The failure of the parties
to enter into such an amendment shall not affect the changes to this Lease as
otherwise determined pursuant to the provisions hereof.

ARTICLE III

WORK; SIGNS

Section 3.1 Base Building Work.

(a) Generally. Tenant shall design and perform the Base Building Work in
accordance with this Section 3.1.

(b) Base Building Plans. Prior to commencing any Base Building Work, Tenant will
cause Tenant’s Architect to prepare and submit to Landlord for review and
approval Base Building Plans, consisting of construction documents for the Base
Building Work sufficient to obtain a building permit from the City of Cambridge
inspectional services department and for the bidding of the Base Building Work.
In the process of developing the Base Building Plans, Tenant shall cause
Tenant’s Architect to prepare and submit to Landlord for review and approval a
set of each of schematic and design development plans as Preliminary Base
Building Plans. Within five Business Days after receipt of any proposed
Preliminary Base Building Plans or Base Building Plans, Landlord shall, by
written notice to Tenant, reasonably approve or disapprove the same. Landlord
will not unreasonably withhold its approval of proposed Preliminary Base
Building Plans or Base Building Plans, and in any disapproval of proposed
Preliminary Base Building Plans or Base Building Plans (in whole or in part),
Landlord shall specify in reasonable detail the respects in which the
Preliminary Base Building Plans or Base Building Plans are not satisfactory to
Landlord and the changes which Landlord desires in order that the Preliminary
Base Building Plans or Base Building Plans will be satisfactory to Landlord.
After receiving any notice of disapproval from Landlord with respect to proposed
Preliminary Base Building Plans or Base Building Plans, Tenant will revise the
same as reasonably requested by Landlord and will resubmit the revised
Preliminary Base Building Plans or Base

 

9



--------------------------------------------------------------------------------

Building Plans to Landlord for review and approval in accordance with the
procedures set forth in this Section. Landlord will not disapprove any element
of proposed Preliminary Base Building Plans or Base Building Plans that are
provided for in, or reasonably inferable from, previously approved Preliminary
Base Building Plans or the scope of work described in Exhibit D hereto. Tenant
may make changes in the approved Base Building Plans only with the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed; provided that Tenant may make minor field work changes
in the approved Base Building Plans which do not, individually or in the
aggregate, materially adversely affect the quality, functionality or aesthetic
appearance of the Base Building Work or the Building, with notice to Landlord
(without the requirement of consent) where Tenant’s general contractor is
obligated to provide Tenant with notice of the same. Landlord’s approval of
Preliminary Base Building Plans or Base Building Plans shall not, and shall not
be deemed to, be a certification, representation or warranty by Landlord that
the same are adequate, complete or in compliance with Legal Requirements,
provided that nothing in this sentence shall relieve Landlord of its obligations
for ongoing maintenance of the Base Building Work as described in
Section 3.1(e), below. Landlord may, at its election, have one or more
architects and/or engineers selected by Landlord review proposed Preliminary
Base Building Plans, Base Building Plans and/or any proposed changes therein.
All such reviews shall be for the sole benefit of Landlord and neither Landlord
nor such architects and/or engineers shall have any liability or obligation to
Tenant or any other Person with respect to the Base Building Plans or the Base
Building Work.

(c) Performance of Base Building Work. Tenant shall be fully responsible for
causing the Base Building Work to be performed. The general contractor or
construction manager performing or managing the Base Building Work, and the
contract pursuant to which such general contractor or construction manager
performs or manages the Base Building Work, shall be subject to the provisions
of Section 3.1(d). All of the Base Building Work shall be done in a good and
workmanlike manner using new and high quality materials, in accordance with
Legal Requirements and insurance requirements applicable thereto, substantially
in accordance with the approved Base Building Plans, and in accordance with the
requirements of Section 7.11 and other applicable provisions of this Lease.
Landlord may conduct such inspections of the Base Building Work as Landlord, in
its sole discretion, determines. All such inspections shall be for the sole
benefit of Landlord and Landlord shall have no liability or obligation to Tenant
or any other Person with respect to the Base Building Work or the performance
thereof.

(d) Contractor and Contract. Tenant shall chose a general contractor or
construction management firm reasonably approved by Landlord (Landlord
acknowledging that The Richmond Group and TRG Builders are approved) for the
performance or management of the Base Building Work and shall cause such general
contractor or construction manager to bid the Base Building Work to at least
three subcontractors approved by Landlord, which approval Landlord will not
unreasonably withhold, condition or delay, for each trade other than the
mechanical, electrical and plumbing trades, which may be bid to vendor
engineered design/build subcontractors reasonably approved by Landlord. Landlord
shall consult with Tenant and Tenant’s general contractor or construction
manager in reviewing such bids, and Tenant shall select the lowest and best
pre-qualified bid, unless otherwise approved by Landlord and such general
contractor or construction manager. The general contract or the construction
management agreement for the performance or management of the Base Building Work
shall be a fixed price or guaranteed maximum price contract and shall be subject
to the prior written approval of Landlord not to be unreasonably withheld,
conditioned or delayed. If Tenant elects to have a single contractor (whether a
general contractor or a construction manager) or architect design, perform or
manage both the Base Building Work and the TI Work, then Tenant shall either
(i) enter into a separate contract with such contractor and architect, if
applicable, for each of the Base Building Work and the TI Work or (ii) enter
into a single contract with such contractor and architect, if applicable, for
both the Base Building Work and the TI Work which provides for a separate
accounting for each of the Base Building Work and the TI Work and, with respect
to construction, a separate fixed price or guaranteed maximum price for the Base
Building Work. Tenant shall obtain a preliminary estimate for the fixed price or
guaranteed maximum price for the Base Building Work upon Landlord’s approval of
the design development documents.

 

10



--------------------------------------------------------------------------------

(e) Ongoing Maintenance. Upon completion of the Base Building Work, Tenant shall
assign, on a non-exclusive basis, all contracts and warranties for the Base
Building Work to Landlord. Such warranties shall include, without limitation,
(i) a warranty from the general contractor or construction manager for the Base
Building Work that the Base Building Work has been performed in a good and
workmanlike manner, free from defects in workmanship and materials, in
compliance with Legal Requirements, and substantially in accordance with the
Base Building Plans, and (ii) a warranty from Tenant’s Architect that the Base
Building Plans comply with all Legal Requirements. After completion of the Base
Building Work, and Landlord will have the ongoing obligation to repair and
maintain the same consistent with Landlord’s maintenance and repair obligations
under this Lease, including the repair of any defects in the Base Building Work
(provided that any costs of such repair and maintenance shall be included in
Operating Costs, except to the extent of any Excluded Costs).

Section 3.2 TI Work.

(a) Generally. Tenant shall design and perform the TI Work in accordance with
this Section 3.2.

(b) TI Plans. Prior to commencing any TI Work, Tenant will cause Tenant’s
Architect to prepare and submit to Landlord for review and approval TI Plans,
consisting of working plans and specifications for the TI Work. In the process
of developing the TI Plans, Tenant may cause Tenant’s Architect to prepare and
submit to Landlord for review and approval Preliminary TI Plans. Within five
Business Days after receipt of proposed Preliminary TI Plans or TI Plans,
Landlord shall, by written notice to Tenant, reasonably approve or disapprove
the same. Landlord will not unreasonably withhold its approval of proposed
Preliminary TI Plans or TI Plans, and in any disapproval of proposed Preliminary
TI Plans or TI Plans (in whole or in part), Landlord shall specify in reasonable
detail the respects in which the Preliminary TI Plans or TI Plans are not
satisfactory to Landlord and the changes which Landlord desires in order that
the Preliminary TI Plans or TI Plans will be satisfactory to Landlord. Landlord
expressly acknowledges that the Preliminary TI Plans and TI Plans may include
the programming elements described on Schedule 3.2(b) hereto. After receiving
any notice of disapproval from Landlord with respect to proposed Preliminary TI
Plans or TI Plans, Tenant will revise the same as reasonably requested by
Landlord and will resubmit the revised Preliminary TI Plans or TI Plans to
Landlord for review and approval in accordance with the procedures set forth in
this Section. Tenant may make material changes in the approved TI Plans only
with the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Tenant shall be fully responsible
for the compliance of the TI Plans with all Legal Requirements and for assuring
that the TI Plans provide for TI Work that will be in compliance with all Legal
Requirements and will satisfy Tenant’s requirements. Landlord’s approval of
Preliminary TI Plans or TI Plans shall not, and shall not be deemed to, be a
certification, representation or warranty by Landlord that the same are
adequate, complete or in compliance with Legal Requirements. Landlord may, at
its election, have one or more architects and/or engineers selected by Landlord
review proposed Preliminary TI Plans, TI Plans and/or any proposed changes
therein. All such reviews shall be for the sole benefit of Landlord and neither
Landlord nor such architects and/or engineers shall have any liability or
obligation to Tenant or any other Person with respect to the TI Plans or the TI
Work.

(c) Performance of TI Work. Tenant shall be fully responsible for the
performance of the TI Work. The contractor(s) performing the TI Work shall be
subject to the prior written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and Tenant shall furnish to
Landlord a copy of the contract(s) with such contractor(s). The contractors
listed on Schedule 3.2(c), attached, are hereby approved by Landlord for the
purposes of the immediately preceding sentence. All of the TI Work shall be done
in a good and workmanlike manner using new and high quality materials, in
accordance with Legal Requirements and insurance requirements applicable
thereto, substantially in accordance with the approved TI Plans, and in
accordance with the requirements of Section 7.11 and other applicable provisions
of this Lease. Landlord may conduct such inspections of the TI Work as Landlord,
in its sole discretion, determines. All such inspections shall be for the sole
benefit of Landlord and Landlord shall have no liability or obligation to Tenant
or any other Person with respect to the TI Work or the performance thereof.

 

11



--------------------------------------------------------------------------------

Section 3.3 Latent Defect Work. If, in the course of performing the Base
Building Work, Tenant discovers any Latent Defects, then, in conjunction with
the performance of the Base Building Work, Tenant shall perform the Latent
Defect Work. The Latent Defect Work shall be designed and performed in the same
manner, and on and subject to the same terms and conditions as are applicable
to, the design and performance of the Base Building Work as set forth in
Section 3.1.

Section 3.4 Latent Hazardous Materials Work. If, in the course of performing the
Base Building Work, Tenant discovers any Latent Hazardous Materials, then
Landlord shall perform the Latent Hazardous Materials Work to remediate the
Latent Hazardous Materials at its sole cost and expense. Landlord shall perform
the Latent Hazardous Materials Work in a good and workmanlike manner, in
accordance with Legal Requirements, and in such manner as to minimize any delay
in performance of the Base Building Work or the TI Work, to the extent
practical. If practical to perform the Latent Hazardous Materials Work, on the
one hand, and the Base Building Work and/or TI Work, on the other hand,
concurrently, Landlord and Tenant shall cooperate to coordinate such work to
minimize interference of one with the other.

Section 3.5 Responsibility for Costs.

(a) Base Building Costs. Landlord shall provide the Base Building Allowance to
or for the benefit of Tenant for the payment of Base Building Costs, on and
subject to the terms and conditions set forth in this Section 3.5(a).
Disbursement of the Base Building Allowance to or at the direction of Tenant to
pay or reimburse Tenant for Base Building Costs shall be conditioned upon the
subject Base Building Work having been performed in accordance with the
provisions of this Lease, and shall be subject to Landlord’s receipt of a
request for payment in form and with backup reasonably satisfactory to Landlord,
including but not limited to such certifications, lien waivers and other
documents from Tenant, Tenant’s contractor and Tenant’s Architect as Landlord
may reasonably require (provided that lien waivers shall not be required from
subcontractors performing work with an aggregate cost of less than $50,000 in
any one instance). Tenant may request disbursements of the Base Building
Allowance from time to time as the Base Building Work progresses, but not more
frequently than monthly. Landlord shall make disbursements of the Base Building
Allowance to or at the direction of Tenant within 30 days after receipt of
Tenant’s written request and reasonably satisfactory backup documentation.
Landlord may inspect the Base Building Work as a condition to making any
requested disbursement of the Base Building Allowance to confirm the status of
the Base Building Work and that the Base Building Work is being performed in
accordance with the provisions of this Lease. All Base Building Costs in excess
of the Base Building Allowance shall be paid by Tenant, without reimbursement by
Landlord. Any Excess Base Building Allowance shall be available, first, for
application to payment of or reimbursement for any Latent Defect Costs and
Latent Hazardous Materials Costs, and second, for application to payment of or
reimbursement for any TI Costs in excess of the TI Allowance.

(b) TI Costs.

(i) General. Landlord shall provide the Space Planning Allowance and the TI
Allowance to or for the benefit of Tenant for the payment of TI Costs, on and
subject to the terms and conditions set forth in Section 3.5(b)(ii) and
Section 3.5(b)(iii), respectively. In addition, at Tenant’s request as provided
in Section 3.5(b)(iv), Landlord shall provide the Supplemental Allowance to or
for the benefit of Tenant for the payment of TI Costs, on and subject to the
terms and conditions set forth in Section 3.5(b)(iv). Tenant shall be
responsible for all TI Costs not paid or reimbursed by the Space Planning
Allowance, the TI Allowance or the Supplemental Allowance, subject to
availability of any Excess Base Building Allowance as provided in
Section 3.5(a).

(ii) Space Planning Allowance. The Space Planning Allowance shall be disbursed
and applied by Landlord to pay or reimburse Tenant for TI Costs consisting of
amounts owing by Tenant to Tenant’s Architect for the Preliminary TI Plans.
Landlord shall disburse the Space Planning Allowance to or for the benefit of
Tenant within 30 days after receipt of Tenant’s written request and reasonably
satisfactory backup documentation. All costs of the Preliminary TI Plans in
excess of the Space Planning Allowance shall be paid by Tenant, without
reimbursement by Landlord (except to the extent of the availability of the TI
Allowance, Supplemental Allowance or Excess Base Building Allowance for
reimbursement of such costs). Any unused portion of the Space Planning Allowance
remaining after payment of all costs of the Preliminary TI Plans shall be added
to and become a part of the TI Allowance.

 

12



--------------------------------------------------------------------------------

(iii) TI Allowance. The TI Allowance shall be disbursed and applied by Landlord
to pay or reimburse Tenant for TI Costs. Disbursement of the TI Allowance to or
at the direction of Tenant to pay or reimburse Tenant for TI Costs shall be
conditioned upon the subject TI Work having been performed in accordance with
the provisions of this Lease, and shall be subject to Landlord’s receipt of a
request for payment in form and with backup reasonably satisfactory to Landlord,
including but not limited to such certifications, lien waivers and other
documents from Tenant, Tenant’s contractor and Tenant’s Architect as Landlord
may reasonably require (provided that lien waivers shall not be required from
subcontractors performing work with an aggregate value of less than $50,000 in
any one instance). Tenant may request disbursements of the TI Allowance from
time to time as the TI Work progresses, but not more frequently than monthly.
Prior to commencement of the TI Work, Landlord and Tenant shall determine and
agree upon the estimated TI Costs on the basis of the TI Plan and Tenant’s
contract(s) for the performance of the TI Work (the “Estimated TI Costs”), and
if the Estimated TI Costs exceed the TI Allowance, Landlord may limit each
requested disbursement of the TI Allowance to a percentage of the TI Costs which
are the subject of the disbursement request, which percentage shall be
determined by dividing the TI Allowance by the Estimated TI Costs. Landlord
shall make disbursements of the TI Allowance to or at the direction of Tenant
within 30 days after receipt of Tenant’s written request and reasonably
satisfactory backup documentation. Landlord may inspect the TI Work as a
condition to making any requested disbursement of the TI Allowance to confirm
the status of the TI Work and that the TI Work is being performed in accordance
with the provisions of this Lease. All TI Costs in excess of the TI Allowance
shall be paid by Tenant, without reimbursement by Landlord; subject, however, to
the availability of the Supplemental Allowance as provided in Section 3.5(b)(iv)
and the availability of any Excess Base Building Allowance as provided in
Section 3.5(a). Any unused portion of the TI Allowance remaining after payment
of all TI Costs shall be available for application to payment or reimbursement
of Tenant for any Base Building Costs in excess of the Base Building Allowance.
Tenant shall have the right to apply the TI Allowance towards general
construction, data/telecommunications cabling, architectural costs (including
space plans, mechanical, electrical, and plumbing work drawings), and
construction management fees for the TI Work.

(iv) Supplemental Allowance. If the TI Costs exceed or are reasonably estimated
to exceed the TI Allowance, then, at the written request of Tenant made no later
than 60 days after the Base Rent Commencement Date, Landlord shall provide
Tenant with such portion of the Supplemental Allowance, as specified in such
request, to pay or reimburse Tenant for TI Costs in excess of the TI Allowance,
in which case the Supplemental Allowance shall be added to the TI Allowance and
disbursement of the Supplemental Allowance shall be subject to the same terms
and conditions as are applicable to disbursements of the TI Allowance as set
forth in Section 3.5(b)(iii). If Landlord provides the Supplemental Allowance,
then the monthly installments of Base Rent shall be increased by the amount that
would fully amortize the Supplemental Allowance, together with interest at a per
annum rate equal to the higher of (A) 8.50% or (B) the sum of 1.50% plus the
prime rate of Bank of America as of the date of the first disbursement of the
Supplemental Allowance, in equal consecutive monthly installments of principal
and interest on the first day of each calendar month commencing with the first
day of the first calendar month first occurring on or after the first
disbursement of the Supplemental Allowance and continuing through the remainder
of the Initial Term, provided that Tenant may pre-pay the Supplemental Allowance
and interest accrued thereon at any time, without penalty, by at least 10 days’
prior written notice to Landlord.

(c) Latent Defect Costs. Landlord shall be responsible for the Latent Defect
Costs, provided that Landlord may apply any Excess Base Building Allowance to
the payment of Latent Defect Costs. Payment of Latent Defect Costs by Landlord
shall be conditioned upon the subject Latent Defect Work having been performed
in accordance with the provisions of this Lease, and shall be subject to
Landlord’s receipt of a request for payment in form and with backup reasonably
satisfactory to Landlord, including but not limited to such certifications, lien
waivers and other documents from Tenant, Tenant’s contractor and Tenant’s
Architect as Landlord may reasonably require (provided that lien waivers shall
not be required from subcontractors performing work with an aggregate cost of
less than $50,000 in any

 

13



--------------------------------------------------------------------------------

one instance). Tenant may request payment of Latent Defect Costs from time to
time as the Latent Defect Work progresses, but not more frequently than monthly.
Landlord shall pay or reimburse Tenant for Latent Defect Costs within 30 days
after receipt of Tenant’s written request and reasonably satisfactory backup
documentation. Landlord may inspect the Latent Defect Work as a condition to
making any requested payment of Latent Defect Costs to confirm the status of the
Latent Defect Work and that the Latent Defect Work is being performed in
accordance with the provisions of this Lease.

(d) Latent Hazardous Materials Costs. Landlord shall be responsible for the
Latent Hazardous Materials Costs, provided that Landlord may apply any Excess
Base Building Allowance to the payment of Latent Hazardous Materials Costs.

(e) Offset Right. If Landlord shall fail to pay any amounts due with respect to
the Base Building Allowance, the Space Planning Allowance, the TI Allowance, the
Supplemental Allowance, or the Latent Defect Costs (such amounts being called
“Past Due Amounts”), Tenant may offset the Past Due Amounts against Base Rent
and Additional Rent only if Tenant first obtains (i) a judgment for recovery of
the Past Due Amounts in a court of competent jurisdiction which is no longer
subject to appeal, (ii) a determination that the Past Due Amounts are owing by
Landlord in an arbitration conducted pursuant to the following provisions of
this Section 3.5(e), or (iii) a written acknowledgment by Landlord that Landlord
does not contest that the Past Due Amounts are owing. Any offset which Tenant is
entitled to take pursuant to this Section 3.5(e) shall include interest on the
Past Due Amounts from the due date at a per annum rate equal to 3% plus the
prime rate of Bank of America (or any successor) in effect from time to time.
Without limiting Tenant’s remedies for Landlord’s failure to pay any Past Due
Amounts, Tenant may submit a claim for the Past Due Amounts to binding
arbitration in accordance with the following provisions. Such arbitration shall
be conducted by a single disinterested arbitrator having not less than ten
years’ experience in the operation, maintenance and leasing of commercial real
estate to be selected and held by the American Arbitration Association in
Boston, Massachusetts in accordance with its expedited commercial rules and
regulations then in effect. Landlord and Tenant shall use diligent good faith
efforts to complete the arbitration within 30 days following the submission of
the claim to arbitration. The determination of the arbitrator shall be
conclusive upon the parties and judgment upon the same may be entered in any
court having jurisdiction. The party which does not prevail in the arbitration
as determined by the arbitrator shall pay for the arbitrator and related costs
of the arbitration (but not the attorneys’ fees of the prevailing party). Except
as provided in this Section 3.5(e), Tenant shall not have any right of offset
with respect to amounts owing or claimed to be owing by Landlord to Tenant with
respect to any Past Due Amounts.

Section 3.6 Landlord’s Specific Repairs. Landlord shall, at Landlord’s cost,
perform the following maintenance and repairs prior to the Base Rent
Commencement Date: (a) repair and point the steps and ramp on the parking lot
side of the Building; (b) repair or replace the roof of the Building as
necessary to prevent the current leaks; (c) repair or replace the glass in the
exterior windows of the Building as necessary; (d) resolve the issue of snow
falling onto the steps from the roof at the parking lot entrance of the
Building; and (e) caulk the exterior edge and windows of the Building as
necessary, in each case in a manner consistent with first class office and
laboratory buildings. Landlord shall perform such work in a good and workmanlike
manner, in accordance with all Legal Requirements, and in such a manner as to
minimize interference with Tenant’s construction activities and Tenant’s use of
the Premises, to the extent practical.

Section 3.7 Signs. Tenant may install or erect signage identifying Tenant’s
business on the exterior of the Building and/or in the Outside Areas, subject to
compliance with the following provisions of this Section 3.7. The location,
design, shape, size, materials, color and type of such signs and all other
matters related to such signage (other than Tenant’s right to erect such
signage) shall be subject to Landlord’s prior written approval following
submission by Tenant to Landlord of detailed plans and specifications therefor,
which approval shall not be unreasonably withheld, conditioned or delayed.
Tenant’s right to exterior signage shall be subject to compliance with all
applicable requirements of the City of Cambridge, all other applicable Legal
Requirements, and the Encumbrances. Tenant shall be solely responsible for
confirming that any proposed sign is in compliance with all Legal Requirements.
All costs of obtaining permits and approvals, creating, installing,
illuminating, maintaining, repairing and/or

 

14



--------------------------------------------------------------------------------

replacing Tenant’s exterior signs shall be paid by Tenant. Any signs of Tenant
located in the interior of the Building shall comply with all applicable Legal
Requirements and may be installed and maintained by Tenant in its sole
discretion. Tenant shall maintain its signs in good repair and condition. Upon
the expiration of the Lease Term or other termination of this Lease, Tenant
shall remove all of Tenant’s exterior signage from the Building and the Outside
Areas and shall repair any damage caused by such signage or by the removal of
such signage. Landlord shall cooperate with Tenant to obtain governmental
approvals for any exterior signage in accordance with this Lease.

ARTICLE IV

BASE RENT; ADDITIONAL RENT

Section 4.1 Base Rent.

(a) Tenant shall pay Base Rent in the amounts set forth in Item 9 of the Summary
of Basic Terms. Base Rent shall be payable in equal monthly installments of
one-twelfth of the annual Base Rent then in effect and shall be paid without
offset for any reason except as otherwise expressly provided herein, in advance,
on the first day of each calendar month during the Lease Term. Base Rent and
Additional Rent shall be paid by an “electronic funds transfer” system arranged
by and among Tenant, Tenant’s bank and Landlord or otherwise by such method as
is reasonably directed by Landlord upon at least 30 days’ prior notice to
Tenant. The obligations owing by Tenant under this Section are rent reserved
under this Lease, for all purposes hereunder, and are rent reserved within the
meaning of Section 502(b)(6) of the Bankruptcy Code or any successor provision
thereto.

(b) The Base Rent per square foot for each Extension Term will be 95% of the
then fair market base rent per square foot for the Premises (the “Market Rent”),
determined in accordance with Section 4.1(c) or Section 4.1(d); provided that in
no event shall the Base Rent for an Extension Term be less than the Base Rent in
effect at the end of the immediately preceding Initial Term or first Extension
Term, as applicable. The Market Rent shall be determined as of the commencement
of the applicable Extension Term at the then current arms-length negotiated
rents being charged for comparable space in comparable buildings located in the
market area of the Project, taking into consideration all relevant factors,
including, without limitation, the treatment of Operating Costs and Taxes (e.g.,
if a comparable lease is on a so-called “gross” basis, then the portion of the
rent reflecting Operating Costs and Taxes would be deducted from the comparable
lease rents for purposes of determining Market Rent). The parties acknowledge
that the Market Rent may or may not include escalations at various points during
the Extension Term, depending upon market factors. The Market Rent for an
Extension Term may be determined prior to exercise of the applicable extension
option pursuant to Section 4.1(c). If Tenant exercises an extension option
without the Market Rent for the applicable Extension Term having been determined
pursuant to Section 4.1(c), then the Market Rent shall be determined pursuant to
Section 4.1(d). Any communications, proposals, negotiations and agreements by
the parties regarding the Market Rent shall be confidential information and
shall be subject to the provisions of Section 13.14.

(c) At any time that Tenant has the right to exercise an extension option
pursuant to Section 2.5(b), Tenant may, in anticipation of exercising such
extension option, give Landlord a written notice requesting Landlord’s proposal
as to the Market Rent. Within ten Business Days after receipt of such notice,
Landlord shall give a written notice to Tenant with a good faith proposal as to
the Market Rent. If Tenant does not accept such proposal in writing, then, at
the request of Tenant, Landlord and Tenant shall negotiate in good faith to
attempt to agree in writing upon the Market Rent prior to expiration of the time
for Tenant to exercise the extension option pursuant to Section 2.5(b). If the
parties agree in writing upon the Market Rent prior to expiration of the time
for Tenant to exercise the extension option pursuant to Section 2.5(b) (which
may consist of Tenant’s acceptance of Landlord’s good faith proposal, whether or
not contained in Tenant’s notice of exercise of such extension option), then, if
Tenant exercises such extension option, the Market Rent shall be as so agreed.
Negotiation and agreement upon the Market Rent pursuant to this Section 4.1(c)
shall not obligate Tenant to exercise the applicable extension option pursuant
to Section 2.5(b). Nothing in this Section 4.1(c) shall extend the time for
Tenant to exercise an extension option pursuant to Section 2.5(b).

 

15



--------------------------------------------------------------------------------

(d) (i) If Tenant gives Landlord written notice of exercise of an extension
option pursuant to Section 2.5(b) without the Market Rent having been determined
pursuant to Section 4.1(c), then, for a period of 15 days after Tenant gives
Landlord such written notice (such period being called the “Negotiation
Period”), Landlord and Tenant shall negotiate in good faith to attempt to agree
upon the Market Rent. If the parties agree upon the Market Rent prior to the
determination of the arbitrator pursuant to Section 4.1(d)(ii), whether such
agreement is reached during or after the Negotiation Period, the Market Rent
shall be as so agreed.

(ii) If the parties are unable to agree upon the Market Rent within the
Negotiation Period, then each party shall, upon selection of an arbitrator
pursuant to Section 4.1(d)(iii), simultaneously submit to the arbitrator for
binding arbitration a proposal as to the Market Rent. The arbitrator shall not
have the right to modify any provision of the Lease except Base Rent. Within 30
days after both parties have submitted such proposals to the arbitrator, the
arbitrator shall select one of the proposals as more closely approximating the
Market Rent appropriate for the Extension Term, and, unless the parties have
then agreed upon the Market Rent, the proposed Market Rent set forth in such
proposal selected by the arbitrator shall be deemed to be the Market Rent.

(iii) If the parties are unable to agree upon the Market Rent within the
Negotiation Period, then the parties shall, within 15 days after the end of the
Negotiation Period (such 15 day period being herein called the “Selection
Period”), attempt to agree upon a qualified arbitrator (meeting the standards
described below) to whom to submit the determination of Market Rent for binding
arbitration pursuant to Section 4.1(d)(ii). If the parties are unable to agree
upon a qualified arbitrator within the Selection Period, then, at the end of the
Selection Period, each party shall select a qualified arbitrator and, within 15
days after the end of the Selection Period, the arbitrators shall agree upon a
qualified arbitrator to whom the determination of Market Rent shall be submitted
for binding arbitration pursuant to Section 4.1(d)(ii). If such arbitrators are
unable to agree promptly upon a qualified arbitrator, a qualified arbitrator
shall be selected by the Boston office of the American Arbitration Association.
Any arbitrator selected by either party, by the arbitrators selected by the
parties or by the American Arbitration Association shall be independent of both
parties and shall have such experience, either as a licensed real estate broker
or as an appraiser for at least ten years, as would qualify such arbitrator as
an expert with respect to leasing terms for comparable buildings in the market
area of the Project. Such arbitrator shall make the determination required
pursuant to Section 4.1(d)(ii) within 30 days after selection. The parties shall
share equally the fees and expenses of the arbitrator to whom the determination
of Market Rent is submitted. Landlord and Tenant shall each pay the fee of the
arbitrator selected by it.

Section 4.2 Certain Additional Rent. Tenant shall pay, without offset for any
reason except as otherwise expressly provided herein, all payments of Additional
Rent payable by Tenant to Landlord hereunder. If Tenant fails to pay any
Additional Rent, Landlord shall have all the rights and remedies for failure to
pay Base Rent. The obligations owing by Tenant under this Section are rent
reserved under this Lease, for all purposes hereunder, and are rent reserved
within the meaning of Section 502(b)(6) of the Bankruptcy Code or any successor
provision thereto.

Section 4.3 Taxes.

(a) Tenant shall pay to Landlord, as Additional Rent, amounts equal to Tenant’s
Share of the Taxes. The Taxes shall be estimated in good faith by Landlord at
the commencement of the Lease Term and the end of each Tax Fiscal Year (based on
the most recent tax data available to Landlord), and Tenant’s Share of the Taxes
shall be payable to Landlord in equal estimated monthly installments on the
first day of each calendar month during the Lease Term, subject to readjustment
when the actual amount of Taxes is determined. After readjustment, any shortage
shall be due and payable by Tenant within 30 days of demand by Landlord and any
excess shall, unless an Event of Default has occurred, be credited against
future Additional Rent obligations, or refunded if the Lease Term has ended and
Tenant has no further obligations to Landlord. If the taxing authority provides
an estimated tax bill, then monthly installments of Taxes shall be based thereon
until the final tax bill is ascertained. Landlord shall furnish to Tenant
promptly after receipt thereof a copy of the tax bill or any estimated tax bill
for the Project received by Landlord.

 

16



--------------------------------------------------------------------------------

(b) If, after Tenant shall have made any payment under this Section, Landlord
shall receive a refund (the “Refund”) of any portion of the Taxes paid on
account of any Tax Fiscal Year in which such payments shall have been made as a
result of an abatement of such Taxes, by final determination of legal
proceedings, settlement or otherwise, Landlord shall, within 30 days after
receiving the Refund, pay to Tenant (unless an Event of Default then exists) an
amount equal to the lesser of (i) Tenant’s Tax payments for such Tax Fiscal Year
or (ii) Tenant’s Share of the Refund, which payment to Tenant shall be
appropriately adjusted if Tenant’s Tax payments covered a shorter period than
covered by the Refund.

(c) Tenant’s obligation in respect of Taxes shall be prorated for the first and
last Tax Fiscal Years within the Lease Term. If the final tax bill for the Tax
Fiscal Year in which expiration or termination of this Lease occurs shall not
have been received by Landlord, then within 30 days after the receipt of the tax
bill for such Tax Fiscal Year, Landlord and Tenant shall make appropriate
adjustments of estimated payments.

(d) Without limiting the generality of the foregoing, Tenant shall pay all rent
and personal property taxes attributable to its signs or any other personal
property including but not limited to its trade fixtures, the existing or any
future floor coverings, wall treatments and light fixtures in the Premises.

(e) At Tenant’s request from time to time, Landlord shall promptly prosecute and
diligently pursue an appeal or challenge of the assessed valuation of the
Project or the amount of Taxes. Each of Landlord and Tenant shall cooperate as
reasonably requested by the other in any such appeal or challenge. Tenant shall
pay Additional Rent in respect of Taxes without regard to any appeal or
challenge that might reduce the Taxes, until the determination of such appeal or
challenge.

Section 4.4 Operating Costs.

(a) Tenant shall pay to Landlord, as Additional Rent, amounts equal to Tenant’s
Share of the Operating Costs.

(b) Landlord shall furnish to Tenant no less than 30 days prior to the
Commencement Date and prior to the beginning of each calendar year a budget of
the estimated Operating Costs for the applicable calendar year (an “Annual
Budget”), based on the most recent cost data available to Landlord. Landlord
may, no more than one time during a calendar year covered by an Annual Budget,
furnish to Tenant a revised Annual Budget based on updated cost data. Each
Annual Budget and revised Annual Budget shall be subject to Tenant’s written
approval, which Tenant will not unreasonably withhold, condition or delay. In
any disapproval of an Annual Budget or revised Annual Budget, Tenant shall
specify the reasons for disapproval and the changes suggested by Tenant. If
Tenant fails to respond in writing to a proposed Annual Budget or revised Annual
Budget within five Business Days after submission, and Landlord sends a
subsequent notice requesting approval of such proposed Annual Budget or revised
Annual Budget, including a copy of the same, stating conspicuously at or near
the top of the first page, “FAILURE TO RESPOND TO THIS NOTICE WITHIN FIVE
BUSINESS DAYS SHALL RESULT IN DEEMED CONSENT TO THE ANNUAL BUDGET”, and Tenant
shall thereafter fail to respond in writing to such request within such second
five Business Day period, such Annual Budget or revised Annual Budget shall be
deemed approval by Tenant. The Additional Rent payable by Tenant in respect of
Operating Costs shall not be limited by any Annual Budget or revised Annual
Budget, provided that Landlord uses commercially reasonable efforts, in good
faith, to keep Operating Costs within the Annual Budget.

(c) Tenant’s Share of the Operating Costs shall be payable in equal estimated
monthly installments on the basis of the Annual Budget on the first day of each
calendar month during the Lease Term, subject to readjustment on no more than on
occasion in each calendar year on the basis of any revision of the Annual Budget
and also when actual Operating Costs are determined as further provided in
Section 4.6. After a readjustment, any shortage shall be due and payable by
Tenant within 30 days of demand by Landlord and any excess shall, unless an
Event of Default then exists, be credited against future Additional Rent
obligations, or refunded promptly if the Lease Term has ended and Tenant has no
further obligations to Landlord.

 

17



--------------------------------------------------------------------------------

(d) Landlord shall bid any contracts for third party services that would be
included in Operating Costs and cost more than $35,000 per year to at least
three qualified bidders. Contracts for such services shall be limited to
one-year terms unless otherwise approved by Tenant. Tenant shall have the right
to propose one or more qualified bidders reasonably approved by Landlord for any
such services. Landlord shall (i) consult with Tenant from time to time as
reasonably requested by Tenant regarding Operating Costs and appropriate actions
to reduce or control Operating Costs consistent with the operation of a
first-class office building, and (ii) furnish such information as Tenant may
reasonably request from time to time regarding Taxes and Operating Costs.
Landlord will consider in good faith suggestions made by Tenant to reduce or
control Operating Costs and will not unreasonably refuse to act on such
suggestions. Unless required by Legal Requirements (but excluding Legal
Requirements to which Landlord voluntarily submits by contract, such as
agreements entered into between Landlord and the City of Cambridge), Landlord
will not initiate any shuttle or other transportation service serving the
Project, the cost of which would be included in Operating Costs, without
Tenant’s consent. Other than where impractical by reason of an emergency,
Landlord shall, prior to incurring any Permitted Capital Operating Costs which
Landlord anticipates will cost in excess of $10,000, give Tenant written notice
of the subject capital repair, replacement or improvement, including the
anticipated cost thereof.

Section 4.5 Utility Costs. Tenant shall promptly pay all Utility Costs when due
to the appropriate public utility. Landlord shall cooperate with Tenant to place
all utilities for the Project in Tenant’s name on the Commencement Date or as
soon thereafter as practicable. Until such time as any utilities are placed in
Tenant’s name, Tenant shall pay such costs directly to the provider within 30
days following receipt of actual provider bills therefor from Landlord.

Section 4.6 Tenant’s Audit Rights. Annually, within three months after the end
of each calendar year (or, with respect to Taxes, Tax Fiscal Year), Landlord
shall furnish to Tenant a report setting forth in reasonable detail the
Operating Costs (reconciled to the Annual Budget) and Taxes for the immediately
preceding calendar year (in the case of Operating Costs ) or Tax Fiscal Year (in
the case of Taxes). Tenant shall have the right to audit Landlord’s books and
records relating to Operating Costs and/or Taxes with respect to the period
covered by each such report within one year after receipt of such report (such
one year period being called the “Audit Period”) by delivering a notice of its
intention to perform such audit to Landlord. If, as a result of such audit,
Tenant believes that it is entitled to receive a refund of any Additional Rent
paid by Tenant in respect of Operating Costs and/or Taxes, Tenant shall deliver
to Landlord, no later than the later to occur of 30 days after expiration of the
Audit Period or 150 days after Landlord makes available such books and records
to Tenant at a location in the Greater Boston area, a notice demanding such a
refund, together with a statement of the grounds for each such demand and the
amount of each proposed refund. Notwithstanding anything to the contrary herein,
if any line item in the annual statement of Operating Costs and Taxes is
overstated by more than 10%, then Tenant shall have the right to audit
Landlord’s books and record with respect to such line item (but not other
matters) for an additional two year period prior to the year already under
review. The cost of any such audit shall be paid by Tenant, except that, if it
is established that the Additional Rent in respect of Operating Costs and Taxes
charged to Tenant for the period in question was overstated by more than 3%, the
reasonable out-of-pocket cost of such audit paid to a third party other than an
employee of Tenant, up to a maximum of $10,000, shall be paid or reimbursed to
Tenant by Landlord. An overstatement shall not be deemed to exist due to a
Refund. Any audit shall be performed by either (a) Tenant’s regular employees or
(b) a reputable certified public accountant reasonably acceptable to Landlord
whose compensation is not, directly or indirectly, contingent in whole or in
part on the results of the audit. If Landlord determines that a report
previously furnished by Landlord was in error, Landlord may furnish a corrective
or supplemental report to Tenant within one year after the original report was
furnished, and if such corrective or supplemental report results in increased
Additional Rent, the Audit Period for the year covered by such report shall be
extended for one year after Landlord furnishes the corrective or supplemental
report. Tenant’s rights under this Section 4.6 shall survive the termination of
this Lease.

 

18



--------------------------------------------------------------------------------

ARTICLE V

USE OF PREMISES

Section 5.1 Permitted Use. Tenant shall use and occupy the Premises only for the
Permitted Use.

Section 5.2 Restrictions on Use. Tenant shall use the Premises in a careful,
safe and proper manner, shall not commit or suffer any physical waste on or
about the Project, and shall not make any use of the Project which is prohibited
by or contrary to any Legal Requirements, or which would cause a public or
private nuisance. In addition, Tenant shall comply with the Declaration in
Tenant’s use and occupancy of the Premises. Tenant, at its own expense, shall
obtain any and all permits, approvals and licenses necessary for Tenant’s
particular use of the Premises (as opposed to general office use generally).
Tenant shall not overload the floors or other structural parts of the Building,
based on the actual floor load of the Building; and shall not commit or permit
anyone claiming by through or under Tenant to commit any act or thing on the
Project which violates Legal Requirements (subject to Tenant’s rights pursuant
to Section 7.7). Tenant shall not do or permit to be done any act or thing on
the Project which will invalidate or be in conflict with the reasonable
requirements of any insurance policies made known to Tenant, or which will
increase the rate of any insurance, covering the Building (unless Tenant agrees
to pay the same). Tenant shall cause any fire lanes located within the Project
to be kept free of all parking associated with its business or occupancy. Tenant
shall not permit the emission of any objectionable noise or odor from the
Premises in a manner that is inconsistent with first class office use and shall
at its own cost install such extra sound-proofing or noise control systems and
odor control systems, as may be needed to eliminate noise, vibrations and odors,
if any, emanating from the Premises being heard, felt or smelled outside the
Premises. Tenant shall not permanently place any file cabinets bookcases,
partitions, shelves or other furnishings or equipment in a location which blocks
any windows (temporary location in such a manner shall be permitted where
required to accommodate on-going Alterations or a de minimis number of temporary
offices).

Section 5.3 Hazardous Materials.

(a) Tenant (i) will not conduct any activity on the Premises that will use or
produce any Hazardous Materials, except for such activities that are both
(1) part of the ordinary course of Tenant’s business activities and
(2) conducted in accordance with all Environmental Laws; (ii) will not use the
Premises in any manner for the storage of any Hazardous Materials except for
storage of such materials that are both (1) used in the ordinary course of
Tenant’s business and (2) properly stored in a manner and location satisfying
all Environmental Laws; (iii) will not install any underground tanks of any
type; and (iv) will not permit any Hazardous Materials to be brought onto the
Premises, except in the ordinary course of Tenant’s business and in compliance
with all Environmental Laws. If any Hazardous Materials are brought or found on
the Premises in violation of the above provisions of this Section, the same
shall be immediately removed by Tenant, with proper disposal, and all required
cleanup procedures shall be diligently undertaken pursuant to all Environmental
Laws. If at any time during or after the Lease Term the Premises are found to be
so contaminated or subject to such conditions as a result of Tenant’s failure to
comply with the foregoing provisions, Tenant shall defend, indemnify and hold
Landlord harmless from all claims, demands, actions, liabilities, costs,
expenses, damages and obligations of any nature arising from or as a result of
such failure. Tenant will maintain on the Premises a list of all materials
stored at the Premises for which a material safety data sheet (an “MSDS”) was
issued by the producers or manufacturers thereof, together with copies of the
MSDS’s for such materials, and shall deliver such list and MSDS copies to
Landlord upon Landlord’s request therefor. Tenant shall remove all Hazardous
Materials existing in or on the Premises as a result of the activities of Tenant
or any of Tenant’s Invitees in a manner acceptable to Landlord before the
earlier of the date Tenant vacates the Premises and the date Tenant’s right to
possess the Premises ends. Landlord may, subject to the provisions of
Section 7.10, enter the Premises and conduct environmental inspections and tests
therein as it may require from time to time, provided that Landlord shall use
reasonable efforts to minimize the interference with Tenant’s business and shall
provide Tenant with a copy of any final reports from such inspections and tests,
and provided further than any invasive inspections and tests shall be subject to
the immediately following sentence. Such environmental inspections may include
invasive work so long as

 

19



--------------------------------------------------------------------------------

(a) Landlord has a good faith reason to believe that invasive work is necessary
to identify Hazardous Materials conditions in violation of law, based on
observed or known conditions, (b) Landlord consults with Tenant regarding the
scope and necessity for such invasive work prior to undertaking the same,
(c) any damage caused by such invasive work is promptly repaired by Landlord at
its sole cost and expense, (d) any invasive work is carried out after regular
business hours and with all measures reasonably taken to avoid damaging property
of Tenant, and (d) Landlord obtains split samples of any materials that are
tested and provides Tenant with such materials so that Tenant can conduct its
own inspection and tests. Such inspections and tests shall be conducted at
Landlord’s expense, unless they reveal the presence of Hazardous Materials in
violation of the above provisions of this Section or that Tenant has not
complied with the requirements of this Section, in which case Tenant shall
reimburse Landlord for the reasonable out-of-pocket cost thereof within 30 days
after Landlord’s request therefor to the extent resulting from Tenant’s
violation of the above provisions.

(b) Landlord represents to Tenant that (a) attached hereto as Schedule 5.3 is a
list of all third party environmental reports in Landlord’s possession or
control with respect to the Project, copies of which have been provided to
Tenant, and (b) except as disclosed in such reports, Landlord does not have
actual knowledge of the existence of any Hazardous Materials at the Project in
violation of Environmental Laws as of the date of this Lease. Landlord will
indemnify, defend and hold Tenant harmless from and against any and all
liabilities, claims, costs and expenses arising from the existence of Hazardous
Materials at the Project in violation of Environmental Laws as of the date of
this Lease or caused by or through Landlord (whether before or after the date of
this Lease), except to the extent resulting from the activities of Tenant or any
of Tenant’s Invitees.

Section 5.4 ADA. Landlord represents to Tenant that Landlord does not have
actual knowledge of any non-compliance of the Project with the Americans with
Disabilities Act or other applicable Legal Requirements (without regard for
Tenant’s particular use of the Premises, as opposed to office use generally).
For purposes of Sections 5.3 and 5.4 of this Lease, “actual knowledge” means the
actual knowledge of Eric Schlager, Robert Schlager, James Cronin or Tim
DiGaetano.

Section 5.5 Outside Equipment. At no additional rent to Tenant, but otherwise at
Tenant’s cost, Tenant shall have the right to install and maintain Outside
Equipment on the roof of the Building and/or on the Land for Tenant’s use in
connection with Tenant’s business (provided that Tenant shall not be permitted
to make any alterations or installations that, in Landlord’s reasonable
judgment, could invalidate or otherwise adversely affect any roof warranty, a
copy of which has been provided to Tenant), subject to (a) Legal Requirements,
(b) the terms and conditions of this Lease (including, but not limited to,
Section 5.2 and Article VII), (c) the Encumbrances, and (d) Landlord’s written
approval (not to be unreasonably withheld, conditioned or delayed) of the size
and location of such Outside Equipment, together with the plans and
specifications therefor. Landlord may condition Landlord’s approval of any
Outside Equipment on Tenant’s agreement to remove such Outside Equipment at the
end of the Lease Term; otherwise, Tenant will have no obligation to remove any
Outside Equipment approved by Landlord at the end of the Lease Term. Tenant
shall have access to the roof of the Building for the purpose of installing,
using, maintaining, repairing and replacing any Outside Equipment to be located
on the roof, subject to Landlord’s reasonable requirements. Tenant shall not
allow any third parties, other than affiliates of Tenant and permitted
subtenants and assignees, to use any Outside Equipment installed by Tenant.

ARTICLE VI

SERVICES

Section 6.1 Landlord’s Services. Landlord shall furnish to the Project the
services set forth below in this Section 6.1 (the “Services”), other than any
Tenant-Assumed Services. The Services consist of the following, all of which
shall be provided in a manner consistent with the operation of the Project as a
Class A office property in the Boston metropolitan area:

(a) Building. Maintaining, repairing and replacing, as necessary, and keeping in
good condition the exterior and structure of the Building and mechanical
elements and building systems of the Building, including the exterior windows
and glass, the roof and roof system and structure, façade, floor slabs,
load-bearing walls, columns, foundation, and the utility lines and systems
(including the sump pump and related basement drainage) serving the Building.

 

20



--------------------------------------------------------------------------------

(b) Systems. Operating, maintaining, repairing and replacing as necessary the
heating, ventilating and air conditioning system, the plumbing system, the life
safety and building management system, the elevators and mechanical systems and
the electrical system of the Building in accordance with the specifications set
forth in Schedule 6.1(b) hereto, and keeping the same in good operating order
and condition on a 24-hour, 7-day a week basis.

(c) Water and Sewer. Providing cold and hot water for ordinary drinking,
cleaning, sanitary and lavatory purposes and water as required to serve the
Building systems on a 24-hour, 7-day a week basis.

(d) Outside Areas. Maintaining and repairing, and providing lighting and
landscaping, for the Outside Areas; including snow and ice removal and striping
and repaving the parking areas and drives, if any.

(e) Waste Removal. Arranging for waste removal services for the Building.

(f) Janitorial Services. Providing janitorial services for the Premises in
accordance with the janitorial schedule set forth in Schedule 6.1(f) hereto or
another janitorial schedule specified by Tenant and reasonably satisfactory to
Landlord.

(g) Taxes. Paying all Taxes levied upon or with respect to the Project.

(h) Insurance. Procuring and maintaining in full force and effect the following
insurance coverages:

 

  (i) Commercial General Liability Coverage with respect to the Project, and the
conduct and operation of its business therein, including coverage for premises
and operations, personal and advertising injury, products and completed
operations, independent contractors and blanket contractual liability, and
carrying the same coverages and same minimum limits required to be carried by
Tenant;

 

  (ii) Cause of Loss-Special Form property insurance, including boiler and
machinery coverage (in an amount equal to 100% of the replacements costs of the
equipment) with respect to the Building, its fixtures, equipment and personal
property, the Base Building Work on an occurrence basis with a 100% Replacement
Cost basis of valuation, with an agreed amount endorsement waiving all
co-insurance provisions, and a deductible not in excess of commercially
reasonable deductibles then being carried by institutional landlords of
comparable buildings and covering at least the following perils: building
collapse, fire, hurricane, impact of vehicles and aircraft, lightning, malicious
mischief, earth movement, subsidence, terrorism (to the extent available and
carried by owners of comparable buildings generally), theft, vandalism,
sprinkler leakage, water damage and windstorm. Such coverage shall include an
Ordinance or Law Coverage Endorsement, and commercially reasonable limits of
Wind/Hail coverage and shall insure costs of demolition;

 

  (iii) Business income/rental income insurance (including off-premises services
coverage ) in an amount sufficient to cover twelve (12) months’ of loss of
business income and rents;

 

  (iv) Workers’ compensation insurance in accordance with applicable Legal
Requirements and Employer’s Liability insurance in amounts and with deductibles
comparable to the insurance being carried by comparable owners, provided,
however, to the extent Landlord does not have employees, Landlord shall cause
the property management company for the Building to maintain such coverages with
respect to its employees; and

 

21



--------------------------------------------------------------------------------

  (v) Such other insurance coverages or amounts of property or liability
coverages as are required by its mortgagees or that Landlord reasonably
determines to be prudent and consistent with coverages carried by owners of
comparable buildings.

(i) Access. Landlord shall provide Tenant with 24 hour, 7-day per week access to
the Premises and Project.

(j) Flood Management. Flood and storm water management measures consistent with
first class office buildings in locations comparable to the Project.

(k) Compliance with Laws. Landlord shall cause the Project to comply with all
applicable Legal Requirements, including without limitation, the regulations and
accessibility guidelines issued pursuant to the Americans With Disabilities Act
(42 U.S.C. §12101 et. seq.) to the extent that the same are applicable to the
Building and with any and all directions, rules and regulations of Boards of
Fire Underwriters, Rating Boards or the like (or successor agencies), provided
that (i) Tenant, rather than Landlord, shall be responsible for the performance
of the Base Building Work and TI Work (but, upon completion of the Base Building
Work, Tenant shall assign all contracts and warranties for the Base Building
Work to Tenant as provided in Section 3.1(e) and Landlord shall thereafter be
responsible for ongoing maintenance and repair of the Base Building Work as
provided in Section 3.1(e) and compliance of such Base Building Work with Legal
Requirements), and (ii) nothing shall obligate Landlord to cause the Project to
comply with applicable Legal Requirements to the extent such need for compliance
results from Tenant’s particular use of the Premises, as opposed to general
office use, generally.

(l) Other. Any other services necessary or appropriate for the management and
operation of the Project as a “Class A” office property in the Boston
metropolitan area. Landlord shall cooperate with Tenant to establish a protocol
for Tenant to obtain services through Landlord’s contractors directly where
necessary and appropriate (e.g. emergencies, day-to-day services for which prior
written notice is cumbersome).

(m) Change in Service Providers. If Tenant gives Landlord written notice
(a) that Tenant is dissatisfied with the performance of any service provider
retained by Landlord, (b) stating the reasons for Tenant’s dissatisfaction, and
(c) that Tenant desires that such provider be replaced, then, provided that the
reasons stated for Tenant’s dissatisfaction are not arbitrary, Landlord shall
use commercially reasonable efforts to replace the provider.

Section 6.2 Tenant-Assumed Services.

(a) Tenant shall have the option, exercisable from time to time by not less than
30 days’ prior written notice given to Landlord at any time that an Event of
Default does not exist, to assume responsibility for any of the Services
specifically identified in such notice as of the date specified in such notice;
provided that Tenant may not assume responsibility for the Services described in
Section 6.1(g) (payment of Taxes) or Section 6.1(h) (insurance to be maintained
by Landlord). Any Service for which Tenant assumes responsibility as provided
above shall, from the effective date of such assumption until the relinquishing
of such responsibility by Tenant or the recapturing of such responsibility by
Landlord as provided below, be called a “Tenant-Assumed Service.” Tenant may, by
not less than 30 days’ prior written notice to Landlord, relinquish
responsibility for any Tenant-Assumed Service specified in such notice as of the
date specified in such notice. At any time that an Event of Default exists,
Landlord may, by written notice to Tenant, recapture any Tenant-Assumed Service
specified in such notice as of the date specified in such notice. Landlord and
Tenant shall confer from time to time as requested by either to discuss the
allocation of Services as between Landlord’s Services the Tenant-Assumed
Services.

(b) Tenant shall perform each Tenant-Assumed Service directly or through a
contractor approved by Landlord, which approval Landlord will not unreasonably
withhold, condition or delay. Tenant shall perform or cause each Tenant-Assumed
Service to be performed in a good and workmanlike manner, in accordance with all
Legal Requirements, in accordance with any applicable provisions of the
Declaration, and consistently with the operation of a “Class A” office property
in the

 

22



--------------------------------------------------------------------------------

Boston metropolitan area. If any Tenant-Assumed Service is not performed as
required above, Landlord may, in addition to any other remedies available to
Landlord, after written notice to Tenant and a reasonable opportunity to cure,
require Tenant to replace the contractor performing such Tenant-Assumed Service
with another contractor in accordance with the above provisions of this Section
or to cease self-performing such Tenant-Assumed Service (if Tenant has elected
to do so) and to engage a contractor to perform such Tenant-Assumed Service in
accordance with the above provisions of this Section.

Section 6.3 Interruption.

(a) Except as otherwise provided in this Lease, Tenant shall not be entitled to
any abatement of Base Rent or Additional Rent, nor shall Landlord have any
liability to Tenant, nor shall this Lease or any of Tenant’s obligations
hereunder be affected, by reason of a stoppage or interruption of utility
services caused by breakage, accident, strikes, repairs, or for any other cause
or causes beyond the reasonable control of Landlord, provided that Landlord
shall use reasonable efforts to minimize the effect of any such stoppage or
interruption and to eliminate the same at the earliest practicable time.

(b) As used herein, an “Occupancy Interruption” shall have occurred if:
(1) Tenant is unable to use any portion of the Premises for the Permitted Use
due to any reason other than (i) any act or neglect of Tenant or Tenant’s
Invitees, (ii) the failure by Tenant to perform Tenant’s obligations under this
Lease, or (iii) fire or other casualty or condemnation (which events shall be
governed by the provisions of Articles X and XI, as applicable), and (2) Tenant
shall have given written notice to Landlord of such Occupancy Interruption (a
“Tenant Interruption Notice”). If an Occupancy Interruption occurs and continues
for a period of five (5) consecutive Business Days, Base Rent and Additional
Rent shall be abated based on the extent of the inability to use the Premises
from and after the 6th consecutive Business Day until such Occupancy
Interruption is ended. Within five Business Days after Landlord’s receipt of any
Tenant Interruption Notice, Landlord shall reasonably estimate the date by which
such Occupancy Interruption will end and provide written notice of such estimate
to Tenant. If (x) Tenant is unable to use 25% or more of the Premises for the
Permitted Use by reason of an Occupancy Interruption, and (y) Landlord
reasonably estimates that such Occupancy Interruption will not end within 180
days after Tenant gives the subject Tenant Interruption Notice, or if such
Occupancy Interruption occurs during the last year of the Lease Term (taking
into account any extension option then exercised by Tenant) and Landlord
reasonably estimates that such Occupancy Interruption will not end within 45
days after Tenant gave the subject Tenant Interruption Notice, then Tenant shall
have the right to terminate this Lease by notice to Landlord given within 30
days after receipt of Landlord’s estimate. Notwithstanding anything herein to
the contrary, in the event this Lease is not terminated as provided for above
and the Occupancy Interruption does not end within 60 days from the date by
which Landlord estimated it would end, then Tenant shall have the right to
terminate this Lease by notice to Landlord given prior to the end of the
Occupancy Interruption. Where Tenant is terminating this Lease pursuant to this
Section 6.3(b), such termination shall be effective as of the date for
termination set forth in Tenant’s termination notice, which date shall not be
later than 60 days after the date of such notice.

Section 6.4 Additional Services. If Tenant requests Landlord to perform any
service other than Landlord’s Services, Landlord shall, before performing such
service, give Tenant an estimate of the cost of performing such service, and if
Tenant elects to have Landlord perform such service, Tenant shall pay to
Landlord as Additional Rent therefor Landlord’s actual costs for providing such
service, plus an additional 15% of such cost as an administrative fee, within 30
days of Landlord’s billing Tenant therefor. Landlord has no obligation to
provide any such service and Tenant has no obligation to use Landlord to perform
any such service.

Section 6.5 Declaration. Landlord represents to Tenant that the Declaration is
in full force and effect and has not been amended (except as set forth in the
definition of Declaration) and, to the actual knowledge of Landlord, Landlord is
not in default in the performance of its obligations under the Declaration.
Landlord shall maintain the Declaration in full force and effect throughout the
term of the Lease. As one of the Lease Effectiveness Conditions, Landlord will
obtain and furnish to Tenant an estoppel certificate executed by Parcel B Owner
substantially in the form of Schedule 6.5 hereto or in

 

23



--------------------------------------------------------------------------------

such other form as is reasonably satisfactory to Tenant. On or about the
Commencement Date, Landlord shall give Parcel B Owner a notice in the form of
Exhibit F hereto, designating Tenant as a “Parcel A Parking Tenant,” as defined
in the Declaration, with respect to 105 parking spaces or such smaller number of
parking spaces which Tenant has indicated by written notice to Landlord that
Tenant desires to use, and designating Tenant as a “Parcel A Designated Tenant,”
as defined in the Declaration. Landlord shall duly and punctually pay and
perform Landlord’s obligations under the Declaration, subject to the payment and
performance of Tenant’s obligations with respect to the same, as necessary to
preserve the rights of the Project and occupants thereof under the Declaration.
Other than with the prior written consent of Tenant, Landlord will not agree to
any amendment of the Declaration or take any action, or grant any consent, under
the Declaration (including the promulgation of rules and regulations pursuant to
Section 4.5 of the Declaration) (other than actions that Landlord is obligated
to undertake as the Parcel B Owner such as payments of costs due under the
Declaration), if such amendment, consent or action would have an adverse effect
on the rights or obligations of Tenant under this Lease (including any action
that would increase Operating Costs or impact the cost of parking thereunder).
To the extent that Landlord’s consent or approval under the Declaration may not
be unreasonably withheld, conditioned or delayed under the express terms of the
Declaration, Tenant agrees that the same standard applies to its obligations
with respect to consents under the immediately preceding sentence. Landlord
shall timely enforce the terms of the Declaration against the Parcel B Owner in
the event that the Parcel B Owner is not in compliance with the Declaration. Any
amounts paid by the Parcel B Owner pursuant to Section 12.2.2 of the Declaration
shall be paid by Landlord to Tenant upon receipt.

Section 6.6 Landlord Indemnity. Subject to Section 13.5 and Section 12.8,
Landlord will exonerate, indemnify, defend, save and hold harmless Tenant (and
any and all Persons claiming by, through or under Tenant) from and against all
claims, proceedings, defenses thereof, liabilities, costs, and expenses of any
kind and nature, including reasonable legal fees, arising from any negligent act
or omission of any of Landlord’s Invitees, or arising from any accident or
injury to third persons or damage to property of third persons to the extent
caused by the negligence or willful misconduct of Landlord or Landlord’s
Invitees, except to the extent resulting from the negligence or willful
misconduct of Tenant or any of Tenant’s Invitees. This exoneration,
indemnification and hold harmless agreement shall survive the termination of
this Lease.

ARTICLE VII

CERTAIN OBLIGATIONS OF TENANT

Section 7.1 Rent. Tenant will promptly pay the Base Rent and Additional Rent,
including without limitation any and all fees, charges, expenses, fines,
assessments or other sums payable by Tenant to Landlord (or to the applicable
provider of utilities) at the time and in the manner provided for in this Lease,
all of which shall be deemed to be obligations to pay Base Rent or Additional
Rent.

Section 7.2 Utilities. Tenant’s use of electric current shall never exceed the
capacity of existing feeders, risers and wiring installations in the Building as
set forth on Schedule 6.1(b). Without limiting the foregoing, Tenant shall not
connect to the electrical distribution system anything other than normal office
equipment (other than Tenant’s Outside Equipment) Tenant shall not make or
perform any alterations to wiring, installations, lighting fixtures or other
electrical facilities in any manner without the prior written consent of
Landlord in accordance with Article VII. Any risers or wiring to meet Tenant’s
excess electrical requirements, if requested by Tenant and approved by Landlord,
will be installed by Tenant at Tenant’s expense.

Section 7.3 No Waste. Tenant shall not overload, damage or deface the Premises
nor shall it suffer or permit the same to be done by anyone claiming by, through
or under Tenant, nor shall it commit any physical waste of the Project.

 

24



--------------------------------------------------------------------------------

Section 7.4 Maintenance; Repairs; and Yield-Up.

(a) During the Lease Term and any holdover, Tenant will keep the Premises neat
and clean and maintain the same in the condition in which it is delivered to
Tenant or such better condition as it may be put in thereafter in connection
with any Alterations, subject to Landlord’s obligations pursuant to Section 6.1.
Tenant’s obligation to so maintain and repair the Premises shall apply to all of
the Premises, excluding such elements which are to be maintained and repaired by
Landlord as part of Landlord’s Services. At the end of the Lease Term or sooner
termination of this Lease, Tenant shall peaceably surrender and deliver up the
Premises to Landlord, broom clean, with all utilities safely capped or connected
to applicable fixtures, and in the condition Tenant is required to maintain the
same hereunder (reasonable wear and tear excepted), and removing all signs and
lettering identifying Tenant and all personal property, goods and effects
belonging to Tenant or anyone claiming through or under Tenant. The Base
Building Work and the TI Work shall be the property of Landlord and shall remain
upon, and be surrendered with, the Premises at the end of the Lease Term or
sooner termination of this Lease. Tenant shall cause all maintenance and repair
work which is the responsibility of Tenant to conform to Legal Requirements.
Tenant shall keep the Premises reasonably clear of all filth, trash and refuse.
If Tenant fails to perform Tenant’s obligations under the above provisions of
this Section beyond applicable notice and cure periods, then Landlord will have
the right (but not the obligation), without waiving any default by Tenant, to
cause such obligations to be performed upon not less than five Business Days
prior written notice to Tenant (or a shorter period of prior written notice, or
a contemporaneous written notice, if necessary to prevent harm to persons or
property), and if Landlord causes any of such obligations to be performed, the
out of pocket costs and expenses reasonably incurred by Landlord in connection
therewith shall be due and payable by Tenant to Landlord as Additional Rent
within 10 days following demand.

(b) Tenant shall keep any and all Outside Equipment neat and reasonably clean
and maintain any and all Outside Equipment in good repair and condition. If, as
a condition of approving any Outside Equipment, Landlord required Tenant to
remove such Outside Equipment at the end of the Lease Term, then, at the end of
the Lease Term or sooner termination of this Lease, Tenant shall, at Tenant’s
cost, remove the Outside Equipment. Tenant shall repair any and all damage to
the roof and other parts of the Building resulting from the removal of any
Outside Equipment and restore the roof and other parts of the Building affected
by any removed Outside Equipment to the same condition as existed prior to the
installation of such Outside Equipment.

Section 7.5 Alterations by Tenant. Except for Permitted Alterations, as further
described below, Tenant will not make any alteration, improvement or addition to
the Premises (any such alterations, improvements or additions, including the
Base Building Work and the TI Work, being called, “Alterations”) without first
obtaining, on each occasion, Landlord’s consent in writing as provided below
(which consent shall not be unreasonably withheld, conditioned or delayed), and
then only at Tenant’s expense (other than as provided in Section 3.5), and in a
lawful manner. In connection any Alterations, Tenant shall (a) provide Landlord
with evidence of insurance in form and substance reasonably satisfactory to
Landlord, and (b) comply with Sections 7.9 and 7.11. Notwithstanding the
foregoing, Tenant may, upon prior written notice to, but without the requirement
of consent by, Landlord, make the following Alterations (“Permitted
Alterations”): (i) Alterations which (1) are non-structural, (2) do not
penetrate or otherwise affect the roof or exterior of the Building, (3) do not
materially adversely affect any Building system, and (4) are not reasonably
anticipated to cost more than $250,000 in any single instance or related
instances; (ii) Alterations which are purely cosmetic in nature, such as paint,
wallcovering, carpeting and the like, regardless of cost; and (iii) subject to
the provisions of Sections 3.1 and 3.2, above, the Base Building Work and TI
Work. Any Alteration shall be consistent with the Permitted Use and with the
nature of the Building and shall be made only after duly obtaining (and
providing to Landlord copies of) all required permits and licenses from all
governmental authorities. Tenant will deliver to Landlord in writing a schedule
setting forth the details and location of all proposed Alterations and, to the
extent a building permit is required for such Alterations, reasonably detailed
plans and specifications. The contractor(s) performing the work other than
Permitted Alterations shall be subject to Landlord’s approval, which will not be
unreasonably withheld, conditioned or delayed. If required by Landlord’s lender,
Tenant shall, at Landlord’s cost, provide a statutory lien bond with respect to
Alterations (but such bond shall not be a condition to the approval of
Alterations or to the commencement or prosecution of the same). All approved
Alterations and all Permitted Alterations made by Tenant shall be made in a good
and workmanlike manner in accordance with Legal Requirements, and, to the extent
applicable, substantially in accordance with plans and specifications approved
by Landlord. Landlord may condition Landlord’s

 

25



--------------------------------------------------------------------------------

approval of specialty Alterations (that is, Alterations for Tenant’s specific
use that are not useful for office purposes generally) on Tenant’s agreement to
remove such Alterations at the end of the Lease Term; otherwise, Tenant will
have no obligation to remove any Permitted Alterations or Alterations approved
by Landlord at the end of the Lease Term. Except to the extent that Landlord
requires the removal of specialty Alterations as a condition of approval, all
Alterations shall be the property of Landlord and shall remain upon, and be
surrendered with, the Premises at the end of the Lease Term or sooner
termination of this Lease. Notwithstanding the foregoing to the contrary, Tenant
shall retain the exclusive right to depreciation for all Alterations made by
Tenant, but not the right to depreciation for the TI Costs to the extent of the
TI Allowance). Subject to the above provisions of this Section 7.5, Alterations
may include security systems, kitchen and cafeteria facilities consistent with
first class office use, installation of data cabling and pedestrian walkways
(covered or uncovered) between the Building and Tenant’s premises in other
adjacent buildings, lobby modifications, restrooms, and a fitness facility.

If Landlord fails to respond to Tenant within 10 Business Days after receipt of
a Tenant request for approval of any Alterations under this Lease, then Tenant
may give Landlord a follow-up notice demanding a response to the request, which
follow-up notice shall state conspicuously at or near the top of the first page,
“THIS IS A FOLLOW-UP NOTICE REQUESTING YOUR CONSENT TO ALTERATIONS BY INFINITY
PHARMACEUTICALS, INC. YOUR FAILURE TO RESPOND IN WRITING TO THIS FOLLOW-UP
NOTICE WITHIN FIVE BUSINESS DAYS SHALL BE DEEMED TO CONSTITUTE CONSENT.” Within
five Business Days after receipt of such a follow-up notice, Landlord shall give
written notice to Tenant consenting or withholding consent to the proposed
Alterations, and if Landlord fails to give such a written notice within such
five Business Day period, Landlord shall be deemed to have consented to the
proposed Alterations.

Landlord shall not charge a supervisory or management fee for any Alterations,
the TI Work or the Base Building Work.

Section 7.6 Trade Fixtures and Equipment. Any trade fixtures installed in, or
attached to, the Premises by, and at the expense of, Tenant, and any Outside
Equipment, shall remain the property of Tenant, if the same may be removed
without damage to, or destruction of, the Premises. Tenant shall have the right,
at any time and from time to time during the Lease Term, to remove any and all
of its trade fixtures which it may have installed in, or attached to, the
Premises, during the Lease Term, and any Outside Equipment. In addition, at the
end of the Lease Term or sooner termination of this Lease, Tenant shall remove
all of Tenant’s trade fixtures and, if Landlord required Tenant to remove any
Outside Equipment as a condition of approving such Outside Equipment, such
Outside Equipment. At any time that Tenant removes any of its trade fixtures or
Outside Equipment, Tenant shall promptly repair any damage to the Project caused
by such removal.

Section 7.7 Compliance with Laws. Tenant, in its use of the Premises and at its
sole expense, shall comply with all applicable Legal Requirements, including,
without limitation, all Legal Requirements related to the use, storage,
discharge, release, removal or existence of Hazardous Materials. Tenant shall
keep the Premises in a sanitary and safe condition in accordance with all
applicable Legal Requirements. The above provisions of this Section 7.7 are
subject to Landlord’s obligations under Section 6.1. Notwithstanding anything in
this Section 7.7 to the contrary, Tenant shall have no obligation to make any
structural repairs or replacements or undertake any repairs or maintenance to
the extent the responsibility of Landlord under this Lease except to the extent
resulting from Tenant’s particular use or occupancy of the Premises, as
distinguished from general office use, generally (e.g. including by the
construction of Alterations, but excepting the Base Building Work).

Tenant may, at its expense, contest the validity or applicability of any Legal
Requirements by appropriate proceedings prosecuted diligently and in good faith
(including, but not limited to, the right to apply for and obtain a waiver or
deferment of compliance, the right to assert any and all defenses allowed by
applicable Legal Requirements and the right to appeal any decisions, judgments
or rulings to the fullest extent permitted by applicable Legal Requirements),
and may defer compliance therewith, provided that Landlord is not thereby
subjected to actual or potential criminal prosecution, criminal or civil penalty
or civil liability and such actions by Tenant do not otherwise have a material
adverse effect on Landlord or the Project.

 

26



--------------------------------------------------------------------------------

Section 7.8 Contents at Tenant’s Risk. All inventory, equipment, goods,
merchandise, furniture, fixtures and property of every kind which may be on or
about the Premises, and all Outside Equipment, shall be at the sole risk and
hazard of Tenant, and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, or by the use or abuse of water or by the
leaking or bursting of water pipes, or by rising water, or by roof or other
structural leak, or by loss of electrical service, or in any other way or
manner, no part of such loss or damage shall be charged to or borne by Landlord
in any case whatsoever, except that the foregoing shall not exculpate the
Landlord from its own negligent or willful acts or omissions. Tenant shall
maintain full and adequate insurance coverage on all of its property at the
Premises, including physical damage, theft and business interruption insurance,
or Tenant shall be a self-insurer thereof, in which case Tenant shall so advise
Landlord in writing and shall be fully responsible for all such damage, and
shall indemnify and save harmless Landlord from any loss, cost, expense, damage
or liability resulting from Tenant’s failure to have such insurance as required
in this Lease. Such insurance on Tenant’s property shall contain a waiver of
subrogation clause in favor of Landlord, or shall name Landlord as an additional
insured for the sole purpose of preventing a subrogation claim against Landlord.
If Tenant is a self-insurer, in whole or in part, Landlord shall be entitled to
the same benefits it would have enjoyed had insurance covering the loss in full
with a waiver of subrogation clause been in effect, or as if the Landlord has
been named on insurance covering the loss in full as an additional insured for
the purpose of preventing a subrogation claim.

Section 7.9 Exoneration; Indemnification and Insurance. Subject to Section 13.5,
Tenant will exonerate, indemnify, defend, save and hold harmless Landlord (and
any and all Persons claiming by, through or under Landlord) from and against all
claims, proceedings, defenses thereof, liabilities, costs, and expenses of any
kind and nature, including reasonable legal fees, arising from any act or
omission of any of Tenant’s Invitees, or arising from any accident, injury or
damage occurring in, on or about the Project, which such accident, damage or
injury results or is claimed to have resulted from the negligence or misconduct
on the part of any of Tenant’s Invitees, except to the extent resulting from the
negligence or willful misconduct of Landlord or any of Landlord’s Invitees. This
exoneration, indemnification and hold harmless agreement shall survive the
termination of this Lease.

From and after any pre-term occupancy by Tenant, and thereafter during the Lease
Term and any period of holding over, Tenant shall maintain in full force and
effect a policy of commercial general liability insurance under which Landlord
(and its designees) and, to the extent identified to Tenant in writing,
Landlord’s mortgagee(s) are added as additional insureds. This policy to be
written on ISO Commercial General Liability Coverage Form CG 00 01 (12 07)
edition date or equivalent. Any endorsement to the policy should not in any way
restrict the premises/operations, personal injury/advertising injury, product
liability/completed operations, and contractual liability coverage that is
provided in the above form. Each such policy shall be non-cancelable with
respect to Landlord without 30 days prior written notice to Landlord, and Tenant
shall deliver to Landlord prior to any pre-term occupancy and thereafter prior
to the expiration of any then effective coverage (and shall endeavor to provide
at least 30 days prior to the expiration of any then effective coverage) a
satisfactory written certificate of insurance coverages in an ACORD form 25 (for
liability insurance) or such other form as is reasonably approved by Landlord,
naming Landlord as certificate holder and otherwise consistent with the terms of
this Section 7.9. The minimum limits of liability of such insurance shall be
$1,000,000 combined single limit for bodily injury and property damage, each
occurrence, and $2,000,000 general aggregate limit, together with an overall
umbrella liability limit of $2,000,000. Tenant shall not permit any contractor
performing work in excess of $10,000 to do any work at or furnish any materials
to be incorporated into the Premises without first delivering to Landlord
satisfactory evidence of the Contractor’s commercial general liability
insurance, worker’s compensation insurance, automobile insurance, and, if
required by Landlord’s lender, statutory lien bonds paid for by Landlord (but
such bond shall not be a condition to the approval of Alterations or to the
commencement or prosecution of the same), each reasonably acceptable to Landlord
and complying with any insurance specifications provided by Landlord. All
insurance requirements imposed upon Tenant or its contractors under this Lease
shall be subject to the further requirement that the forms of coverage and all
companies providing insurance coverage should be licensed or authorized to do
business in the Commonwealth of Massachusetts, be in sound financial condition,
and maintain an A.M. Best rating of A- or better.

 

27



--------------------------------------------------------------------------------

Section 7.10 Landlord’s Access. Landlord and its representatives shall have the
right without charge to it and without reduction in Base Rent or Additional
Rent, at reasonable times with at least 48 hours prior written notice (except in
an emergency) and in such manner as shall not unreasonably interfere with
Tenant’s business, to enter the Premises for any reasonable purpose (including,
without limitation, showing the Premises to prospective purchasers and lenders
and, during the last 12 months of the Lease Term, tenants) and to make entry for
the purpose of investigating repair or maintenance problems and to make such
repairs as Landlord deems advisable, and to maintain, use, repair or replace
pipes, ducts, wires, meters and any other Landlord’s fixtures serving or to
serve the Premises or other parts of the Project, or to maintain or repair any
portion of the Project, and, in case of an emergency, whether resulting from
circumstances in the Premises or elsewhere on the Project, Landlord or its
representatives may enter the Premises (forcibly, if necessary) at any time to
take such measures as may be needed to cope with such emergency. Such access
shall include, but not be limited to, the right to open floors, walls, ceilings,
and building systems for the foregoing purposes, provided that any work that is
reasonably likely to cause disruption or inconvenience to Tenant shall be
scheduled in advance with Tenant (other than in the event of an emergency). All
work performed by Landlord in the Premises that may cause disruption or
inconvenience to Tenant, including by generation of excessive noise, shall be
performed after regular business hours or on weekends except in the event of an
emergency or as otherwise permitted by Tenant. Landlord’s entry into the
Premises shall be subject to Tenant’s reasonable security requirements,
including requiring the use of identification badges, accompaniment by a Tenant
representative, and identification verification. Landlord may not store any
materials in the Premises other than in areas designated by Tenant for short
term periods. During the last 12 months of the Lease Term, and at any other time
during the Lease Term that an Event of Default exists, Landlord shall have the
right to place signs at and about the Premises (including but not limited to on
the exterior of and outside the Building) advertising the Premises as being
available for lease.

Section 7.11 No Liens. Tenant shall not permit any mechanics’, laborers’ or
materialmen’s liens against the Project or Tenant’s interests in the Premises,
this Lease, or the estate created hereby for any labor or materials furnished to
Tenant or claimed to have been furnished to Tenant in connection with work of
any character performed or claimed to have been performed in or on the Premises
by or at the direction or sufferance of Tenant, other than inchoate liens or the
filing of notices of contract (provided that Tenant then obtains partial lien
waivers and subordinations for any work under such contract as such work
progresses). Landlord may condition the right of Tenant to do any work which
could result in a lien upon the Project or Tenant’s interests in the Premises,
this Lease, or the estate created hereby on the delivery and recording of
statutory lien bonds (if required by Landlord’s lender), paid for by Landlord
(but such bond shall not be a condition to the approval of Alterations or to the
commencement or prosecution of the same).

ARTICLE VIII

SUBLETTING AND ASSIGNMENT

Section 8.1 Subletting and Assignment.

(a) Except as hereinafter set forth, Tenant shall not assign, mortgage, pledge
or encumber this Lease nor sublet all or any part of the Premises, nor permit or
allow the use of all or any part of the Premises by third party users, such as
concessionaires, without, on each occasion, obtaining Landlord’s written consent
thereto, which shall be within Landlord’s sole discretion (except as provided
below). Tenant may request such consent as provided in Section 8.1(f). Landlord
will not unreasonably withhold, delay or condition its consent to a proposed
assignment of this Lease or sublease of all or any portion of the Premises under
the circumstances described in Section 8.1(b)(i), and will respond to a request
for such consent as provided in Section 8.1(f) (subject to Landlord’s recapture
right under Section 8.1(e)). Landlord’s consent to an assignment of this Lease
or a sublease or all or any portion of the Premises to a Permitted Transferee
under the circumstances described in Section 8.1(b)(ii), and Landlord’s consent
to use of portions of the Premises by third party users under the circumstances

 

28



--------------------------------------------------------------------------------

described in Section 8.1(b)(iii), shall not be required. As used herein, the
term “assign” or “assignment” shall be deemed to include, without limitation any
transfer of Tenant’s interest in this Lease by operation of law or the merger or
consolidation of Tenant with or into any other firm or corporation; provided,
however, that the sale, transfer or issuance of stock or other ownership
interest in Tenant shall not be deemed to be an assignment or other transfer
subject to Landlord’s approval under this Article VIII.

(b) (i) Subject to Landlord’s recapture rights under Section 8.1(e), Landlord
will not unreasonably withhold, condition or delay its consent to any assignment
of this Lease or any sublease of all or any part of the Premises, so long as:
(A) the assignment or sublease will not violate the terms of any Encumbrance;
(B) the assignee’s or subtenant’s proposed use is permitted under the terms of
this Lease; (C) the assignee or subtenant is qualified to do business in the
Commonwealth of Massachusetts and has all applicable permits and licenses to do
business from the Premises; (D) Tenant pays to Landlord all of Landlord’s
reasonable third party expenses in connection with the review and approval of
the assignment or sublease, including, without limitation, reasonable attorneys’
fees (but in any event not to exceed $5,000); (E) there does not then exist an
Event of Default and no Event of Default will be created as a result of the
proposed assignment or sublease or the proposed use by the assignee or
subtenant; and (F) if a sublease, the proposed sublease prohibits any assignment
of the sublease or any sub-sublease of any portion of the Premises without the
prior written consent of Landlord, which consent shall be subject to the same
conditions as apply to consents to assignments or subleases by Tenant under this
Article VIII. If an assignment of the Lease or a sublease of all or any part of
the Premises is subject to consent by Landlord’s mortgagee under the terms of
the applicable financing documents for which there is a Subordination,
Non-Disturbance and Attornment Agreement (in the event of a conflict between the
applicable financing documents and a Subordination, Non-Disturbance and
Attornment Agreement, the Subordination, Non-Disturbance and Attornment
Agreement shall control), then Landlord will not be considered to be
unreasonable in conditioning its consent to a proposed assignment or sublease on
consent by Landlord’s mortgagee.

(ii) Notwithstanding anything to the contrary in Section 8.1(a), Tenant may,
upon written notice to, but without the requirement of consent by, Landlord,
assign this Lease or sublease all or any portion of the Premises to a Permitted
Transferee, so long as: (A) if an assignment (other than an assignment by law,
such as a merger), the Permitted Transferee assumes this Lease pursuant to a
document satisfactory to Landlord; (B) the assignee or subtenant is qualified to
do business in the Commonwealth of Massachusetts and has all applicable permits
and licenses to do business from the Premises; (C) Tenant pays to Landlord all
of Landlord’s reasonable third party expenses in connection with confirming that
the assignment or sublease is permitted under this Section 8.1(b)(ii),
including, without limitation, reasonable attorneys’ fees (but in any event not
to exceed $2,500); (D) there does not then exist an Event of Default and no
Event of Default will be created as a result of the proposed assignment or
sublease or the proposed use by the assignee or subtenant, and (E) each of
Landlord’s mortgagees has consented to such assignment or sublease if such
mortgagee’s consent is required pursuant to the terms of the applicable
financing documents for which there is a Subordination, Non-Disturbance and
Attornment Agreement (in the event of a conflict between the applicable
financing documents and a Subordination, Non-Disturbance and Attornment
Agreement, the Subordination, Non-Disturbance and Attornment Agreement shall
control).

(iii) Notwithstanding anything to the contrary in Section 8.1(a), Tenant may
allow portions of the Premises to be occupied by third parties in connection
with research collaborations by such third parties with Tenant or in connection
with the performance of vendor agreements between Tenant and such third parties,
which research collaborations or vendor agreements have been entered into by
Tenant in the ordinary course of its business and not with the intent to
circumvent other provisions of this Article VIII.

(c) In the event of any permitted assignment of this Lease, Tenant shall be
jointly and severally liable with the assignee for the payment of any and all
Base Rent and Additional Rent which may become due by the terms of this Lease
and for the performance of all covenants, agreements and conditions on the part
of Tenant to be performed hereunder. Except with respect to a transfer to any
Permitted Transferee, Tenant shall also pay to Landlord 50% of any Sublease
Profit, as defined in

 

29



--------------------------------------------------------------------------------

Section 8.1(d), as and when received by Tenant. Any assignment or sublease, even
if to a Permitted Transferee, shall be subject to the condition that (i) the new
tenant (that is, the assignee or subtenant) and Tenant execute and deliver to
Landlord an agreement, in form and substance reasonably satisfactory to
Landlord, pursuant to which such new tenant (A) if an assignment (other than an
assignment by operation of law, such as a merger), assumes all of the
obligations of Tenant under this Lease from and after the date of such
assignment, (B) if a sublease, agrees to execute and deliver such estoppel
certificates and subordination agreements in the same forms as Landlord may
require of Tenant under this Lease, (C) if a sublease, acknowledges that
Landlord has no obligations to the subtenant under this Lease, the sublease or
otherwise and (D) if a sublease, agrees to maintain the same insurance coverages
as the insurance coverages which Tenant is required to maintain under this Lease
(to the extent applicable to any subleased space) and to provide evidence
thereof to Landlord in accordance with the terms of this Lease; and (ii) the new
tenant delivers to Landlord evidence of the insurance coverages required to be
maintained by such new tenant under the agreement referenced in clause
(i) above. Failure to comply with the requirements of clause (i) of the
immediately preceding sentence with respect to an assignment or sublease to a
Permitted Transferee shall not render such assignment or sublease void or
constitute a default hereunder if such failure is cured within 20 days following
Landlord’s written notice of such failure, which notice shall state in bold and
prominent print that “FAILURE TO PROVIDE THE DOCUMENTATION REQUIRED BY SECTION
8.1(c) OF THE LEASE MAY RESULT IN A DEFAULT AND/OR THE VOIDING OF A PERMITTED
TRANSFER.” No modification of the terms of this Lease or any course of dealing
between Landlord and any assignee or sublessee of Tenant’s interest herein shall
operate to release or impair Tenant’s obligations hereunder.

(d) As used in Section 8.1(c), “Sublease Profit” means: (i) in the case of a
sublease of all or any part of the Premises, the amount, if any, by which
(A) the rent (including base rent and additional rent) under the sublease
exceeds (B) the sum of (I) the Base Rent and Additional Rent under this Lease
for the Premises (or part of the Premises) subject to the sublease, determined
on a per square foot basis, plus (II) the amortization of the TI Costs in excess
of the TI Allowance for the Premises (or part of the Premises) subject to the
sublease, determined on a per square foot basis and on the basis of
straight-line amortization over the Initial Term, plus (III) the amortization of
the costs of the sublease determined on a straight-line basis over the term of
the sublease; and (ii) in the case of an assignment of this Lease, the amount,
if any, by which (A) any amount paid by the assignee to Tenant for the
assignment exceeds (B) the sum of (I) the unamortized TI Costs in excess of the
TI Allowance as of the date of the assignment, determined on the basis of
straight-line amortization over the Initial Term, plus (II) the costs of the
assignment. Sublease Profit shall be determined with respect to a sublease upon
each payment of rent under the Sublease. Sublease Profit shall be determined
with respect to an assignment upon the assignment.

(e) Notwithstanding anything to the contrary contained in this Article VIII or
other provisions of this Lease, in the event that Tenant seeks Landlord’s
consent to an assignment of this Lease or a sublease of more than 36,000 square
feet of the Premises for substantially the remainder of the Lease Term or for a
sublease term of two years or longer, other than to a Permitted Transferee,
Landlord, at its option, may terminate this Lease (or if the request is for a
sublease of less than all of the Premises, at Landlord’s option, Landlord may
terminate this Lease as to the portion requested to be sublet and Landlord and
Tenant shall execute an amendment to this Lease to modify the Premises and to
adjust Base Rent and Tenant’s Share based upon the modified Leasable Square
Footage of the Premises). In such an event, Landlord may enter into a new lease
with the proposed assignee or sublessee or any other party on any terms and
provisions acceptable to Landlord in Landlord’s sole discretion for the Premises
or the portion of the Premises released from this Lease. Landlord’s option to
terminate this Lease in whole or in part pursuant to this Section 8.1(e) must be
exercised, if at all, within ten Business Days after Tenant submits to Landlord
a written request for consent to a proposed assignment or sublease, accompanied
by a draft of the proposed assignment or sublease or a proposal letter or letter
of intent setting forth in reasonable detail the terms of the proposed
assignment or sublease. Notwithstanding the above provisions of this
Section 8.1(e) to the contrary, if Landlord exercises its option to terminate
this Lease in whole or in part under this Section 8.1(e), Tenant may, by written
notice given to Landlord within ten Business Days after Landlord exercises such
option, withdraw Tenant’s request for Landlord’s consent to the subject
assignment or sublease, in which event this Lease shall not terminate.

 

30



--------------------------------------------------------------------------------

(f) Any request by Tenant for Landlord’s consent to a proposed assignment of
this Lease or sublease of all or any portion of the Premises (a “Consent
Request”) shall be made in writing and shall be accompanied by a copy of the
proposed assignment or sublease or a proposal letter or letter of intent setting
forth in reasonable detail the terms of the proposed assignment or sublease, by
current financial statements of the proposed assignee or subtenant (audited if
available, and subject to applicable confidentiality agreements), by documents
describing the proposed assignee or subtenant and its business to be conducted
at the Premises, and by such other documents that Tenant believes may be
relevant to Landlord’s consideration of the Consent Request. After Landlord’s
receipt of a Consent Request, Tenant shall respond with due diligence to
Landlord’s reasonable inquiries regarding the proposed assignment or sublease
and will furnish to Landlord such documents reasonably requested by Landlord for
Landlord’s consideration of the Consent Request that Tenant has not previously
furnished to Landlord. Within 10 Business Days after receipt of a Consent
Request and ancillary documents and information required hereunder, Landlord
shall give written notice to Tenant consenting or withholding consent to the
proposed assignment or sublease. If Landlord fails to give such a written notice
to Tenant within such 10 Business Day period, Tenant may give Landlord a
follow-up notice demanding a response to the Consent Request, which follow-up
notice shall state conspicuously at or near the top of the first page, “THIS IS
A FOLLOW-UP NOTICE REQUESTING YOUR CONSENT TO AN ASSIGNMENT OR SUBLEASE BY
INFINITY PHARMACEUTICALS, INC. YOUR FAILURE TO RESPOND IN WRITING TO THIS
FOLLOW-UP NOTICE WITHIN FIVE BUSINESS DAYS SHALL BE DEEMED TO CONSTITUTE
CONSENT.” Within five Business Days after receipt of such a follow-up notice,
Landlord shall give written notice to Tenant consenting or withholding consent
to the proposed assignment or sublease, and if Landlord fails to give such a
written notice within such five Business Day period, Landlord shall be deemed to
have consented to the proposed assignment or sublease.

ARTICLE IX

RIGHTS OF MORTGAGEES AND GROUND LESSORS; ESTOPPEL CERTIFICATES

Section 9.1 Subordination to Mortgages and Ground Leases. This Lease is and
shall be and remain subordinate to the lien of any present or future mortgage or
mortgages, or ground lease, upon the Project, irrespective of the time of
execution or time of recording of any such mortgage or mortgages, or ground
lease, and to all renewals, extensions, and modifications therefor or amendments
thereto; provided that as a condition to such subordination to any present or
future mortgage or ground lease, the mortgagee or ground lessor and Tenant shall
enter into a Subordination, Non-Disturbance and Attornment Agreement in mutually
agreeable form pursuant to which, among other things, the mortgagee or ground
lessor agrees not to disturb Tenant’s possession of the Premises pursuant to the
terms of this Lease so long as no Event of Default exists. As one of the Lease
Effectiveness Conditions, Union Security Insurance Company (Landlord’s present
mortgagee) shall enter into a Subordination, Non-Disturbance and Attornment
Agreement with Tenant substantially in the form of Exhibit G-1 hereto or in such
other form as is reasonably satisfactory to Tenant, and Tenant shall be
permitted to record the same. Notwithstanding anything to the contrary in this
Lease, this Lease shall not be subordinate to any future mortgage or ground
lease unless Landlord, Tenant and the mortgagee or ground lessor shall enter
into a Subordination, Non-Disturbance and Attornment Agreement substantially in
the form of Exhibit G-2 or in such other form as shall be negotiated by
Landlord, Tenant and Landlord’s lender in good faith, and Tenant shall be
permitted to record the same. Upon five Business Days’ written request from
Landlord, any holder of a mortgage or ground lease on the Project or any
successor in interest to Landlord, whether by purchase, foreclosure, deed in
lieu of foreclosure or otherwise, Tenant shall enter into an commercially
reasonable attornment agreement, in the form requested by such party, with such
party; provided that as a condition of entering into an attornment agreement
with a holder of a mortgage or ground lease that is superior to this Lease,
Tenant may require that the attornment agreement include commercially reasonable
non-disturbance provisions for the benefit of Tenant.

Section 9.2 Lease Superior at Mortgagee’s or Ground Lessor’s Election. At the
request in writing of any mortgagee, or ground lessor, of the Project, this
Lease shall be deemed superior to such mortgage, or ground lease, whether this
Lease was executed before or after such mortgage, or ground lease, and Tenant
shall execute such documents to effect the foregoing in recordable form as such
mortgagee, or ground lessor, shall request.

 

31



--------------------------------------------------------------------------------

Section 9.3 Notice to Mortgagee and Ground Lessor. Upon receipt of a written
request from Landlord or any holder of a mortgage, on all or any part of the
Project, or the ground lessor thereof, Tenant will thereafter send any such
holder copies of all notices (including, but not limited to, notices of default
or termination) given by Tenant to Landlord in accordance with any provision of
this Lease. In the event of any failure by Landlord to perform, fulfill or
observe any agreement by Landlord herein, any such holder may at its election
cure such failure or breach for and on behalf of Landlord within 15 Business
Days after the time provided herein for Landlord to cure the same together with
such longer period (but in any event not to exceed 180 days) as may be
reasonably necessary to obtain possession of the Premises to cure the default,
provided that such holder or ground lessor diligently commences the proceedings
necessary to obtain possession and prosecutes the same to completion. Nothing in
this Section 9.3 shall be deemed to prohibit or delay Tenant from the exercise
of its express remedies pursuant to this Lease pursuant to Sections 3.5(e), 6.3,
12.7(b) and 12.7(c). In the event of any inconsistency between this Section and
any similar provision in a Subordination, Non-Disturbance and Attornment
Agreement entered into by Tenant and any mortgagee or ground lessor, the
provisions of the Subordination, Non-Disturbance and Attornment Agreement shall
be controlling.

Section 9.4 Limitations on Obligations of Mortgagees, Ground Lessors and
Successors. The holder of a mortgage or ground lease or any
successor-in-interest to any of them or to Landlord shall not be: (a) bound by
any payment of an installment of Base Rent or Additional Rent which may have
been made more than 30 days before the due date of such installment; (b) bound
by any amendment or modification to this Lease made without the consent of the
holder of a mortgage or ground lease or such successor in interest to the extent
that such consent is required pursuant to the terms of a Subordination,
Non-Disturbance and Attornment Agreement; (c) liable for any previous act or
omission of Landlord (or its predecessors in interest) (but shall be obligated
to cure any defaults continuing after the date of such succession);
(d) responsible for any monies owing by Landlord to the credit of Tenant or
subject to any credits, offsets, claims, counterclaims, demands or defenses
which Tenant may have against Landlord (or any of its predecessors in interest)
except for those offsets expressly provided under this Lease; (e) bound by any
covenant to undertake or complete any construction of the Premises or any
portion thereof (expressly excluding Landlord’s repair and maintenance
obligations hereunder or to the extent of construction obligations agreed to in
any Subordination, Non-Disturbance and Attornment Agreement); or (f) obligated
to make any payment to Tenant other than any security deposit actually delivered
to holder of a mortgage or ground lease or such successor in interest or
payments expressly provided under this Lease. In the event of any inconsistency
between this Section and any similar provision in a Subordination,
Non-Disturbance and Attornment Agreement entered into by Tenant and any
mortgagee or ground lessor, the provisions of the Subordination, Non-Disturbance
and Attornment Agreement shall be controlling.

Section 9.5 Estoppel Certificates. Tenant shall, at any time and from time to
time, within fifteen days after written request by Landlord or any holder of a
mortgage on all or a portion of the Project or the ground lessor thereof,
execute, acknowledge and deliver to Landlord and any mortgagee or ground lessor
a statement in writing certifying that (except as may be otherwise specified by
Tenant): (i) this Lease is presently in full force and effect and unmodified;
(ii) Tenant has accepted possession of the Premises; (iii) any improvements
required by the terms of this Lease to be made by Landlord have been completed
to the satisfaction of Tenant; (iv) no rent under this Lease has been paid more
than 30 days in advance of its due date; (v) the addresses for notices to be
sent to Tenant is as set forth in this Lease or as specified in such
certificate; (vi) Tenant, to the best of its knowledge, as of the date of
executing the certificate has no charge, lien or claim of offset under this
Lease, or otherwise, against rents or other charges due or to become due
hereunder; (vii) to the best of its knowledge, Tenant is not in default under
this Lease; (viii) to the best of Tenant’s knowledge, Landlord is not in default
of this Lease; and (ix) such other information as Landlord may reasonably
request about this Lease or Tenant’s occupancy.

 

32



--------------------------------------------------------------------------------

Landlord shall, at any time and from time to time, within fifteen days after
written request by Tenant, execute, acknowledge and deliver to Tenant and any
permitted or prospective assignee, permitted or prospective subtenant or lender
of Tenant a statement in writing certifying that (except as may be otherwise
specified by Landlord): (i) this Lease is presently in full force and effect and
unmodified; (ii) any improvements required by the terms of this Lease to be made
by Tenant have been completed to the satisfaction of Landlord; (iii) the
addresses for notices to be sent to Landlord is as set forth in this Lease or as
specified in such certificate; (iv) to the best of its knowledge, Landlord is
not in default under this Lease; (v) to the best of Landlord’s knowledge, Tenant
is not in default of this Lease; and (vi) such other information as Tenant may
reasonably request about this Lease or Tenant’s occupancy.

As between Landlord and Tenant, nothing contained in an estoppel certificate
delivered pursuant to this Section 9.5 shall be deemed to constitute a waiver of
any of Landlord’s or Tenant’s rights under this Lease, including, but not
limited to, any right to audit, or deemed to be a modification or amendment of
this Lease. If there are any conflicts between the terms of an estoppel
certificate and this Lease, the terms of this Lease will prevail.

ARTICLE X

CASUALTY

Section 10.1 Damage From Casualty.

(a) If any portion of the Building is damaged by fire or other casualty, Tenant
shall give Landlord written notice of such casualty promptly after Tenant
becomes aware of such casualty. Within 60 days after Tenant gives Landlord
written notice of such casualty or Landlord otherwise has knowledge of such
casualty, Landlord shall reasonably estimate, and give Tenant written notice
(the “Restoration Notice”) of, the period commencing with the date of such
notice (the “Restoration Period”) that Landlord anticipates will be reasonably
required to perform the restoration work which is the responsibility of Landlord
as provided below. For any material casualty (i.e. costing in excess of $250,000
to repair or restore), Landlord will consult with a qualified general contractor
to estimate the Restoration Period, which general contractor shall be
independent of Landlord and shall not have performed work for Landlord or any
affiliate of Landlord during the ten (10) years immediately preceding such
consultation. If (x) the Restoration Notice states that the Restoration Period
will be longer than 270 days, or (y) the casualty occurs in the last year of the
Lease Term and the Restoration Period stated in the Restoration Notice exceeds
one-half of the then remaining Lease Term, then either Landlord or Tenant may
terminate this Lease by giving to the other written notice of termination within
ten days after Landlord gives Tenant the Restoration Notice. Such notice of
termination shall be effective on the date thereof, and if Tenant is then
occupying the Premises, Tenant shall thereafter have a reasonable period of time
in which to vacate the Premises. If (i) the Restoration Period stated in the
Restoration Notice is such that neither Landlord nor Tenant has the right to
terminate this Lease pursuant to this Section 10.1(a), or (ii) the Restoration
Period stated in the Restoration Notice is such that either Landlord or Tenant
has the right to terminate this Lease pursuant to this Section 10.1(a), but
neither Landlord nor Tenant exercises such right to terminate this Lease, then
this Lease shall not terminate; and in such event, Landlord shall, unless
Landlord exercises its termination right pursuant to Section 10.3, promptly
commence, and thereafter diligently prosecute with reasonable dispatch, to
repair or rebuild the Building to substantially its condition immediately prior
to the casualty (subject, however, to Legal Requirements then in existence).
Tenant shall thereafter repair and restore its fixtures and personal property to
the extent reasonably required for Tenant’s occupancy.

(b) If, pursuant to Section 10.1(a), Landlord is required to restore the
Premises and Landlord fails to substantially complete such restoration within 60
days after the end of the Restoration Period (subject to extension for Force
Majeure (but in any event not to exceed 60 days)), then Tenant shall have the
right to terminate this Lease upon 30 days prior written notice to Landlord. If
Landlord fails to substantially complete such restoration work within such 30
day period, then this Lease shall terminate as of such 30th day.

 

33



--------------------------------------------------------------------------------

(c) Notwithstanding any other provisions of this Section 10.1 to the contrary,
Landlord shall not be obligated to commence repair or restoration work prior to
adjustment of its insurance claim, nor shall Landlord be required to expend sums
in excess of “net recovered insurance proceeds”. The term “net recovered
insurance proceeds” shall mean the amount of any insurance proceeds actually
paid by the insurer, less (i) the Landlord’s reasonable third party cost of
obtaining the same (including attorneys’ fees and appraisal fees) and (ii) if
(A) the applicable financing documents for which there is a Subordination,
Non-Disturbance and Attornment Agreement authorize Landlord’s mortgagee or
ground lessor to receive any insurance proceeds and not make such insurance
proceeds available for restoration (in the event of a conflict between the
applicable financing documents and a Subordination, Non-Disturbance and
Attornment Agreement, the Subordination, Non-Disturbance and Attornment
Agreement shall control), and (B) pursuant to such authority, Landlord’s
mortgagee or ground lessor does in fact receive insurance proceeds which it does
not make available for restoration, the amount of the insurance proceeds so
received by Landlord’s mortgagee or ground lessor and not made available for
restoration. If Landlord’s mortgagee or ground lessor receives any insurance
proceeds and does not make such insurance proceeds available for restoration,
then Tenant may terminate this Lease upon 30 days’ prior written notice to
Landlord, unless, by the end of such 30 day period, Landlord commits in writing
to Tenant to restore the Premises and provides to Tenant evidence reasonably
satisfactory to Tenant that Landlord has or will have available funds sufficient
to complete the restoration.

Section 10.2 Abatement of Rent. In the event that the provisions of Section 10.1
shall become applicable, the Base Rent shall be abated or reduced
proportionately during any period in which, by reason of any such damage or
destruction, Tenant is unable to use a portion of the Premises for general
office use, and such abatement or reduction shall continue (but may be adjusted
from time to time based on the extent of the interference with Tenant’s
operations) for the period commencing with such destruction or damage and ending
with the substantial completion by Landlord of such work, repair and/or
reconstruction as Landlord is required to do.

Section 10.3 Landlord’s Right to Terminate. Notwithstanding the foregoing,
Landlord may terminate this Lease following: (a) damage or destruction to the
Building to the extent of 50% or more of the cost of replacement thereof;
(b) the refusal of the applicable insurance carrier to pay funds sufficient for
the cost to repair or replace so long as Landlord is maintaining the insurance
coverages required under this Lease; or (c) the refusal of any applicable
mortgagee or ground lessor to release insurance proceeds to pay for costs of
restoration to the extent permitted under the terms of the applicable financing
documents for which there is a Subordination, Non-Disturbance and Attornment
Agreement (in the event of a conflict between the applicable financing documents
and a Subordination, Non-Disturbance and Attornment Agreement, the
Subordination, Non-Disturbance and Attornment Agreement shall control). Landlord
may exercise the right to so terminate this Lease by written notice to Tenant
given within 60 days after the date of the damage or 60 days after the date
Landlord receives written notice of such damage, whichever is later. Such notice
of termination shall be effective on the date thereof.

ARTICLE XI

EMINENT DOMAIN

Section 11.1 Eminent Domain; Right to Terminate and Abatement in Rent. If more
than 50% of the Premises shall be taken, or if a conveyance shall be made in
anticipation thereof, for any street or other public use, by action of the
municipal, state, federal or other authorities, after the execution hereof and
before the expiration of the Lease Term, then this Lease and the Lease Term
shall terminate at the election of either party (given by written notice to the
other within 90 days of the taking or within 90 days of notice of the taking),
and such election may be made in case of any such taking notwithstanding the
entire interest of Landlord may have been divested by such taking. If less than
all or substantially all of the Premises is taken, or a conveyance made in
anticipation thereof, but the result of such event is that the Premises will be
reduced by more than 20%, then the Lease Term shall terminate at the election of
Tenant (given by written notice to Landlord within 90 days of the taking or
within 90 days of notice of the taking). In case of any such taking or
destruction of, or damage to, the Premises, rendering the same or any part
thereof unfit for use and occupation, a just proportion of the Base Rent
hereinbefore reserved according to the nature and extent of the injury sustained
by the Premises shall be suspended or abated

 

34



--------------------------------------------------------------------------------

until the Premises or, in case of such taking, what may remain thereof, shall
have been put in proper condition for use and occupation. To the extent that the
Premises, upon having been put in proper condition for use and occupation are
smaller, the Base Rent hereinbefore reserved shall be reduced for the balance of
the Lease Term in the same proportion which the reduction in space bears to the
original Leasable Square Footage of the Premises.

Section 11.2 Restoration. If this Lease is not terminated as provided in
Section 11.1, Landlord shall apply so much of the available proceeds of the
eminent domain award as are required to restore the Project and the Premises to
a condition, to the extent practical, substantially the same as that immediately
preceding the taking, but subject to zoning laws and building codes then in
existence. If the available proceeds of the eminent domain award are
insufficient, in Landlord’s judgment, for that purpose, Landlord shall have no
obligation to expend funds in excess of said proceeds and Landlord, in
consultation with Tenant, shall reasonably determine which portions of the
Project, if any, shall be restored. The term “available proceeds” shall mean the
amount of the award paid to Landlord, less (a) the reasonable out of pocket cost
of obtaining the same (including reasonable attorneys’ fees and appraisal fees)
and (b) if (i) the applicable financing documents for which there is a
Subordination, Non-Disturbance and Attornment Agreement authorize Landlord’s
mortgagee or ground lessor to receive any proceeds and not make such proceeds
available for restoration (in the event of a conflict between the applicable
financing documents and a Subordination, Non-Disturbance and Attornment
Agreement, the Subordination, Non-Disturbance and Attornment Agreement shall
control), and (ii) pursuant to such authority, Landlord’s mortgagee or ground
lessor does in fact receive proceeds which it does not make available for
restoration, the amount of the proceeds so received by Landlord’s mortgagee or
ground lessor and not made available for restoration. If Landlord’s mortgagee or
ground lessor receives any proceeds and does not make such proceeds available
for restoration, then Tenant may terminate this Lease upon 30 days’ prior
written notice to Landlord, unless, by the end of such 30 day period, Landlord
commits in writing to Tenant to restore the Premises and provides to Tenant
evidence reasonably satisfactory to Tenant that Landlord has or will have
available funds sufficient to complete the restoration. In addition, in the
event Landlord fails to commence restoration of the Project and/or the Premises
within 60 days after the taking, Tenant shall have the right to terminate the
Lease upon 60 days’ prior written notice to Landlord.

Section 11.3 Landlord to Control Eminent Domain Action. Landlord reserves all
rights to compensation for damage to the Premises or any part thereof, or the
leasehold hereby created, heretofore accrued or hereafter to accrue, by reason
of any taking for public use of said Premises or any portion thereof, or right
appurtenant thereto, or privilege or easement in, through, under or over the
same, and by way of confirmation of the foregoing Tenant hereby assigns all
rights to such damages heretofore accrued or hereafter accruing during the Lease
Term to Landlord. Notwithstanding the immediately preceding sentence to the
contrary, in the event of a taking that results in a termination of this Lease
pursuant to this Article XI, Landlord shall pay over to Tenant out of any
compensation award received by Landlord an amount equal to the product of
(a) the percentage of the Premises taken multiplied by (b) the unamortized
Tenant’s TI Costs (as defined below) as of the date of the award. For purposes
of the immediately preceding sentence, “Tenant’s TI Costs” means the actual TI
Costs not paid or reimbursed by the Space Planning Allowance, the TI Allowance,
the Supplemental Allowance or the Excess Base Building Allowance, and Tenant’s
TI Costs shall be amortized on a straight-line basis over the Initial Term.
Nothing herein contained shall limit Tenant’s right to any separate award for
the taking of personal property, moving expenses, or other items the payment of
which shall not reduce the award payable to Landlord.

ARTICLE XII

DEFAULT AND REMEDIES

Section 12.1 Event of Default. As used herein, “Event of Default” shall mean the
occurrence and/or existence of any one or more of the following: (a)(i) Tenant
shall fail to pay installment of Base Rent or Additional Rent when due and such
failure continues for five days after Landlord gives Tenant written notice
thereof, or (ii) Landlord having given the notice specified in clause (a)(i) two
times in any 12 month period with respect to regularly scheduled installments of
Base Rent or Additional Rent, Tenant

 

35



--------------------------------------------------------------------------------

shall fail, on another occasion within the same 12 month period, to pay any
regularly scheduled installment of Base Rent or Additional Rent when due and
such failure continues for five days; or (b) Tenant shall neglect or fail to
perform or observe any of the other covenants or undertakings herein on its part
to be performed or observed and such neglect or failure shall continue for 30
days after notice to Tenant; provided that if the default is other than a
default under clause (a) above, or clauses (c) through (i) below, and is such
that it cannot be cured within 30 days, but is capable of being cured, such 30
day period shall be extended for a reasonable period of time necessary to
complete such cure, provided that Tenant commences to cure such default within
said 30 day period, continues to do so diligently, and thereafter completes such
cure; or (c) there is filed by Tenant any case, petition, proceeding or other
action under any Bankruptcy Law; or (d) any other proceedings shall be
instituted against Tenant under any Bankruptcy Law and not be dismissed within
60 days; or (e) Tenant shall execute an assignment of its property for the
benefit of its creditors; or (f) a receiver, custodian or other similar officer
for Tenant shall be appointed and not be discharged within 60 days; or (g) the
estate hereby created shall be taken by execution or by other process of law and
is not redeemed by Tenant within 30 days thereafter; or (h) an assignment or
sublease in violation of the terms of this Lease; or (i) any other event
constituting an Event of Default under other Sections of this Lease, including,
without limitation, Section 2.6. If, as provided above, Landlord is responsible
for collecting rent via electronic funds transfer, then Tenant, other than
having inadequate funds, will not be subject to default for any errors or
omissions by Landlord or Landlord’s bank.

Section 12.2 Landlord’s Remedies.

(a) Upon the occurrence of an Event of Default and after the lapse of any
applicable period of cure, Landlord may, immediately or at any time thereafter
(notwithstanding any license or waiver of any former breach or waiver of the
benefit hereof, or consent in a former instance), and without demand or notice,
in person or by agent or attorney, enter the Premises or any part thereof and
repossess the same as of its former estate, and/or, by written notice to Tenant,
terminate Tenant’s right to possession under this Lease without terminating this
Lease or terminate this Lease, and in any such event expel Tenant and those
claiming through or under it and remove their effects (forcibly, if necessary)
without being deemed guilty of any manner of trespass and without prejudice to
any remedy which might otherwise be used for arrears of Base Rent or Additional
Rent or breach of covenant. Whether or not Landlord shall have terminated this
Tenant’s or Tenant’s right to possession, Landlord, in addition to all other
remedies which it may have at law or equity, and not in limitation thereof,
shall have the remedies provided in this Article XII.

(b) If, pursuant to Section 12.2(a), Landlord terminates Tenant’s right of
possession of the Premises without terminating this Lease, then Tenant shall pay
to Landlord during the remainder of the Lease Term the Base Rent and Additional
Rent in installments as and when the same become due and payable, subject to
reduction by any rent actually received by Landlord as a result of a re-letting
of the Premises (net of the reasonable and customary costs of re-letting,
including remodeling costs, brokerage commissions and reasonable attorneys’
fees). Landlord shall exercise commercially reasonable efforts to re-let the
Premises to mitigate damages, and Landlord may re-let the Premises or any part
or parts thereof, either in the name of Landlord or otherwise for a term or
terms which may, at Landlord’s option, be less than or exceed the period which
would otherwise have constituted the balance of the Lease Term and may grant
concessions or free rent. The good faith failure of Landlord to re-let the
Premises or any part or parts thereof, or, if the Premises are re-let, the good
faith failure to collect the rents due under such re-letting, shall not release
or affect Tenant’s liability for damage so long as Landlord does not act
arbitrarily or capriciously. Any suit brought to collect the amount of the
deficiency for any month or other period shall not prejudice in any way the
right of Landlord to collect the deficiency for any subsequent month or period
by a similar proceeding. Landlord, at Landlord’s option, may make such
alterations, repairs, replacements and decorations on the Premises as Landlord
in Landlord’s sole but good faith business judgment considers advisable and
necessary for the purpose of re-letting the Premises, and the making of such
alterations or decorations shall not operate or be construed to release Tenant
from liability hereunder.

 

36



--------------------------------------------------------------------------------

(c) If, pursuant to Section 12.2(a), Landlord terminates this Lease, Tenant
shall forthwith pay to Landlord as damages, in addition to all sums which were
due prior to the date of such termination, a sum equal to the amount by which
the Base Rent and Additional Rent for the remainder of the Lease Term exceeds
the fair rental value of the Premises for the remainder of the Lease Term,
discounted to present value using a then market rate of interest as reasonably
determined by Landlord. For the purposes of computing damages payable pursuant
to this Section 12.2(c), the Additional Rent with respect to Taxes and Operating
Costs for the remainder of the Lease Term will be assumed to be the product of
such Additional Rent for the most recently ended fiscal, calendar or lease year,
as the case may be, times the number of years remaining of the Lease Term.

(d) Tenant shall be responsible to Landlord for all expenses which Landlord may
incur in connection with the enforcement of Landlord’s rights after an Event of
Default, including, without limitation, reasonable legal expenses, attorneys’
fees, brokerage fees, and the cost of putting the Premises in good order or
preparing the same for rental.

(e) In no event, other than a holdover, shall Tenant be liable for consequential
or any indirect damages under this Lease.

Section 12.3 Reimbursement of Landlord. Upon the occurrence of an Event of
Default, Tenant will, in addition to paying Landlord all amounts due under the
terms and provisions of this Lease, including, without limitation, Section 12.9,
reimburse Landlord for all reasonable expenses incurred by Landlord in
collecting such rent or in obtaining possession of, or in re-letting the
Premises, or in defending any action, including expenses for reasonable counsel
fees and commissions. If on termination of this Lease by expiration or
otherwise, Tenant shall fail to remove any of its property from the Premises as
provided for herein, Landlord shall be authorized, in its sole option, and in
Tenant’s name and on its behalf, either (a) to cause such property to be removed
and placed in storage for the account and at the expense of Tenant; or (b) to
sell such property at public or private sale, with or without notice, and to
apply the proceeds thereof, after the payment of all expenses of removal,
storage and sale, to the indebtedness, if any, of Tenant to Landlord, the
surplus, if any, to be paid to Tenant. All sums payable by Tenant under this
Article XII shall be deemed Additional Rent.

Section 12.4 Landlord’s Right to Perform Tenant’s Covenants. If an Event of
Default shall occur, Landlord, in its sole discretion may after due notice to,
or demand upon, Tenant, make any payment or perform any other act on the part of
Tenant to be made and performed as in this Lease provided, in such manner and to
such extent as Landlord may reasonably deem desirable, and in exercising any
such rights, Landlord may pay necessary and incidental costs and expenses,
employ counsel, and incur and pay reasonable attorneys’ fees. The making of any
such payment or the performing of any other act by Landlord pursuant to this
Article shall not waive, or release Tenant from, any obligations of Tenant in
this Lease contained. All sums so paid by Landlord and all reasonably necessary
and incidental costs and expenses in connection with the performance of any such
act by Landlord shall, except as otherwise in this Lease expressly provided, be
payable to Landlord on demand, and Tenant covenants to pay any such sum or sums
promptly, and Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of the non-payment thereof
by Tenant as in the case of default by Tenant in the payment of the Base Rent.
Whenever practicable, Landlord, before proceeding as provided in this
Section 12.4, shall give Tenant notice in writing of the failure of Tenant which
Landlord proposes to remedy, and shall allow Tenant such length of time as may
be reasonable in the circumstances, consistent with any grace periods contained
herein, but not exceeding ten days from the giving of notice, to remedy the
failure itself and, if Tenant shall not remedy the failure in the time so
allowed, Landlord shall be deemed to have given “due notice” and may proceed as
provided in this Section 12.4; provided that nothing in this Section shall
prevent Landlord from acting without notice to Tenant in case of any emergency
wherein there is danger to property or person or where there may exist any
violation of Legal Requirements including but not limited to the presence of
Hazardous Materials, in which event no notice shall be required.

 

37



--------------------------------------------------------------------------------

Section 12.5 Cumulative Remedies. The specified remedies to which Landlord may
resort under the terms of this Lease, or under the provisions of applicable law,
are cumulative and not intended to be exclusive of any other remedies or means
of redress to which Landlord may be lawfully entitled in case of any breach or
threatened breach by Tenant of any provisions of this Lease. The failure of
Landlord to insist in any one or more cases upon the strict performance of any
of the covenants of this Lease or to exercise any option contained herein shall
not be construed as a waiver or a relinquishment for the future of such covenant
or option. Receipt by Landlord of any Base Rent or Additional Rent payment with
knowledge of the breach of any covenants hereof shall not be deemed a waiver of
such breach. No waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by it. In
addition to the other remedies provided in this Lease, Landlord shall be
entitled to restraint by injunction of any violation or attempted or threatened
violation of any of the covenants, conditions or provisions of this Lease.

Section 12.6 Expenses of Enforcement. Tenant shall pay all reasonable expenses
and reasonable attorneys’ fees incurred by Landlord in enforcing any obligation
or any remedies hereunder including, without limitation, in connection with
collection of Base Rent or Additional Rent, recovery by Landlord of the
Premises, or in any litigation in which Landlord shall become involved by reason
of any act or negligence of Tenant’s Invitees or any breach of this Lease by
Tenant. Landlord shall pay all reasonable expenses and reasonable attorneys’
fees incurred by Tenant in enforcing any obligation or any remedies hereunder
including any litigation in which Tenant shall become involved by reason of any
act or negligence of Landlord or any breach of this Lease by Landlord.

Section 12.7 Landlord’s Default.

(a) Landlord shall not be deemed to be in default hereunder unless such default
shall remain uncured for more than 30 days following written notice from Tenant
to Landlord specifying the nature of such default, or such longer period as may
be reasonably required to correct such default. Landlord’s liability to keep,
maintain, and repair shall always be limited to the cost of making such repair
or accomplishing such maintenance or repair. In no event whatsoever shall
Landlord be liable for consequential or any indirect damages under this Lease.
The provisions of this Section 12.7(a) are further subject to the provisions of
Articles X and XI dealing with eminent domain and fire and other casualty, and
Section 6.3 dealing with interruption of Services.

(b) If Landlord fails to cure any default by Landlord within the period provided
in Section 12.7(a), Tenant may give Landlord an additional written notice
confirming that the default has not been cured and that Tenant intends to cure
such default, and, if Landlord fails to cure such default within five
(5) Business Days after such notice, Tenant may, without waiving the default,
take such steps as are reasonably appropriate to cure the default. The
reasonable out-of-pocket cost of Tenant’s cure of a default by Landlord shall be
due and payable 15 days after submission by Tenant to Landlord of an invoice
therefor together with such documentation as Landlord shall reasonably require
showing the actual costs incurred by Tenant. In the event of an emergency
consisting of an imminent threat of injury to persons or damage to Tenant’s
property at the Premises, Tenant shall have the right to make such temporary,
emergency repairs as may be reasonably necessary to prevent such damage to the
property of Tenant at the Premises, or such injury to persons, without prior
notice, but upon contemporaneous notice, to Landlord. Landlord shall reimburse
Tenant for the reasonable out-of-pocket costs actually incurred by Tenant in
making such emergency repairs to the Premises within 15 days after submission by
Tenant to Landlord of an invoice therefor together with such documentation as
Landlord shall reasonably require showing the actual costs incurred by Tenant.
The reasonable out-of-pocket costs incurred by Tenant in accordance with this
Section 12.7(b) are called the “Self-Help Costs”).

(c) Tenant may offset the Self-Help Costs against Base Rent and Additional Rent
only if Tenant first obtains (i) a judgment for recovery of the Self-Help Costs
in a court of competent jurisdiction which is no longer subject to appeal,
(ii) a determination that the Self-Help Costs are owing by Landlord in an
arbitration conducted pursuant to the following provisions of this
Section 12.7(c), or (iii) a written acknowledgment by Landlord that Landlord
does not contest that the Self-Help Costs are due. Any offset which Tenant is
entitled to take pursuant to this Section 12.7(c) shall include interest on the
Self-Help Costs from the due date at a per annum rate equal to 3% plus the prime
rate of Bank of America (or any successor) in effect from time to time. Without
limiting Tenant’s remedies for Landlord’s

 

38



--------------------------------------------------------------------------------

failure to pay any Self-Help Costs, Tenant may submit a claim for the Self-Help
Costs to binding arbitration before a single disinterested arbitrator having not
less than ten years’ experience in the operation, maintenance and leasing of
commercial real estate to be selected and held by the American Arbitration
Association in Boston, Massachusetts in accordance with its expedited commercial
rules and regulations then in effect. Landlord and Tenant shall use diligent
good faith efforts to complete the arbitration within 30 days following the
submission of such dispute to arbitration. The determination of the arbitrator
shall be conclusive upon the parties and judgment upon the same may be entered
in any court having jurisdiction. The party which does not prevail in the
arbitration as determined by the arbitrator shall pay for the arbitrator and
related costs of the arbitration (but not the attorneys’ fees of the prevailing
party). Except as provided in this Section 12.7(c), Tenant shall not have any
right of offset with respect to Self-Help Costs.

(d) Except as otherwise expressly provided in this Lease and except for
constructive eviction, Tenant shall not have the right to terminate this Lease
by reason of a default by Landlord.

Section 12.8 Limitation of Liability.

(a) The obligations of Landlord hereunder shall be binding upon Landlord and
each succeeding owner of Landlord’s interest hereunder only during the period of
such ownership, and Landlord and each succeeding owner shall have no liability
whatsoever except for its obligations during each such respective period
(provided that nothing herein shall relieve any landlord of its obligations
occurring during its ownership period). Tenant agrees for itself and each
succeeding holder of Tenant’s interest, or any portion thereof, hereunder, that
any judgment, decree or award obtained against Landlord or any succeeding owner
of Landlord’s interest, which is in any manner related to this Lease, the
Premises or Tenant’s use and occupancy of the Premises or the Outside Areas,
whether at law or in equity, shall be satisfied out of Landlord’s interest in
the land and buildings then comprising the Project and the profits, proceeds and
awards therefrom, and further agrees to look only to such assets (or profits,
proceeds and awards thereof) and to no other assets of Landlord for
satisfaction. Neither Landlord nor any Person executing this Lease on behalf of
Landlord, nor any partner, limited or general, or any officer, director,
employee, member, trustee, beneficiary, or owner of Landlord, nor any subsequent
Landlord, or any partner, limited or general, or any officer, director,
employee, member, trustee, beneficiary, or owner of any subsequent Landlord
shall have any personal liability hereunder.

(b) No Person executing this Lease on behalf of Tenant, nor any stockholder,
partner, limited or general, or any officer, director, employee, member,
trustee, beneficiary, or owner of Tenant, shall have any personal liability
hereunder.

Section 12.9 Late Payment and Administrative Expense. If Tenant shall fail to
pay Base Rent, Additional Rent or other charges after the same become due and
payable under this Lease, such unpaid amounts shall bear interest from the due
date thereof to the date of payment at the lesser of (a) a per annum rate equal
to 3% plus the prime rate of Bank of America (or any successor) in effect on the
day the payment became due and subject to change thereafter or (b) the maximum
rate permitted by applicable law (“Interest Payment”). In addition, if Landlord
is required to redeposit any check which is returned for insufficient funds or
if Tenant shall fail to pay Base Rent, Additional Rent or other charges on or
before the date on which the same become due and payable, then Tenant shall also
pay to Landlord an administrative expense charge (“Administrative Expense”) of
3% of the amount thereof for each calendar month or part thereof after the due
date of such payment until such payment is received by Landlord. The provisions
herein for Interest Payment and Administrative Expense shall not be construed to
relieve Tenant of the obligation to pay Base Rent, Additional Rent and all other
charges when due under this Lease and shall be in addition to and not in
limitation of Landlord’s other remedies as provided for in this Lease.
Notwithstanding the foregoing to the contrary, Tenant shall not be liable for
any Interest Payment or Administrative Expense for the first two late payments
in any calendar year unless and until Tenant receives notice of such late
payment and fails to make the same within five (5) Business Days thereafter.

 

39



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS PROVISIONS

Section 13.1 Brokers. Each party represents that it has not dealt with any
Person in connection with the Premises or the negotiation or execution of this
Lease other than officers, employees and attorneys of Landlord, Tenant and
Brokers. Each party shall indemnify and save harmless the other from and against
all claims, liabilities, costs and expenses incurred as a result of any breach
of the foregoing representation. The fees payable to Brokers for this Lease
shall be payable by Landlord subject to and in accordance with the terms of
separate agreements between Landlord and Brokers.

Section 13.2 Quiet Enjoyment. Tenant shall, so long as this Lease remains in
full force and effect, peaceably and quietly have and hold the Premises without
hindrance or molestation by any Person or Persons lawfully claiming by, through
or under, Landlord, subject, however, to the terms of this Lease.

Section 13.3 Tenant’s Request for Landlord’s Action. If Tenant requests Landlord
to take any action which is not required of Landlord pursuant to this Lease,
Landlord may, before taking such action, give Tenant an estimate of the
reasonable attorneys’ fees, expenses and disbursements anticipated to be
incurred by Landlord in connection with such action, and if Tenant elects to
have Landlord take such action, Tenant shall pay to Landlord as Additional Rent
Landlord’s reasonable attorneys’ fees, expenses and disbursements in connection
with such action, with payment to be made by Tenant within 30 days after billing
therefor by Landlord.

Section 13.4 Notices. Any notice, demand, request or statement required or
intended to be given or delivered under the terms of this Lease shall be in
writing, shall be addressed to the party to be notified at the address or
addresses set forth in the Summary of Basic Terms or at such other address in
the continental United States as each party may designate for itself from time
to time by notice hereunder, shall be deemed to have been given, delivered or
served upon the earlier of receipt or refusal to accept delivery and shall be
delivered by (a) U.S. Mail, with proper postage prepaid, certified or
registered, return receipt requested, (b) nationally recognized overnight
delivery carrier with delivery fees either prepaid or an arrangement,
satisfactory with such carrier, made for the payment of such fees, (c) email
(provided that notice is simultaneously given by another method specified
herein) or (d) personal delivery. Notice for Landlord or Tenant may be given by
counsel for the applicable party.

Section 13.5 Waiver of Subrogation. Landlord and Tenant hereby release each
other, to the extent of their respective insurance coverages, from any and all
liability for any loss or damage caused by fire, any of the extended coverage
casualties, or other casualties insured against, even if such fire or other
casualty shall be brought about by the fault or negligence of the party
benefited by the release or its agents. Tenant’s fire, extended coverage, and
other insurance policies will include such a clause. To the extent that Tenant
is a self-insurer with respect to personal property, the provisions of
Section 7.8 shall be applicable.

Section 13.6 Entire Agreement; Execution; Time of the Essence and Headings and
Table of Contents. This Lease together with all Exhibits and Schedules referred
to herein and the Summary of Basic Terms, sets forth the entire agreement
between the parties hereto and cannot be modified or amended, except in a
writing duly executed by the respective parties. This Lease, together with all
Exhibits and Schedules referred to herein and the Summary of Basic Terms,
supersedes all previous written and oral negotiations, understandings and
agreements regarding the subject matter of this Lease. Neither Landlord nor any
Person acting on behalf of Landlord has made any representations to Tenant on
which Tenant has relied in entering into this Lease except any representations
expressly stated in this Lease. This Lease is executed as a sealed instrument
and in multiple counterparts, all copies of which are identical, and any one of
which is to be deemed to be complete in itself and may be introduced in evidence
or used for any purpose without the production of any other copy. Time is of the
essence with respect to the obligations of Tenant and Landlord to be performed
within a specific time frame in this Lease. The headings throughout this Lease
and the Table of Contents are for convenience of reference only, and shall in no
way be held or deemed to define, limit, explain, describe, modify or add to the
interpretation, construction or meaning of any provision of this Lease.

 

40



--------------------------------------------------------------------------------

Section 13.7 Partial Invalidity. If any term or condition of this Lease or its
application to any Person or circumstance shall to any extent be in violation of
or unenforceable under any law, rule, regulation or order (including any court
order) now existing or hereafter enacted or entered by any court or other
governmental entity having competent jurisdiction (including after all appeals
therefrom), the remainder of this Lease, or the application of such term or
condition to Persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby and shall be enforceable to the
fullest extent not prohibited by law.

Section 13.8 No Waiver. No assent, express or implied, by Landlord to any breach
of any agreement or condition herein contained on the part of Tenant to be
performed or observed, and no waiver, express or implied, of any such agreement
or condition shall be deemed to be a waiver of or an assent to any succeeding
breach of the same or any other agreement or condition; the acceptance by
Landlord of Base Rent or Additional Rent due hereunder (whether such payment is
made by Tenant or another Person), or silence by Landlord as to any breach,
shall not be construed as waiving any of Landlord’s rights hereunder unless such
waiver shall be in writing. No payment by Tenant or acceptance by Landlord of a
lesser amount than shall be due Landlord from Tenant shall be deemed to be
anything but payment on account, and the acceptance by Landlord of a check for a
lesser amount with an endorsement or statement thereon, or upon a letter
accompanying said check, that said lesser amount is payment in full shall not be
deemed an accord and satisfaction, and Landlord may accept said check without
prejudice to recover the balance due or pursue any other remedy.

Section 13.9 Holdover. If Tenant remains in the Premises beyond the expiration
of this Lease at the end of the Lease Term, or sooner following an early
termination as provided for herein, such holding over shall not be deemed to
create any tenancy, but Tenant shall be a daily Tenant at sufferance only
subject to all of Tenant’s obligations set forth herein, but at a Base Rent
equal to one and one-half (1 1⁄2) times the Base Rent then most recently in
effect and with the continued obligation to pay Additional Rent and other
charges provided for under this Lease, with such Base Rent and Additional Rent
to be charged on a monthly basis for each calendar month or portion thereof for
which Tenant holds over, without proration for a partial calendar month. The
acceptance of a purported rent check following termination shall not constitute
the creation of a tenancy at will, it being agreed that Tenant’s status shall
remain that of a daily Tenant at sufferance, at the aforesaid daily rate. Tenant
shall also pay to Landlord all damages, if any, sustained by reason of any such
holding over. Otherwise, such holding over shall be on the terms and conditions
set forth in this Lease as far as applicable.

Section 13.10 When Lease Becomes Binding. The submission of this document for
examination and negotiation does not constitute an offer to lease or a
reservation or an option for the Premises, and this document shall become
effective and binding, only upon the execution and delivery hereof by both
Landlord and Tenant and the receipt by Landlord of the Security Deposit and the
first monthly installment of Base Rent ($170,291.67). All negotiations,
considerations, representations and understandings between Landlord and Tenant
are incorporated herein and may be modified or altered only by agreement in
writing between Landlord and Tenant, and no act or omission of any employee or
agent of Landlord shall alter, change or modify any of the provisions hereof.

Section 13.11 Recordation. Tenant shall not record this Lease with any registry
of deeds or land court, and any such recordation will be void and constitute an
Event of Default under this Lease. Landlord shall execute and deliver in
connection with the execution of this Lease, and Tenant may record, a notice of
this Lease in the form attached as Exhibit H (which form may be amended from
time to time to reflect changes in the information contained therein).

Section 13.12 As Is. Subject to performance of the Base Building Work, Tenant
represents to Landlord that it has leased the Premises after a full and complete
examination of the same, and by its execution and delivery of this Lease, Tenant
hereby acknowledges that neither Landlord, nor Landlord’s agents, has made any
representation or promises with respect to the Premises, the Building, or the
land upon which it stands, and no rights, easements or licenses are acquired by
Tenant, by implication or otherwise, except as may be set forth expressly in
this Lease.

 

41



--------------------------------------------------------------------------------

Section 13.13 Financial Statements; Certain Representations and Warranties.

(a) From time to time at the request of Landlord, Tenant shall provide to
Landlord, any actual or potential mortgagee and any actual or potential ground
lessor or any representative of any of the foregoing, copies of Tenant’s annual
financial statements (audited if available), certified as true and correct by an
officer of Tenant; provided that so long as the stock of Tenant is publicly
traded, documents on file with the Securities and Exchange Commission and
available to Landlord shall satisfy such financial reporting requirements.

(b) Tenant represents and warrants to Landlord, its successors and assigns that:
(i) Tenant is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is authorized to transact
business in the Commonwealth of Massachusetts; (ii) the execution, delivery and
performance of this Lease by Tenant has been duly authorized by the all required
corporate action of Tenant; and (iii) this Lease is valid and binding upon the
Tenant and is enforceable against Tenant in accordance with the terms hereof.

(c) Landlord represents and warrants to Tenant, its successors and assigns that:
(i) Landlord is a nominee trust, validly existing and is authorized to transact
business in the Commonwealth of Massachusetts; (ii) the execution, delivery and
performance of this Lease by Landlord has been duly authorized by the all
required trust action of Landlord; and (iii) this Lease is valid and binding
upon the Landlord and is enforceable against Landlord in accordance with the
terms hereof.

Section 13.14 Confidentiality.

(a) Tenant acknowledges that the terms under which Landlord has leased the
Premises to Tenant (including, without limitation, the rental rate(s), term and
other financial and business terms) constitute confidential information of
Landlord (“Landlord’s Confidential Information”). Tenant shall keep Landlord’s
Confidential Information completely confidential; provided that (i) Landlord’s
Confidential Information may be disclosed by Tenant to those of its officers,
employees, attorneys, accountants, lenders and financial advisors (collectively,
“representatives”), and to the representatives of any permitted or prospective
subtenant or permitted or prospective assignee, who need to know such
information in connection with the use and occupancy of the Premises and for
financial reporting and credit related activities (it being understood that
Tenant shall inform all such Persons to whom Tenant discloses Landlord’s
Confidential Information of the confidential nature of Landlord’s Confidential
Information and that such Persons shall be directed by Tenant to treat
Landlord’s Confidential Information confidentially in accordance with the terms
of this Section), and (ii) unless required by applicable law, any other
disclosure of such information may only be made if Landlord consents in writing
prior to any such disclosure. Landlord acknowledges that Tenant, as a public
company, may be required to make certain disclosures about this Lease, including
filing the lease as a material contract, and that such disclosures will not
violate this Section 13.14(a).

(b) Landlord acknowledges that, in connection with this Lease, Tenant is
furnishing to Landlord financial information regarding Tenant and Tenant’s
business, facilities and operations and other confidential information
(collectively, “Tenant’s Confidential Information”). Landlord covenants and
agrees to keep Tenant’s Confidential Information confidential; provided,
however, that (i) Tenant’s Confidential Information may be disclosed by Landlord
to Landlord’s representatives who need to know such information in connection
with Landlord’s business and to Landlord’s lenders, purchasers and investors and
prospective lenders, purchasers and investors and their respective
representatives (it being understood that Landlord shall inform any such Person
to whom Landlord discloses Tenant’s Confidential Information of the confidential
nature of Tenant’s Confidential Information and that such Persons shall be
directed by Landlord to treat Tenant’s Confidential Information confidentially
in accordance with the terms of this Section), and (b) unless required by
applicable law, any other disclosure of such information may only be made if
Tenant consents in writing prior to any such disclosure.

 

42



--------------------------------------------------------------------------------

Section 13.15 Lease Effectiveness Conditions. This Lease is subject to the
satisfaction of the following conditions for the benefit of Tenant
(collectively, the “Lease Effectiveness Conditions”): (a) Union Security
Insurance Company consenting in writing to this Lease; (b) Union Security
Insurance Company entering into a Subordination, Non-Disturbance and Attornment
Agreement with Tenant substantially in the form of Exhibit G-1 hereto or in such
other form as shall be reasonably satisfactory to Tenant, to which Landlord
shall consent; (c) Parcel B Owner executing and delivering to Tenant an estoppel
certificate substantially in the form of Schedule 6.5 hereto or in such other
form as shall be reasonably satisfactory to Tenant; and (d) Tenant and Parcel B
Owner entering into a letter agreement substantially in the form of Schedule
13.15 hereto or in such other form as shall be reasonably satisfactory to
Tenant, in which Landlord shall join for the purposes indicated in Schedule
13.15 hereto. Landlord and Tenant shall proceed diligently, cooperatively and
with commercially reasonable efforts to attempt to satisfy the Lease
Effectiveness Conditions as soon as practical after the date of this Lease. At
the request of Landlord or Tenant at any time that the Lease Effectiveness
Conditions have been satisfied, Landlord and Tenant shall confirm in writing the
satisfaction of the Lease Effectiveness Conditions. If the Lease Effectiveness
Conditions have not been satisfied within 30 days after the date of this Lease,
then Tenant may, within five Business Days after expiration of such 30 day
period, terminate this Lease by written notice to Landlord, in which event
Landlord shall promptly return to Tenant the Security Deposit and the first
monthly installment of Base Rent; and if Tenant fails to so terminate this
Lease, Tenant shall be deemed to have waived the Lease Effectiveness Conditions
that are then unsatisfied.

Section 13.16 Summary of Basic Terms. The Summary of Basic Terms which is
affixed to this Lease sets forth certain basic terms and information which is
thereafter referred to in the main text of this Lease. Every reference to the
Summary of Basic Terms, or to a particular item thereon, shall have the effect
of incorporating the Summary, or the particular item thereof, into the main text
of this Lease.

Section 13.17 Waiver of Lien. Landlord hereby waives any right to claim a
security interest or lien right in Tenant’s property, other than a lien arising
from the enforcement of a judgment against Tenant. Landlord hereby agrees to
execute a landlord waiver in Landlord’s commercially reasonable form for the
benefit of any national banking association or institutional lender of Tenant.

Section 13.18 Announcements. Landlord shall not issue any press release or other
statement announcing the execution of this Lease without Tenant’s review and
approval, not to be unreasonably withheld, conditioned or approved.

Section 13.19 Force Majeure. As used in this Lease, “Force Majeure” shall mean,
collectively and individually, strike, lockout or other labor trouble, fire or
other casualty, governmental pre-emption of priorities or other controls in
connection with a national or other public emergency or shortages of fuel,
supplies or labor, breakdown, accident, or because of war or other emergency
(including severe weather emergency), any governmental restriction, inability to
obtain or delays in obtaining materials or supplies (exclusive of delays
inherent in ordering long lead items), acts of God, acts of terrorism, acts of
war or civil insurrection, or in the case of repair or restoration obligations,
any cause beyond such party’s reasonable control. With respect to any
obligations of Landlord or Tenant under this Lease, neither Landlord nor Tenant
shall be liable for failure to furnish or perform the same, nor shall the same
constitute a default hereunder, when it is prevented from doing so by reason of
Force Majeure; and any measured time period shall be extended by the period
during which Landlord or Tenant is so prevented. In no even shall Force Majeure
excuse any failure to make payments under this Lease when due.

[execution on following page]

 

43



--------------------------------------------------------------------------------

Tenant and Landlord, each by its duly authorized officer, have signed this Lease
as of the date first set forth above.

 

TENANT: INFINITY PHARMACEUTICALS, INC. By:  

/s/ Adelene Q. Perkins

  Adelene Q. Perkins, President By:  

/s/ Lawrence E. Bloch

  Lawrence E. Bloch, Treasurer LANDLORD: BHX, LLC, as Trustee of 784 Realty
Trust By:  

/s/ Robert A. Schlager

Name:     Robert A. Schlager Title:   Member   Duly Authorized

 

44



--------------------------------------------------------------------------------

EXHIBIT A

Property Description



--------------------------------------------------------------------------------

EXHIBIT “A”

A certain lease area in the Commonwealth of Massachusetts, County of Middlesex,
City of Cambridge, situated on the easterly side of Memorial Drive and shown as
Lease Area on a plan entitled “Lease and Easement Plan, 784 Memorial Drive,
Cambridge, MA, Middlesex County” dated December 20, 1999, prepared by Beals and
Thomas, Inc. More particularly bounded and described as follows:

Beginning at a point on the easterly side of Memorial Drive said point being
northerly approximately 100 feet from the sideline of Pleasant Street, thence
running;

 

Northerly by a curve to the right having a radius of 35,622.04 feet and a length
of 305.70 feet to a point, said course being by the easterly line of Memorial
Drive, thence turning and running;

 

S 84 35 13 E 110.20 feet to a point, thence turning and running;

 

S 05 24 47 W 65.46 feet to a point, thence turning and running;

 

S 84 35 13 E 30.89 feet to a point, thence turning and running;

 

S 05 24 47 W 36.87 feet to a point, thence turning and running;

 

Southeasterly by a curve to the right having a radius of 132.71 feet and a
length of 29.31 feet to a point, thence turning and running;

 

S 87 30 45 W 4.69 feet to a point, thence turning and running;

 

Southerly by a curve to the right having a radius of 113.82 feet and a length of
54.88 feet to a point, thence turning and running;

 

S 05 24 47 W 54.66 feet to a point, thence turning and running;

 

N 84 35 13 W 33.98 feet to a point, thence turning and running;

 

S 05 24 47 W 65.53 feet to a point, thence turning and running;

 

N 84 35 13 W 107.15 feet to the point of beginning.

Containing 39,278 square feet more or less.



--------------------------------------------------------------------------------

EXHIBIT B

Site Plan



--------------------------------------------------------------------------------

LOGO [g791556dsp_057.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

Building Floor Plan



--------------------------------------------------------------------------------

LOGO [g791556dsp_059.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_060.jpg]



--------------------------------------------------------------------------------

 

LOGO [g791556dsp_061.jpg]



--------------------------------------------------------------------------------

 

LOGO [g791556dsp_062.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

Base Building Work



--------------------------------------------------------------------------------

LOGO [g791556dsp_064.jpg]

INFINITY PHARMACEUTICALS

784 MEMORIAL DRIVE - CAMBRIDGE MA

BASE BUILDING MEP UPGRADES

BUDGET ESTIMATE

     REVISED      8/9/13  

DESCRIPTION

   QTY     UNIT $      LINE SUM      DIV. SUM  

PROJECT REQUIREMENTS

          

TEMP. PROTECTION OF EXISTING FINISHES

     1  LS      3,500         3,500      

CELL PHONE & WIRELESS USAGE

     3  MO      300         900      

FIELD OFFICE SUPPLIES

     3  MO      400         1,200      

PARKING FEES

     12  WKS      320         3,840      

COURIER / OVERNIGHT & POSTAGE

     3  MO      200         600      

MISC. TOOLS & SUPPLIES

     3  MO      600         1,800      

CLEAN & MAINTAIN TOILET FACILITIES

     3  MO      900         2,700      

REPRODUCTION OF CONTRACT DOCUMENTS

     1  LS      3,250         3,250      

GENERAL / DAILY CLEAN UP LABORER

     60  DYS      350         21,000      

SAFETY INSPECTIONS, PROTECTION & BARRICADES

     12  WKS      325         3,900      

DUMPSTERS / DEBRIS REMOVAL

     12  EA      675         8,100      

FINAL CLEANING

     1  ALW      4,200         4,200                  $ 54,990              

 

 

 

SELECTIVE DEMOLITION

          

ACCESS FOR MEP TRADES

     16  DYS      480         7,680      

CONCRETE / ROOF CORING

     1  LS      3,100         3,100                  $ 10,780              

 

 

 

STEEL & MISC. IRON

          

STRUCTURAL STEEL DUNNAGE FOR NEW ROOF TOP BOILERTS

     1  ALW      15,000         15,000      

ALLOWANCE TO EXTEND PENTHOUSE (ASSUME 12 X 14)

     168  SF         100,000                  $ 115,000              

 

 

 

CARPENTRY & FINISHES

          

FINISHES REMOVAL & REPAIRS

     8  LOC      7,750         62,000      

DRYWALL - PAINT - CELING - ROOFING - FINISHES

     1  ALW      12,500         12,500      

MISC. GENERAL CARPENTRY LABOR

     10  DYS      870         8,700      

CAPENTRY MATERIALS ALLOWANCE (ROOF BLOCKING, ETXC.)

     1  ALW      3,000         3,000                  $ 86,200              

 

 

 

THERMAL & MOISTURE PROTECTION

          

FLASH IN DUNNAGE SUPPORTS

     6  EA      225         1,350      

FLASH IN PIPING PENETRATIONS

     12  EA      175         2,100      

FLASH DETAIL AS REQUIRED AT PENTHOUSE

     52  LF      115         5,980      

CAULKING & SEALANTS

     1  LS      3,500         3,500                  $ 12,930              

 

 

 

FIRE PROTECTION

                        NO WORK              

 

 

 



--------------------------------------------------------------------------------

LOGO [g791556dsp_064.jpg]

INFINITY PHARMACEUTICALS

784 MEMORIAL DRIVE - CAMBRIDGE MA

BASE BUILDING MEP UPGRADES

BUDGET ESTIMATE

 

     REVISED      8/9/13  

DESCRIPTION

   QTY     UNIT $      LINE SUM      DIV. SUM  

PLUMBING

          

BASE BUILDING MISC. UPGRADES

          

REPLACE FITNESS CENTER HOT WATER HEATER + ACCESSORIES

     1  EA         INCL      

REPLACE BASE BUILDING HOT WATER HEATER + ACCESSORIES

     1  LS         INCL      

INSTALL NEW MOP SINK AND BASIN - 2ND FL

     1  LS         INCL      

FURNISH & INSTALL NEW ADA INSULATION AT SINK(2) - 2ND FL

     1  LS         INCL      

FURNISH & INSTALL NEW ADA INSULATION AT SINK(2) - 3RD FL

     1  LS         INCL      

FURNISH & INSTALL NEW ADA INSULATION AT SINK(1) - 4TH FL

     1  LS         INCL      

INSULATE EXISTING ROOF DRAIN - PENTHOUSE

     1  LS         INCL      

BASE BUILDING BATHROOM FIXTURE REPLACEMENT

          

REPLACE EXISTING FIXTURES W/ NEW HIGH EFFICIENCY FIXTURES

     1  LS         INCL      

BASE BUILDING BATHROOM ROUGH REPLACEMENT BACK TO MAIN STACKS

          

REPLACE ROUGH MAINS BACK TO THE STACK

     1  LS         INCL      

PROVIDE NEW 4” GAS MAIN FROM NEW METER TO PENTHOUSE

     1  LS         INCL      

PROVIDE MAKE UP WATER FEED WITH BFP FOR NEW BOILERS

     1  LS         INCL      

DESIGN & ENGINEERING SERVICES

     1  LS         INCL      

SUBCONTRACTOR QUOTE - NSMC

     1  QT      172,734         172,734                  $ 172,734              

 

 

 

HVAC

          

ADD BOILER PLANT TO SERVE (3) AHU’S

          

F & I (2) BOILERS PUMPS + ACCESSORIES

     1  LS         INCL      

F & I NEW HOT WATER COILS IN AIR HANDLERS (3)

     1  LS         INCL      

CONTROLS UPGRADE TO INTERFACE W/ BOILERS PUMPS AHU’S

     1  LS         INCL      

START UP TEST BALANCE

     1  LS         INCL      

DESIGN & ENGINEERING SERVICES

     1  LS         INCL      

SUBCONTRACTOR QUOTE - ESI

     1  QT      568,000         568,000      

DRIVEWAY PATCH & REPAIRS FOR NEW GAS MAIN

     1  ALW      5,000         5,000      

REPLACE EXISTING CONDENSING UNITS - AHU’S TO REMAIN

          

REMOVE & DISPOSE REFRIGERANT

     1  LS         INCL      

F & INSTALL NEW CONDENSING UNITS

     1  LS         INCL      

CONTROLS UPGRADE TO INTERFACE W/ AHU’S

     1  LS         INCL      

START UP TEST BALANCE

     1  LS         INCL      

DESIGN & ENGINEERING SERVICES

     1  LS         INCL      

SUBCONTRACTOR QUOTE - ESI

     1  QT      475,000         475,000      

REPLACE EXISTING FPB’S AND VAV’S

          

77 BOXES ANTICIPATED TO BE CHANGED DURING T.I. SCOPE

     77  EA      EXCLUDED         T.I.      

REPLACE 28 EXISTING BOXES & CONNECT TO NEW CONTROLS

     28  EA      5,600         156,800                  $ 1,204,800           
  

 

 

 

BUILDING CONTROLS

          

PROVIDE & INSTALL BUILDING BMS SYSTEM FOR NEW SCOPE

     1  LS      188,400         188,400                  $ 188,400              

 

 

 

ELEVATOR

          

ELEVATOR UPGRADES (MOTORS, CONTROLS, FINISHES)  

     1  ALW      180,000         180,000                  $ 180,000           
  

 

 

 



--------------------------------------------------------------------------------

LOGO [g791556dsp_064.jpg]

INFINITY PHARMACEUTICALS

784 MEMORIAL DRIVE - CAMBRIDGE MA

BASE BUILDING MEP UPGRADES

BUDGET ESTIMATE

 

     REVISED      8/9/13  

DESCRIPTION

   QTY     UNIT $     LINE SUM      DIV. SUM  

ELECTRICAL

         

BASE BUILING UPGRADES

         

HVAC EQUIPMENT POWER WIRING

     1  LS        INCL      

PLUMBING EQUIPMENT POWER WIRING

     2  EA        INCL      

PENTHOUSE EXPANSION POWER & LIGHTING

     1  LS        INCL      

REPLACE DAMAGED EXIT SIGNS AND EBU’S

     20  EA        INCL      

INFRARED TESTING OF ELECTRICAL EQUIPMENT

     1  LS        INCL      

CORE BATHROOM ELECTRICAL UPGRADES - MEN- WOMENS - 4 FLS

     4  EA        INCL      

FIRE ALARM SYSTEM REPAIRS - REPLACEMENT

     1  LS        INCL      

DESIGN & ENGINEERING

     1  LS        INCL      

SUBCONTRACTOR QUOTE- IES

     1  QT      38,425        38,425      

BASE BUILING LIGHTING UPGRADES

         

REPLACE EXISTING LIGHTING FIXTURES PER FLOOR

       EXCLUDED        T.I.      

REPLACE EXISTING LIGHTING FIXTURE CONTROLS PER FLOOR

       EXCLUDED        T.I.                 $ 38,425             

 

 

 

SUPERVISION & MANAGEMENT

         

PROJECT SUPERINTENDENT

     12  WKS      3,600        43,200      

OFF HOURS SUPERINTENDENT

     4  WKS      3,600        14,400      

PROJECT MANAGER ( 3/5 TIME)

     12  WKS      2,280        27,360      

ADMIN. ASSISTIANT

     12  DAYS      480        5,760      

ACCOUNTING

     12  DAYS      560        6,720                 $ 97,440             

 

 

 

GENERAL CONDITIONS

         

FIELD OFFICE SET UP & SUPPLIES

     3.0  MO      600        1,800                 $ 1,800             

 

 

 

ENGINEERING

         

MEP ENGINEERING

         w/ subs      

STRUCTURAL ENGINEERING

     1  ALW      12,000        12,000      

ARCHITECTURAL SERVICES (PERMIT DRAWING ONLY)

     1  LS      15,000        15,000      

AHA DESIGN REVIEW

     1  ALW      5,000        5,000      

TRG PRECONSTRUCTION / ESTIMATING & PLANNING

     1  LS      7,200        7,200                   39,200             

 

 

 

INSURANCE & PERMITS

         

GENERAL LIABILITY INSURANCE

     1.0  %      22,027        22,027      

CAMBRIDGE BUILDING PERMIT

     1.5  %      33,040        33,040      

P&P BOND COSTS

         EXCLUDED      

BUILDERS RISK INSURANCE

         EXCLUDED                 $ 55,067             

 

 

 

DESIGN CONTINGENCY

     5.0  %      112,888        112,888                 $ 112,888             

 

 

 

OVERHEAD & PROFIT

     5.0  %      118,533        118,533                 $ 118,533             

 

 

 

TOTAL BUDGET  

          $ 2,489,188             

 

 

 



--------------------------------------------------------------------------------

LOGO [g791556dsp_064.jpg]

INFINITY PHARMACEUTICALS

784 MEMORIAL DRIVE - CAMBRIDGE MA

BASE BUILDING MEP UPGRADES

BUDGET ESTIMATE

 

     REVISED    8/9/13

DESCRIPTION

   QTY    UNIT $    LINE SUM    DIV. SUM            

CLARIFICATIONS

 

1 ESTIMATE IS BASE ON UNION RATES FOR CARPENTRY ONLY - MEP & LABORERS ARE OPEN
SHOP

2 SCOPE ASSUMES NSTAR & BUILDING OWNER WILL ALLOW AN EASEMENT FOR NEW GAS SUPPLY
LINE TO THE BUILDING



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT

                    , 2014

OUR L/C NO.: XXXXXX

 

TO:

BHX, LLC, as Trustee of 784 Realty Trust

c/o The Bulfinch Companies, Inc.

250 First Avenue, Suite 200

Needham, MA 02494

  

APPLICANT:

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, MA 02139

WE HAVE ESTABLISHED OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR AS
DETAILED HEREIN SUBJECT TO ISP98

 

DOCUMENTARY CREDIT NUMBER:    XXXXXX DATE OF ISSUE:                        ,
2014 BENEFICIARY:   

BHX, LLC, as Trustee of 784 Realty Trust

c/o The Bulfinch Companies, Inc.

250 First Avenue, Suite 200

Needham, MA 02494

APPLICANT:   

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, MA 02139

DATE AND PLACE OF EXPIRY:   

                    , 2015

AT OUR COUNTERS

DOCUMENTARY CREDIT AMOUNT    USD 1,000,000.00 AVAILABLE WITH:   

JPMORGAN CHASE BANK, N.A

CHICAGO, ILLINOIS USA

BY PAYMENT

ADDITIONAL DETAILS:

WE ARE INFORMED THIS LETTER OF CREDIT IS ISSUED RELATIVE TO THAT CERTAIN LEASE
DATED [DATE], INCLUDING ANY AMENDMENTS AND RESTATEMENTS THERETO BETWEEN INFINITY
PHARMACEUTICALS, INC., AS TENANT, AND BHX, LLC, AS TRUSTEE OF 784 REALTY TRUST,
AS LANDLORD (THE “LEASE”), FOR PREMISES LOCATED AT 784 MEMORIAL DRIVE,
CAMBRIDGE, MASSACHUSETTS.



--------------------------------------------------------------------------------

FUNDS UNDER THIS CREDIT ARE AVAILABLE AGAINST YOUR DRAFT(S) AT SIGHT ON JPMORGAN
CHASE BANK N.A., MARKED “DRAWN UNDER JPMORGAN CHASE BANK, N.A. LETTER OF CREDIT
NO. XXXXXX” ACCOMPANIED BY THE FOLLOWING:

“BENEFICIARY’S SIGNED AND DATED STATEMENT READING AS FOLLOWS:

A DEFAULT HAS OCCURRED UNDER THAT CERTAIN LEASE DATED [DATE], INCLUDING ANY
AMENDMENTS AND RESTATEMENTS THERETO, BETWEEN INFINITY PHARMACEUTICALS, INC., AS
TENANT, AND BHX, LLC, AS TRUSTEE OF 784 REALTY TRUST, AS LANDLORD.”

OR

“WE ARE IN RECEIPT OF NOTICE FROM JPMORGAN CHASE BANK, N.A. THAT THIS LETTER OF
CREDIT WILL NOT BE EXTENDED BEYOND [CURRENT EXPIRY DATE] AND INFINITY
PHARMACEUTICALS, INC. HAS FAILED TO SUPPLY ACCEPTABLE REPLACEMENT SECURITY
WITHIN THE TIME FRAME SPECIFIED IN THAT CERTAIN LEASE DATED [DATE], INCLUDING
ANY AMENDMENTS AND RESTATEMENTS THERETO BETWEEN INFINITY PHARMACEUTICALS, INC.
AS TENANT AND BHX, LLC, AS TRUSTEE OF 784 REALTY TRUST, AS LANDLORD (THE
“LEASE”).”

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ONE YEAR FROM THE PRESENT OR ANY FUTURE
EXPIRATION DATE, HOWEVER NOT BEYOND (THE “FINAL EXPIRY DATE”),UNLESS AT LEAST
SIXTY (60) DAYS PRIOR TO THIS OR ANY FUTURE EXPIRATION DATE WE SHALL SEND NOTICE
TO YOU BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, OR BY HAND-DELIVERED
COURIER THAT WE ELECT NOT TO CONSIDER THIS LETTER OF CREDIT EXTENDED FOR ANY
SUCH ADDITIONAL PERIOD.

IN NO EVENT WILL THE TOTAL OF ALL PAYMENTS PAID HEREUNDER EXCEED U.S.
$1,000,000.00.

THIS LETTER OF CREDIT IS TRANSFERABLE, BUT ONLY IN ITS ENTIRETY, AND MAY BE
SUCCESSIVELY TRANSFERRED. TRANSFER OF THIS LETTER OF CREDIT SHALL BE EFFECTED BY
US UPON YOUR SUBMISSION OF THIS ORIGINAL LETTER OF CREDIT, INCLUDING ALL
AMENDMENTS, IF ANY, ACCOMPANIED BY OUR TRANSFER REQUEST FORM DULY COMPLETED AND
SIGNED, WITH THE SIGNATURE THEREON AUTHENTICATED BY YOUR BANK. IF YOU WISH TO
TRANSFER THE LETTER OF CREDIT, PLEASE CONTACT US FOR THE FORM WHICH WE SHALL
PROVIDE TO YOU UPON YOUR REQUEST. IN ANY EVENT, THIS LETTER OF CREDIT MAY NOT BE
TRANSFERRED TO ANY PERSON OR ENTITY LISTED IN OR OTHERWISE SUBJECT TO, ANY
SANCTION OR EMBARGO UNDER ANY APPLICABLE RESTRICTIONS. CHARGES AND FEES RELATED
TO SUCH TRANSFER WILL BE FOR THE ACCOUNT OF THE APPLICANT.

PRESENTATION OF DOCUMENTS BY TELEFACSIMILE (“FAX”) IS ACCEPTABLE, AND MUST BE
DIRECTED TO FAX NUMBER 312-954-             , OR ALTERNATELY TO FAX NUMBER
312-954-            UNDER TELEPHONE ADVICE TO 312-954-            , OR
ALTERNATELY TO 312-954-            ; PROVIDED THAT SUCH FAX PRESENTATION IS
RECEIVED ON OR BEFORE THE EXPIRY

 

2



--------------------------------------------------------------------------------

DATE ON THIS INSTRUMENT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
LETTER OF CREDIT, IT BEING UNDERSTOOD THAT ANY SUCH FAX PRESENTATION SHALL BE
CONSIDERED THE SOLE OPERATIVE INSTRUMENT OF DRAWING, NOT CONTINGENT UPON
PRESENTATION OF THE ORIGINAL LETTER OF CREDIT OR ORIGINAL DOCUMENTS WITH RESPECT
THERETO.

AS AN ALTERNATIVE TO THE OPTION OF FAX PRESENTATION PROVIDED FOR ABOVE,
BENEFICIARY MAY ALSO MAKE PRESENTATION OF DOCUMENTS AT OUR COUNTERS. WE ENGAGE
WITH YOU THAT DOCUMENTS PRESENTED UNDER AND IN CONFORMITY WITH THE TERMS AND
CONDITIONS OF THIS CREDIT WILL BE DULY HONORED ON PRESENTATION IF PRESENTED ON
OR BEFORE THE EXPIRATION AT OUR COUNTERS AT 131 SOUTH DEARBORN STREET, 5TH
FLOOR, MAIL CODE IL1-0236, ATTN: STANDBY LETTER OF CREDIT UNIT, CHICAGO, IL
60603-5506. THE ORIGINAL LETTER OF CREDIT MUST ACCOMPANY THE DOCUMENTS REQUIRED
UNDER THIS CREDIT FOR ENDORSEMENT.

IF A DRAWING BY BENEFICIARY HEREUNDER DOES NOT, IN ANY INSTANCE, CONFORM TO THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, WE SHALL GIVE BENEFICIARY
IMMEDIATE NOTICE THAT THE DRAW DOCUMENTS ARE NOT IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THIS LETTER OF CREDIT, STATING THE REASONS THEREFOR, AND THAT
WE ARE RETURNING THE DOCUMENTS TO BENEFICIARY. UPON BEING NOTIFIED THAT THE DRAW
DOCUMENTS ARE NOT IN ACCORDANCE WITH THIS LETTER OF CREDIT, BENEFICIARY MAY
ATTEMPT TO CORRECT ANY SUCH NON-CONFORMING DEMAND FOR PAYMENT IF, AND TO THE
EXTENT THAT, BENEFICIARY IS ENTITLED AND ABLE TO DO SO WITHIN THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING, AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED, AMENDED OR AMPLIFIED BY REFERENCE
TO ANY DOCUMENT, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN OR IN WHICH THIS
LETTER OF CREDIT IS REFERRED TO OR TO WHICH THIS LETTER OF CREDIT RELATES, AND
ANY SUCH REFERENCE SHALL NOT BEE DEEMED TO INCORPORATE HEREIN BY REFERENCE ANY
DOCUMENT, INSTRUMENT OR AGREEMENT. THE OBLIGATION OF JPMORGAN CHASE BANK, N.A.
UNDER THIS LETTER OF CREDIT IS THE INDIVIDUAL OBLIGATION OF JPMORGAN CHASE BANK,
N.A. AND IS IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT THERETO.

THIS LETTER OF CREDIT IS GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, AND, EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, TO
THE INTERNATIONAL STANDBY PRACTICES, ICC PUBLICATION NO. 590 (THE “ISP98”), AND
IN THE EVENT OF ANY CONFLICT, THE LAWS OF THE STATE OF NEW YORK WILL CONTROL,
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

3



--------------------------------------------------------------------------------

PLEASE ADDRESS ALL CORRESPONDENCE REGARDING THIS LETTER OF CREDIT TO THE
ATTENTION OF THE STANDBY LETTER OF CREDIT UNIT, 131 SOUTH DEARBORN STREET, 5TH
FLOOR, MAIL CODE IL1-0236, CHICAGO, IL 60603-5506, INCLUDING THE LETTER OF
CREDIT NUMBER MENTIONED ABOVE. FOR TELEPHONE ASSISTANCE, PLEASE CONTACT THE
STANDBY CLIENT SERVICE UNIT AT 1-800-634-1969, SELECT OPTION 1, AND HAVE THIS
LETTER OF CREDIT NUMBER AVAILABLE.

 

            VERY TRULY YOURS,

            JPMORGAN CHASE BANK, N.A.

 

            AUTHORIZED SIGNER

WE HEREBY AGREE WITH THE FORMAT/LANGUAGE OF THE ABOVE DRAFTED LETTER OF CREDIT,
AND WE REQUEST JPMORGAN CHASE BANK, N.A. TO ISSUE THE LETTER OF CREDIT AS ABOVE
DRAFTED.

 

INFINITY PHARMACEUTICALS, INC. BY:    

 

NAME AND TITLE:  

 

 

DATE:  

 

 

4



--------------------------------------------------------------------------------

EXHIBIT F

NOTICE TO PARCEL B OWNER

                    , 2014

ARE 770/784/790 Memorial Drive LLC

c/o Alexandria Real Estate Equities, Inc.

700 Technology Square, First Floor

Cambridge, MA 02139

 

  Re: Declaration of Easements, Covenants, Conditions and Restrictions, dated
December 22, 1999, by 784 Memorial Drive LLC, filed with the Middlesex South
Registry District of the Land Court as Document No. 1127474 and recorded in the
Middlesex South Registry of Deeds on December 29, 1999, in Book 31008, Page 1,
as amended by the First Amendment to Declaration of Easements, Covenants,
Conditions and Restrictions, dated September 17, 2001, by 784 Memorial Drive
LLC, ARE 770/784/790 Memorial Drive LLC and Landlord, filed with the Middlesex
South Registry District of the Land Court as Document No. 1195705 and recorded
in the Middlesex South Registry of Deeds in Book 34522, Page 324 (the
“Declaration”)

Ladies and Gentlemen:

BHX, LLC, a Massachusetts limited liability company, as Trustee of 784 Realty
Trust, under Declaration of Trust dated December 21, 1999, recorded with the
Middlesex South Registry of Deeds on December 29, 1999 as Instrument No. 827,
and filed with the Middlesex Registry District of the Land Court on December 29,
1999 as Document No. 1127477 (“Parcel A Owner”), is the Parcel A Party, as
defined in the Declaration.

Parcel A Owner has leased all of the rentable area on Parcel A, as defined in
the Declaration, to Infinity Pharmaceuticals, Inc., a Delaware corporation
(“Tenant”), pursuant to a Lease dated September     , 2014 by Parcel A Owner and
Tenant. Parcel A Owner hereby designates Tenant as a Parcel A Designated Tenant,
as defined in the Declaration, and as a Parcel A Parking Tenant, as defined in
the Declaration, with respect to 105 parking spaces.

The notice address for Tenant is:

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, MA 02139

Attention: Chief Executive Officer

Tenant may change such notice address by written notice given to you.

 

BHX, LLC, as Trustee of 784 Realty Trust By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT G-1

[Loan Number:             ]

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of September     , 2014, by and between UNION SECURITY
INSURANCE COMPANY, an Iowa corporation (hereinafter referred to as “Lender”),
and INFINITY PHARMACEUTICALS, INC., a Delaware corporation (hereinafter referred
to as “Tenant”).

W I T N E S S E T H :

WHEREAS, BHX, LLC, a Massachusetts limited liability company, as the sole
Trustee of 784 Realty Trust, a Massachusetts nominee trust (hereinafter referred
to as “Landlord”), and Tenant have entered into a certain lease (as it may be
amended, hereinafter referred to as the “Lease”) dated on or about even date
herewith, relating to the premises described in Exhibit “A” attached hereto and
by this reference made a part hereof (hereinafter referred to as the
“Premises”); and

WHEREAS, Lender has made a loan (the “Loan”) to Landlord in the original
principal amount of $8,200,000 secured by a Mortgage and Security Agreement
dated November 29, 2005, recorded with the Middlesex South Registry of Deeds in
Book             , Page             , and filed with the Middlesex South
Registry District of the Land Court as Document No. 1395819 (hereinafter
referred to as the “Mortgage”); and

WHEREAS, as a condition to making the Loan, Lender has required that Landlord
assign to Lender the Lease and all rents, issues and profits from the Lease and
from the Premises, pursuant to that certain Assignment of Leases and Rents dated
November 29, 2005, recorded with the Middlesex South Registry of Deeds in Book
            , Page             , and filed with the Middlesex South Registry
District of the Land Court as Document No. 1395820 (hereinafter referred to as
the “Assignment”); and

WHEREAS, Tenant has agreed that the Lease shall be subject and subordinate to
the Mortgage held by Lender, provided Tenant is assured of continued occupancy
of the Premises under the terms of the Lease and subject to the terms of this
Agreement; and

WHEREAS, the parties hereto desire to set forth their agreement as hereinafter
set forth.

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the sum of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each party hereto, and notwithstanding anything in the Lease to the contrary, it
is hereby agreed as follows:

1. Lease Subordinate. Lender and Tenant do hereby covenant and agree that the
Lease is and shall continue to be subject and subordinate in all respects to the
lien of the Mortgage and any renewals, modifications, consolidations,
replacements, increases in amount and extensions thereof.

2. Non-Disturbance. Lender does hereby agree with Tenant that so long as Tenant
is not in default under the Lease (beyond any period expressly given Tenant
under the Lease to cure any such default) in any manner which would entitle
Landlord to terminate the Lease or would cause, without any further action of
Landlord, the termination of the Lease or would entitle Landlord to dispossess
Tenant thereunder, then:



--------------------------------------------------------------------------------

(i) Lender will take no action which will interfere with or disturb Tenant’s
possession or use of the Premises or other rights under the Lease; and

(ii) in the event Lender or its successor or assign (Lender and any such
successor or assign is herein referred to as the “Successor Landlord”) becomes
the owner of (or otherwise is in possession of) the Premises by foreclosure
(judicial or non-judicial), exercise of a power of sale or other enforcement
right under the Mortgage, exercise of the rights of a mortgagee in possession
pursuant to the Mortgage or the Assignment pursuant to a receivership or
otherwise, conveyance in lieu of foreclosure or other exercise of Lender’s
remedies pursuant to the Mortgage, the Assignment or any other documents
exercised in connection therewith (any or all of the foregoing hereinafter
referred to as a “Foreclosure”), neither the Lease nor any of Tenant’s rights
pursuant to the Lease shall be extinguished by reason of such Successor Landlord
acquiring the interest of Landlord or coming into the possession of, or
acquiring title to, the Premises by reason of such Foreclosure.

In any Foreclosure, Lender shall not join Tenant as a party in any action or
proceeding brought pursuant to the Mortgage in any manner which would alter,
disturb or invalidate Tenant’s rights to possess and use the Premises pursuant
to the terms of the Lease, as the terms of the Lease are amended by this
Agreement. In the event of a Foreclosure, the Successor Landlord shall recognize
Tenant as the tenant of the Premises for the remainder of the term of the Lease
in accordance with the provisions thereof, as the terms of the Lease are
modified by this Agreement. Notwithstanding anything to the contrary hereinabove
contained, (a) any interest of Tenant in an option or other right (including any
right of first offer or right of first refusal) to purchase all or any part of
the Premises contained in the Lease is specifically subordinated to the rights
of Lender under the terms of the Mortgage and such option or right shall not be
binding upon Lender or any Successor Landlord, and (b) Lender does not intend by
this Agreement to waive, negate or alter any covenant or agreement in the Lease,
if any, which provides Landlord an option to cancel the Lease independent of any
default on the part of Tenant.

3. Lease Obligations Upon Foreclosure. Upon any Foreclosure, all rights and
obligations under the Lease shall continue as though the interest of Landlord
had not terminated or such Foreclosure had not occurred, and, except as
otherwise set forth herein, Tenant shall have the same remedies under the Lease
against the Successor Landlord for the breach of the Lease that Tenant would
have had against Landlord if the Successor Landlord had not succeeded to the
interest of Landlord; provided, however, that the Successor Landlord shall not
be:

(a) liable for any act or omission of any prior landlord (including Landlord),
provided that the foregoing shall not be deemed to relieve Successor Landlord
from the obligation to perform any obligation of Landlord under the Lease which
remains unperformed at the time that Successor Landlord succeeds to the interest
of Landlord under the Lease; or

(b) subject to any offsets or defenses which Tenant might have against any prior
landlord (including Landlord) (other than offset rights expressly provided under
the Lease); or

(c) bound by any rent or additional rent which Tenant might have paid under the
Lease to any prior landlord (including Landlord) more than thirty (30) days in
advance of the due date under the Lease; or

 

2



--------------------------------------------------------------------------------

(d) bound by any amendment or modification of the Lease that shortens the term
or reduces the rent payable thereunder made without the written consent of
Lender; or

(e) obligated to cure any defaults under the Lease of any prior landlord
(including Landlord) unless Tenant has provided Lender with written notice of
such default in accordance with Sections 6 and 10 of this Agreement; or

(f) obligated to make any capital improvements to the Premises or the leased
premises which any prior landlord (including Landlord) has agreed to make but
not completed (provided that nothing in this sentence shall be deemed to relieve
any Successor Landlord of its obligation to repair and maintain the Premises as
provided under the Lease); or

(g) responsible for security deposits unless paid over to Lender.

4. Attornment. In the event that a Successor Landlord acquires title to the
Premises through Foreclosure, (a) the Lease and all of the rights of Landlord
pursuant to the Lease shall remain in full force and effect, (b) Tenant shall be
bound to the Successor Landlord under all of the provisions of the Lease for the
balance of the term thereof (including any extensions or renewals thereof which
may be effected in accordance with any options contained in the Lease) with the
same force and effect as if the Successor Landlord was the original landlord
under the Lease, and (c) Tenant shall attorn to and recognize the Successor
Landlord as its landlord under the Lease as aforesaid. Tenant further agrees to
attorn to: (i) Lender when in possession of the Premises pursuant to Lender’s
rights under the Mortgage or the Assignment; and (ii) any receiver appointed in
an action or proceeding to foreclose the Mortgage or otherwise pursuant to
Lender’s rights under the Mortgage or the Assignment. These provisions of
attornment and recognition shall be effective and self-operative and shall
operate automatically without execution of any further instruments on the part
of either of the parties hereto. Tenant agrees, however, to execute and deliver
at any time, and from time to time, upon the request of Landlord, Lender or any
Successor Landlord, any reasonable further instrument or certificate which,
Landlord, Lender or such Successor Landlord, as the case may be, deems to be
reasonably necessary or appropriate in any such Foreclosure proceeding or
conveyance or otherwise to evidence such attornment.

5. Tenants Authorized and Directed to Pay Rents to Lender. Tenant acknowledges
that Landlord has executed and delivered to Lender the Assignment of the Lease
as an inducement to Lender to make the Loan, and Tenant hereby expressly
consents to such assignment. Landlord, by execution of the Joinder and Consent
to this Agreement, hereby authorizes and directs Tenant or any other or future
tenants or occupants of the Premises, upon receipt from Lender (or Lender’s
agent) of written notice to the effect that Lender is then the holder of the
Note and the Mortgage and that a default exists thereunder or under the
Assignment, to pay over to Lender all rents, payments, reimbursements and other
amounts due, payable, arising or accruing under the Lease, and to continue so to
do until otherwise notified in writing by Lender. Landlord, by execution of the
Joinder and Consent to this Agreement, agrees that payment of such amounts to
Lender shall be in accordance with the terms of the Lease and that Landlord
shall have no right to declare Tenant in default under the Lease on account of
such payments made to Lender, notwithstanding any notices or contrary
instructions which Landlord or Landlord’s agents may hereafter deliver to Tenant
at the time of a default or otherwise. At such time as Tenant receives written
notice from Lender or the Successor Landlord stating that Lender or such
Successor Landlord has exercised its rights as aforesaid under the Mortgage or
the Assignment to receive the rents under the Lease directly from Tenant, Tenant
shall thereafter pay the rents under the Lease directly to Lender or Successor
Landlord.

6. Notices of Default. So long as the Mortgage remains outstanding and
unsatisfied, Tenant will mail or deliver to Lender, at the address and in the
manner hereinbelow provided, a copy of all notices of default given to Landlord
by Tenant under and pursuant to the terms and provisions of the

 

3



--------------------------------------------------------------------------------

Lease. Lender shall have the period of time permitted Landlord for curing any
default under the Lease as therein provided or, if greater, thirty (30) days
after receipt by Lender of such notice, during which time it shall have the
right, but not any obligation, to remedy such default of Landlord, by paying any
taxes and assessments owing by Landlord, making any repairs and improvements,
making any deposits or doing any other act or thing required of Landlord by the
terms of the Lease; and all payments so made and all things so done and
performed by Lender shall be as effective to prevent the rights of Landlord from
being forfeited or adversely affected because of any default under the Lease as
the same would have been if done and performed by Landlord; provided, however,
that if the act or omission does not involve the payment of money from Landlord
to Tenant and the nature of the default, act or omission, the requirements of
local law or prudent mortgage lending practices require Lender to take
possession of, appoint a receiver with respect to, or to foreclose on, or
otherwise commence legal proceedings to recover possession of, the Premises in
order to effect such remedy and such legal proceedings and consequent remedy
cannot reasonably be achieved within the said thirty (30) days, then Lender
shall have such further time as is reasonable under the circumstances to effect
such remedy (but in any event not to exceed 180 days in the aggregate) provided
that Lender shall notify Tenant within thirty (30) days after receipt of
Tenant’s notice of Lender’s intention to effect such remedy, and, provided
further, that if required under the circumstances, Lender shall institute
immediate legal proceedings to appoint a receiver for the Premises or to
foreclose on or recover possession of the Premises within said thirty (30) day
period and thereafter prosecute said proceedings and remedy with due diligence
to completion. In the event that neither Lender nor Landlord cures the default
specified in the notice within the time periods specified herein, Tenant shall
be entitled to exercise and assert its rights under the Lease against Landlord,
but not otherwise. Notwithstanding the foregoing, nothing under this Section 6
or this Agreement shall be deemed to delay, condition or prevent the exercise of
Tenant’s express remedies pursuant to Sections 2.5(b), 3.5(e), 6.3, 12.7(b) and
12.7(c) under the Lease on the conditions set forth therein.

7. Landlord Consents. Without the prior written consent of Lender, neither
Landlord nor Tenant will (a) enter into any agreement terminating the Lease,
(b) cancel the term of, terminate or surrender, the Lease, or accept any
cancellation, termination or surrender of the Lease, or (c) assign or sublet all
or any part of the Premises, except only pursuant to any assignment or sublease
in accordance with the Lease. Nothing in this Section 7 shall prohibit the
termination of the Lease by Tenant where expressly permitted under the Lease.

8. Lease Representations. Landlord and Tenant hereby certify to Lender that the
Lease has been duly executed by Landlord and Tenant and is in full force and
effect; that the Lease has not been modified or amended except as specified
herein; that to the knowledge of Landlord and Tenant, no party to the Lease is
in default thereunder; that no rent under the Lease has been paid more than
thirty (30) days in advance of its due date; and that Tenant, as of this date,
to its knowledge, has no charge, lien, offset, defense, current abatement right,
counterclaim or other right or claim under the Lease, or otherwise against the
rents or other charges due or to become due thereunder.

9. Environmental Provisions. If and to the extent that the Lease contains any
environmental covenants, representations, warranties, certifications or
indemnifications from Landlord to Tenant, Tenant hereby agrees that all such
rights and privileges pursuant to any such provision of the Lease shall continue
to be recognized by and binding upon Landlord upon the succession by Successor
Landlord to Landlord’s interest in the Lease and in and to the Premises, but
shall not be recognized or binding upon Lender or any Successor Landlord, even
if Tenant’s possession of the Premises under the Lease is not otherwise
disturbed. In the event that Successor Landlord succeeds to Landlord’s interest
in the Premises and with respect to the Lease, Successor Landlord agrees that
during the period of Successor Landlord’s ownership of the property, Successor
Landlord will comply with all federal, state, county and local statutes, laws,
regulations, rules, ordinances and codes relating to environmental matters.

 

4



--------------------------------------------------------------------------------

10. Insurance Proceeds. For purposes of this Agreement only, Lender agrees that
it shall make the amount of all Net Proceeds (as defined in the Mortgage)
received by Lender pursuant to the Mortgage available to Landlord for repair and
restoration following any fire or other casualty subject only to the following
conditions: (a) no Event of Default (as defined in the Lease) shall exist under
the Lease, (b) Landlord shall proceed with the repair and restoration of the
Premises as nearly as possible to the condition the Premises were in prior to
such fire or other casualty promptly after the insurance claims are settled,
(c) the Lease shall not have been terminated by reason of such casualty, (d) the
Net Proceeds, together with additional funds provided by Landlord if necessary,
are sufficient to reconstruct or restore the Premises according to plans and
specifications approved by Lender or its Inspecting Engineer (as defined in the
Mortgage), which approval shall not be unreasonably withheld or delayed if such
plans and specifications substantially conform to the plans for the existing
Premises and comply with local building codes and all other applicable laws,
ordinances, rules and regulations, and (e) Lender has determined that all
approved restoration work can be completed prior to the maturity of the Note or
by such earlier date as may be required under the Lease or pursuant to
applicable law.

11. Notices. Any and all notices, elections, demands, requests and responses
thereto permitted or required to be given under this Agreement shall be in
writing, signed by or on behalf of the party giving the same, and shall be
deemed to have been properly given and shall be effective upon being either
(i) personally delivered or delivered by courier or messenger, (ii) delivered
overnight delivery by recognized air courier (such as Federal Express, UPS or
Airborne), or (iii) deposited in the United States mail, certified with return
receipt requested, in each case with all postage or delivery charges prepaid,
addressed to the other party at the address of such other party set forth below
or at such other address within the continental United States as such other
party may designate by notice specifically designated as a notice of change of
address and given in accordance herewith; provided, however, that the time
period in which a response to any such notice, election, demand or request must
be given shall commence on the date of receipt thereof; and provided further
that no notice of change of address shall be effective until the date of receipt
thereof. Rejection or other refusal to accept or inability to deliver because of
changed address of which no notice has been received shall also constitute
receipt.

Any such notice, election, demand, request or response, if given to Lender,
shall be addressed as follows:

        Union Security Insurance Company

        c/o Assurant Asset Management

        One Chase Manhattan Plaza

        New York, NY 10005

        Attn: General Counsel; Loan No. [Loan Number:             ]

With a copy to:

        Assurant Asset Management

        One Chase Manhattan Plaza

        New York, New York 10005

        Attn: Senior Vice President - Mortgages; Loan No. [Loan Number:
            ]

and, if given to Tenant, shall be addressed as follows:

        Infinity Pharmaceuticals, Inc.

        780 Memorial Drive

        Cambridge, MA 02139

        Attn: Chief Executive Officer

 

5



--------------------------------------------------------------------------------

With a copy to:   DLA Piper LLP (US)

        33 Arch Street

        Boston, MA 01220

        Attn: Geoffrey Howell

and copies of notices to either Lender or Tenant shall be given to Landlord,
addressed as follows:

        BHX, LLC, as Trustee of 784 Realty Trust

        c/o The Bulfinch Companies, Inc.

        250 First Avenue, Suite 200

        Needham, MA 02494

        Attn: Robert Schlager

With a copy to:   BHX, LLC, as Trustee of 784 Realty Trust

        c/o The Bulfinch Companies, Inc.

        250 First Avenue, Suite 200

        Needham, MA 02494

        Attn: Mark R. DiOrio

12. Limitation of Liability. Tenant shall look solely to the Premises and the
profits, proceeds and awards therefrom for recovery of any judgment or damages
from Lender or such other Successor Landlord, and neither Lender or such other
Successor Landlord nor any present or future partner of Lender or such other
Successor Landlord or of any partnership which is now or hereafter a partner of
Lender or such other Successor Landlord (or of any partnership which is now or
hereafter a partner of a partner of Lender or such other Successor Landlord)
shall have any personal liability, directly or indirectly, under or in
connection with the Lease or this Agreement or any amendment or amendments to
either thereof made at any time or times, heretofore or hereafter, and Tenant
hereby forever and irrevocably waives and releases any and all such personal
liability. The limitation of liability provided in this paragraph is in addition
to, and not in limitation of, any limitation on liability applicable to Lender
or such other Successor Landlord provided by law or by any other contract,
agreement or instrument.

13. No Further Subordinations. By execution of the Joinder and Consent to this
Agreement, Landlord agrees that, without the prior written consent of Lender,
Landlord will not request that Tenant (a) enter into any subordination agreement
with any person other than Lender; or (b) agree to attorn to or recognize any
purchaser of the Premises at any foreclosure sale under any lien other than a
Successor Landlord pursuant to a foreclosure of the Mortgage of Lender
(provided, however, that this provision shall not be deemed to constitute
Lender’s consent to the placing of any lien other than the Mortgage on the
Premises). Any such agreement executed by Tenant at any time shall be entirely
subject to the terms of this Agreement and the rights of Lender hereunder.

14. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors, successors-in-title and assigns. When used herein,
the term “Landlord” refers to Landlord and to any successor to the interest of
Landlord under the Lease, the term “Tenant” refers to Tenant and to any
successor to the interest of Tenant under the Lease but only to the extent a
successor to such interest is permitted under the Lease; and the term “Lender”
refers to Lender and any successor to the interest of Lender under the Mortgage
and to any purchaser, including Lender, of the Premises at a Foreclosure.

15. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State in which the Premises is
located.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.

 

TENANT:

 

INFINITY PHARMACEUTICALS, INC.

 

By:  

 

  Adelene Q. Perkins, President By:  

 

  Lawrence E. Block, Treasurer

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF MIDDLESEX

On this     day of September, 2014, before me,                     , a Notary
Public of Middlesex County, Massachusetts, personally appeared Adelene Q.
Perkins, known or identified to me to be the President of Infinity
Pharmaceuticals, Inc., a Delaware corporation, and the officer who subscribed
the corporate name to the foregoing instrument, and acknowledged to me that she
executed the same in the name of such corporation.

IN WITNESS WHEREOF, I have set my hand and affixed my official notarial stamp or
seal, the day and year in this certificate first above written.

 

My Commission Expires:

 

  

 

Notary Public

 

                             [NOTARIAL SEAL]

  

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF MIDDLESEX

On this     day of September, 2014, before me,                     , a Notary
Public of Middlesex County, Massachusetts, personally appeared Lawrence E.
Bloch, known or identified to me to be the Treasurer of Infinity
Pharmaceuticals, Inc., a Delaware corporation, and the officer who subscribed
the corporate name to the foregoing instrument, and acknowledged to me that he
executed the same in the name of such corporation.

IN WITNESS WHEREOF, I have set my hand and affixed my official notarial stamp or
seal, the day and year in this certificate first above written.

 

My Commission Expires:

 

  

 

Notary Public

 

                             [NOTARIAL SEAL]

  

 

7



--------------------------------------------------------------------------------

LENDER:

 

UNION SECURITY INSURANCE COMPANY

By:  

 

      Name:  

 

      Title:  

 

STATE OF NEW YORK

COUNTY OF NEW YORK

On this     day of September, 2014, before me,                     , a Notary
Public of New York County, New York, personally appeared                     ,
known or identified to me to be the                     of Union Security
Insurance Company, an Iowa corporation, and the officer who subscribed the
corporate name to the foregoing instrument, and acknowledged to me that he
executed the same in the name of such corporation.

IN WITNESS WHEREOF, I have set my hand and affixed my official notarial stamp or
seal, the day and year in this certificate first above written.

 

My Commission Expires:

 

  

 

Notary Public

 

                             [NOTARIAL SEAL]

  

 

8



--------------------------------------------------------------------------------

JOINDER AND CONSENT

The undersigned, BHX, LLC, a Massachusetts limited liability company, as the
sole Trustee of 784 Realty Trust, a Massachusetts nominee trust, referred to as
“Landlord” in the foregoing Subordination, Non-Disturbance and Attornment
Agreement, does hereby join in and consent to the terms of the foregoing
Subordination, Non-Disturbance and Attornment Agreement for the purpose of
evidencing and confirming the Landlord’s agreements, covenants and
acknowledgments contained in the foregoing Subordination, Non-Disturbance and
Attornment Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Joinder and Consent under
seal as of the date of the foregoing Subordination, Non-Disturbance and
Attornment Agreement as set forth above.

 

LANDLORD:

 

BHX, LLC, as Trustee of 784 Realty Trust

By:  

 

      Name:  

 

      Title:  

 

ACKNOWLEDGMENT

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF NORFOLK

On this     day of September, 2014, before me,                     , a Notary
Public of Norfolk County, Massachusetts, personally appeared
                    , known or identified to me to be the                     of
BHX, LLC, a Massachusetts limited liability company, which is the sole Trustee
of 784 Realty Trust, a Massachusetts nominee trust, who subscribed the limited
liability company and trust name to the foregoing instrument, and acknowledged
to me that he executed the same in the name of such limited liability company
and trust.

IN WITNESS WHEREOF, I have set my hand and affixed my official notarial stamp or
seal, the day and year in this certificate first above written.

 

My Commission Expires:   

 

Notary Public

 

                             [NOTARIAL SEAL]

  

 

9



--------------------------------------------------------------------------------

EXHIBIT G-2

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT H

NOTICE OF LEASE

In accordance with the provisions of Massachusetts General Laws, Chapter 183,
Section 4, as amended, notice is hereby given of the following lease (“Lease”):

 

LANDLORD:    BHX, LLC, a Massachusetts limited liability company, as Trustee of
784 Realty Trust, whose mailing address is c/o The Bulfinch Companies, Inc.,
First Needham Place, 250 First Avenue, Suite 200, Needham, MA 02494. TENANT:   
Infinity Pharmaceuticals, Inc., a Delaware corporation, whose mailing address is
780 Memorial Drive, Cambridge, MA 02139. DATE OF EXECUTION OF LEASE:   
September     , 2014. DESCRIPTION OF PREMISES:    All of the leasable space in
the building located on the land described on Exhibit A hereto, which land and
building are located at and commonly known as 784 Memorial Drive, Cambridge, MA.
TERM OF LEASE:    The period commencing on November 1, 2014 and expiring on
March 31, 2025. OPTIONS TO EXTEND:    Tenant has the option to extend the term
for up to two periods of five years each.

This document is executed pursuant to the Lease and is not intended to vary any
of the terms and conditions of the Lease.

This Notice of Lease may be executed in multiple counterparts, each of which
shall be an original, but all of which, taken together, will constitute one and
the same instrument.

EXECUTED as a sealed instrument this     day of September, 2014.

 

BHX, LLC, as Trustee of 784 Realty Trust By:  

 

Name:  

 

Title:  

 

INFINITY PHARMACEUTICALS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

Norfolk, ss.

On this     day of September, 2014, before me, the undersigned notary public,
personally appeared                     , as                     of BHX, LLC, as
Trustee of 784 Realty Trust, proved to me through satisfactory evidence of
identification, which were                     , to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose.

 

 

Notary Public

My Commission Expires:  

 

COMMONWEALTH OF MASSACHUSETTS

Middlesex, ss.

On this     day of September, 2014, before me, the undersigned notary public,
personally appeared                     , as                     of Infinity
Pharmaceuticals, Inc., proved to me through satisfactory evidence of
identification, which were                     , to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose.

 

 

Notary Public

My Commission Expires:  

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 2.1

ENCUMBRANCES

 

1. Slope easements as set forth in deed from Dover Stamping Company to the City
of Cambridge dated March 19, 1891, recorded in Book 2545, Page 441.

 

2. The Declaration.

 

3. Covenant by 784 Memorial Drive, LLC recorded with the Middlesex South
Registry of Deeds in Book 31728, Page 298, and filed with the Middlesex South
Registry District of the Land Court as Document No. 1146951.

 

4. Façade Preservation Easement dated December 27, 1999 recorded with the
Middlesex South Registry of Deeds in Book 33459, Page 82, and filed with the
Middlesex South Registry District of the Land Court as Document No. 1180200.

 

5. Reservation of rights set forth in Deed recorded with the Middlesex South
Registry of Deeds in Book 32736, Page 514, and filed with the Middlesex South
Registry District of the Land Court as Document No. 1168772.

 

6. Easement to Cambridge Electric Light Company dated August 7, 2001, recorded
in the Middlesex South Registry of Deeds in Book 33495, Page 399, and filed with
the Middlesex South Registry District of the Land Court as Document No. 1180726.

 

7. Easement to NSTAR Gas Company dated August 2, 2001, recorded in the Middlesex
South Registry of Deeds in Book 33742, Page 201, and filed with the Middlesex
South Registry District of the Land Court as Document No. 1184536.



--------------------------------------------------------------------------------

SCHEDULE 3.2(b)

PROGRAMMING ELEMENTS FOR TENANT IMPROVEMENTS

The office renovation proposal is inclusive of the 1st, 2nd, 3rd and 4th floor
of the 784 Memorial Drive building.

Office Seating Areas:

 

  •   Demolition will include furnishing, installation and removal of temporary
protection as required as well as demolition and removal of walls, floors and
ceilings as required by design plans.

 

  •   Sprinkler system will be reworked as required by design plans.

 

  •   Existing offices will be removed to create open office environment and
allow light to penetrate to the middle of occupied floors.

 

  •   Smaller offices may be created by leaving partial walls in place and
finishing with drywall/plaster, glass or DIRTT or other demountable walls.

 

  •   VAV and fan powered boxes not replaced (to the extent not part of the Base
Building Work) will be replaced and wired to central building management system.

 

  •   Lighting will be upgraded as required by design plans.

 

  •   Data and electrical wiring will be installed as required by design plans.

 

  •   Small kitchen areas, photocopy areas or other utility spaces may be
created or renovated.

 

  •   Materials used may include drywall and plaster, glass or wood and finished
according to the design plans.

 

  •   Ceiling grid will be replaced and new ceiling tiles installed.

 

  •   New flooring will be installed, to include carpet, vinyl, VCT or tile.

 

  •   Plaster walls will be painted.

 

  •   New window blinds will be installed.

Conference Rooms:

 

  •   Demolition will include furnishing, installation and removal of temporary
protection as required as well as demolition and removal of walls, floors and
ceilings as required by design plans.

 

  •   Floor boxes may be installed which will contain electrical power and data.

 

  •   Accessories installed may include wall mounted computer monitors, ceiling
mounted screens and projectors.

 

  •   Telephone conferencing systems may be installed.

 

  •   VAV and fan powered boxes (to the extent not replaced in the Base Building
Work) will be replaced and wired to central building management system.

 

  •   Lighting will be upgraded as required by design plans.

 

  •   Data and electrical wiring will be installed as required by design plans.

 

  •   Materials used may include drywall and plaster, glass or wood and finished
according to the design plans.

 

  •   Ceiling grid will be replaced and new ceiling tiles installed.

 

  •   New flooring will be installed, to include carpet, vinyl, vct or tile.



--------------------------------------------------------------------------------

  •   Plaster walls will be painted.

 

  •   New window blinds will be installed.

Common Areas and Lobby:

 

  •   Demolition will include furnishing, installation and removal of temporary
protection as required as well as demolition and removal of walls, floors and
ceilings as required by design plans.

 

  •   Finishes may be refurbished or replaced.

 

  •   VAV and fan powered boxes (to the extent not replaced in the Base Building
Work) will be replaced and wired to central building management system.

 

  •   Lighting will be upgraded as required by design plans. Data and electrical
wiring will be installed as required by design plans.

 

  •   Materials used may include drywall and plaster, glass or wood and finished
according to the design plans.

 

  •   Ceiling grid will be replaced and new ceiling tiles installed.

 

  •   New flooring may be installed, to include carpet, vinyl, vct or tile.

 

  •   Plaster walls will be painted.

 

  •   New window blinds will be installed.

Cafeteria:

Proposals for cafeteria space include areas on the first and fourth floor. The
proposed first floor area would include existing exterior door which exits to
Quarter Acre Park. The proposed fourth floor area would allow for use of the
exterior roof deck. Cafeteria may include a commercial grade kitchen which would
be installed in compliance with applicable building code.

 

  •   VAV and fan powered boxes (to the extent not replaced in the Base Building
Work) will be replaced and wired to central building management system.

 

  •   Lighting will be upgraded as required by design plans. Data and electrical
wiring will be installed as required by design plans.

 

  •   Materials used may include drywall and plaster, glass or wood and finished
according to the design plans.

 

  •   Ceiling grid will be replaced and new ceiling tiles installed.

 

  •   New flooring will be installed, to include carpet, vinyl, vct or tile.

 

  •   Plaster walls will be painted.

 

  •   New window blinds will be installed.

 

2



--------------------------------------------------------------------------------

SCHEDULE 3.2(c)

APPROVED CONTRACTORS FOR TI WORK

Architect

Olson-Lewis

Plumbing Sole Sourcing - Design Build, including engineering

North Shore Mechanical Contractors Danvers MA

HVAC Sole Sourcing - Design Build, including engineering

Environmental Systems Inc. Attleboro MA

Electrical Sole Sourcing - Design Build, including engineering

Interstate Electrical Services N. Billerica MA

Selective Demolition

A1 Concrete Cutting & Construction Norton MA

USA Demolition Woburn MA

Misc Metal

Lawton Welding Co., Inc. Topsfield MA

Weiss Sheet Metal Avon MA

AG Industries N. Attleboro Ma

Glass/Glazing

Wayside Glass & Mirror Marlboro MA

Salem Glass Salem MA

Doors, Frames and Hardware

Commercial Door Shrewsbury MA

Galeno & Associates South Easton MA

O’Connor Door Needham MA

Gypsum Board Assemblies/Framing

EMR Drywall Salem MA

Clifford & Galvin W. Bridgewater MA

Mass Acoustics Natick MA

NE Finish Systems Salem NH

Acoustical Ceilings

The Cheviot Corporation Needham Heights MA

K & K Acoustical Ceilings Tewksbury MA

Mass Acoustics Natick MA

Resilient Flooring

Allegheny Contract Flooring Winchester MA

Business Interiors Floorcovering, Inc. Woburn MA

E-Floors Dedham MA

Painting

J&M Professional Painting Everett MA

Francis E. Kenney Woburn MA

Paint Systems Salem NH

John M. Kennedy Dorchester MA

M.L. McDonald Co., Inc. Watertown MA



--------------------------------------------------------------------------------

Fire Protection

Cameron Fire Protection Engineerin East Gouglas MA

American Plumbing & Heating Corporation Norwell MA

Cannistraro, LLC., J.C. Watertown MA

Noremac Sprinkler

 

2



--------------------------------------------------------------------------------

SCHEDULE 5.3

ENVIRONMENTAL REPORTS

Preliminary Environmental Site Assessment by GEI Consultants, Inc. dated
November 4, 1999.

Phase I Environmental Site Assessment Update by GEI Consultants, Inc. dated
September 17, 2004.

Phase I Environmental Site Assessment by GZA GeoEnvironmental, Inc. dated
November 8, 2005.

Lead Based Paint Assessment by GZA GeoEnvironmental, Inc. dated May 5, 2004.



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

SPECIFICATIONS FOR BUILDING SYSTEMS

Existing:

PLUMBING

 

  •   6” sanitary waste discharge line serving the Building and connected to
City sewer. A secondary 4” waste line is capped for future use.

 

  •   Sanitary Sewer stacks rise in several locations to serve the above floor
levels:

 

  •   Column X1/Row XD 4” Sanitary waste stack rise

 

  •   Column X5/Row XD 5” Sanitary waste stack & 4” Vent stack (Main toilet
cores)

 

  •   Column X14-X15/Rows XC-XD 4” sanitary waste stack and 3” vent stack rise

 

  •   Column 6.5/Row E 4” sanitary waste stack rise (addition area)

 

  •   4” Waste line (above crawl space) serves the mechanical floor drains

 

  •   Domestic water line (4”) serving the Premises with supply from the
municipal provider or MWRA, as applicable

 

  •   Building served by 2” meter (capable of 160gom)

 

  •   Mechanical room 120 has a 1” secondary backflow preventer for HVAC usage

 

  •   Service reduces after meter to 3” and exits mechanical room 120 to serve
Premises

 

  •   A 2-1/2” CW riser serving core toilets

 

  •   Domestic hot water serving the Premises generated in mechanical room 177

 

  •   Heat domestic hot water to 140*f use “master” mix valve to temper down to
120*f

 

  •   Additional Sanitary waste & Domestic cold water notables each floor level

 

  •   1st floor Wet Column – located col. X14/XC – services avail. 4” W, 3” V,
2” DCW

 

  •   (8)  3⁄4” WALL HYDRANT UNITS on exterior of main building & addition

 

  •   1st floor – 2-1/2” DCW riser for core toilets, rises col. X5/XD

 

  •   1st floor – 1-1/4” DHW &  3⁄4” DCW risers located in #162 lavatory wet
wall & a  3⁄4” DHW & DCW risers located in #161 lavatory wet wall.

 

  •   2nd floor Wet Column – located col. X14/XC – services avail. 4” W, 3” V,
2” DCW

 

  •   3rd floor Wet Column – located col. X12/XC – services avail. 4” W, 3” V,
2” DCW

 

  •   4th floor Wet Column – located col. X12/XC – services avail. 4” W, 3” V,
2” DCW

 

  •   Water and sewer service shall be available to Tenant on a 24-hour, 7 day a
week basis.

ELECTRICAL

 

  •   480Y/277 volt (office) feeders to support loads on all floors on demand,
24-hour, 7 days a week. The feeders have been sized to provide 20.0 watts per
useable square foot to support tenant’s lighting, receptacle loads, fan power
terminal units / VAV boxes, and miscellaneous electrical loads.

 

  •   The primary HVAC systems are served by a 600 amp 480Y/277 volt feeder to
the penthouse distribution panel. Renovations and/or replacements will be served
from the same sources on demand, 24-hour, 7 days a week.

HVAC

 

  •   The office floors throughout the Premises are heated and air conditioned
utilizing a vav system.

 

  •   Three air handlers totaling 57,700 cfm and 200 tons of associated cooling.



--------------------------------------------------------------------------------

TELECOMMUNICATIONS

The Building is served by telecommunications conduits from the property line to
the Main Telecommunications Demarcation room in basement and one
(1) telecommunications closet per floor, equipped with sleeves connecting to the
main telecommunications room.

LIFE SAFETY

The building is equipped with an Edwards System Technology EST2
microprocessor-based multiplex, addressable fire alarm system with audible and
visual occupant notification and municipal reporting. Such system may be
improved as part of the Base Building Work.

ELEVATOR

Single passenger elevator manufactured by Fujitec America, Inc.

 

  •   Capacity 3500 Pounds

 

  •   Speed 125 Feet per Minute

The following services to be provided with the completion of the base building
work:

PLUMBING

 

  •   Natural gas will be provided to serve the new boiler system

HVAC

The HVAC system will be capable of maintaining the following conditions:

Ouside summer condition 91 DegFdb/73 DegFwb Outside winter condition 6 degrees
Interior design 75 DegF +/- 2

 

  •   A boiler plant will heat the building during morning warm up and
unoccupied cycles. A hot water pipe distribution system shall be piped to three
existing air handlers, or at the Air handlers duct main.

 

  •   A central control system will service the hot water system including
boilers, pumps, the existing air handlers, and fans and will be expandable to
provide new DDC controls to all new tenant fit up requirements.

ELEVATOR

Single passenger elevator as may be installed as part of the Base Building Work.

 

2



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

JANITORIAL SCHEDULE

 

DAILY    COMMON AREAS, OPEN OFFICES, CONFERENCE ROOMS, LOBBY, RECEPTION 1.   
Empty wastebaskets, recycle bins and other refuse and transport to designated
areas and provide replacement. 2.    Clean and sanitize drinking fountains. 3.
   Dust empty desktops and conference room tables. 4.    Clean counter tops. 5.
   Spot clean tenant’s interior glass partitions and doors. 6.    Sweep/vacuum
and dust stairways. 7.    Remove fingerprints from doors, frames, light
switches, kick and push plates, handles. 8.    All building lobby glass doors
cleaned nightly and building side lights spot cleaned. 9.    Empty exterior
trash. 10.    Clean all baseboard ledges, moldings, directory, depositories and
window frames. 11.    Clean lobby sign. 12.    Clean and polish anodized metal
finishes. 13.    Clean all entry thresholds. 14.    Dust all mullions and sills
and other surfaces up to 70” high. 15.    Vacuum all carpeted areas. 16.    Wet
mop all uncarpeted stairwells, landings and clean handrails. DAILY   
CAFETERIA/KITCHEN AREA 1.    Empty all containers and disposal. Sanitize
interior and provide liners. 2.    Wash and sanitize exterior of all containers.
3.    Clean and sanitize drinking fountains and counter tops. 4.    Spot Clean
interior glass in partitions and doors. 5.    Remove all fingerprints from
doors, frames, light switches, kick and push plates, handles. 6.    Nightly
cleaning of kitchen areas additionally includes: Tables, Chairs, Counters,
Sinks, Floors, Spot Clean Walls. 7.    Clean interior and exterior of microwave
ovens in common kitchen areas 8.    Clean exterior of refrigerators. DAILY   
ELEVATORS 1.    Wipe down and polish all metal and wooden surfaces. 2.    Vacuum
carpet. 3.    Spot clean carpet. 4.    Clean/vacuum elevator door trackways. 5.
   Spot clean all doors and frames. 6.    Dust and clean entire interior and
exterior of cabs including saddles.



--------------------------------------------------------------------------------

DAILY    RESTROOMS and SHOWER ROOMS 1.    Clean, sanitize and polish all
vitreous fixtures including toilet bowls, urinals and hand basins. 2.    Clean
and sanitize all flush rings, drain and overflow outlets. 3.    Clean and polish
all chrome fittings. 4.    Clean and sanitize toilet seats (both sides). 5.   
Clean and polish all glass mirrors. 6.    Wash and sanitize exterior of all
containers 7.    Damp mop floor area with germicidal solution. 8.    Spot clean
metal partitions. 9.    Remove spots, stains, splashes from wall area adjacent
to hand basins. 10.    Refill all dispensers to normal limits – soap, toilet
tissue, paper towels, seat holders. Supplies to be furnished by landlord. Paper
towels must be filled to capacity each evening in proper alignment so as to
allow for proper disbursement. 11.    Remove fingerprints from doors, frames,
light switches, kick and push plates, handles. 12.    Check operation of soap
and napkin dispensers. 13.    Clean janitor’s closet walls, floor and sink. 14.
   Wash and sanitize metal partitions. DAILY    FLOORS – VCT TILE, MARBLE,
GRANITE 1.    Dust mop or sweep floors. 2.    Damp mop only with cool, fresh
water. 3.    Remove all spills, smears, etc., that do not come off in sweeping &
mopping. DAILY    FLOORS – CARPET 1.    Vacuum all rugs and carpet areas
including open areas. Remove any gum, staple, paper clip, and tar. 2.    Spot
clean stains with carpet stain remover as per manufacturer specifications. 3.   
Clean weather mats with a vacuum and damp wipe vinyl edges to remove all dust
when mats are out for inclement weather. DAILY    GENERAL 1.    Leave notice on
any observed regularities in daily log book (i. e. defective plumbing, unlocked
doors, lights left on, inventory requirements, rest room supplies). 2.    Turn
off lights except those to be left on. Close all doors. 3.    Report evacuation
of building to appropriate personnel. 4.    Notify designated personnel of any
emergency or security situation. 5.   

Complete “Security log” in accordance with Tenant’s procedure.

Note: Tenant hallway doors are to remain locked during cleaning.

6.    Wet mop all uncarpeted stairwells, landings and handrails. WEEKLY   
COMMON AREAS, OFFICES, CONFERENCE ROOMS, LOBBY, RECEPTION 1.    Dust all
furniture including desks, chairs and tables. 2.    Dust all exposed filing
cabinets, bookcases and shelves. 3.    Low dust all horizontal surfaces to hand
height (70”) including shelves, moldings and ledges.

 

-2-



--------------------------------------------------------------------------------

4.    High dust above hand heights all horizontal surfaces, including shelves,
moldings and ledges. 5.    Remove spots, stains, marks to hand height (70”). 6.
   Clean all common area HVAC diffusers as needed. 7.    Clean all public
telephones in phone booths, conference rooms and ‘huddle’ rooms. 8.    Spray
buff open areas including kneeholes of desks. 9.    Damp wipe all horizontal
surfaces, including conference room tables and empty desks. WEEKLY    RESTROOMS
AND SHOWERS 1.    Dust metal partitions 2.    Low dust all horizontal surfaces
to hand height including sills, shelves, moldings, frames, ledges, ducts and
heating outlets, etc. 3.    High dust above hand heights all horizontal
surfaces, including shelves, moldings and ledges. 4.    Dust all furniture
including tables, chairs, etc. 5.    Clean and disinfect floor drains and polish
chrome. 6.    Pour water/disinfectant into floor drains. WEEKLY   
CAFETERIA/KITCHEN AREA 1.    Low dust all horizontal surfaces to hand height
including sills, shelves, moldings, frames, ledges, ducts and heating outlets,
etc. 2.    High dust above hand heights all horizontal surfaces, including
shelves, moldings, ledges, pipes, ducts, heating outlets, etc. 3.    Clean
interior and exterior of all toaster ovens in common area kitchen areas. WEEKLY
   FLOORS – RESILENT. 1.   

Burnish and restore vinyl tile flooring in kitchen areas and cafeteria.

Sweep and mop loading dock area.

WEEKLY    GENERAL 1.    Customer service visit/walkthrough. MONTHLY    COMMON
AREAS OFFICES, CONFERENCE ROOMS, LOBBY, RECEPTION 1.    Clean and polish bright
metal to hand height. 2.    Remove dust and cobwebs from ceiling tiles. 3.   
Vacuum diffuser outlets in ceiling. 4.    Hand dust wood paneling. 5.    Wash
vinyl and metal kick plates on doors. 6.    Wet mop all uncarpeted stairwells,
landings, and handrails. 7.    Vacuum edges of all carpeted surfaces.

 

-3-



--------------------------------------------------------------------------------

MONTHLY    RESTROOMS 1.    Wash and sanitize metal partitions. 2.    Damp wipe
lavatory tile walls (sanitize). 3.    Vacuum diffuser outlets in ceiling and
walls. 4.    Remove cobwebs –dust high edges and corners QUARTERLY    COMMON
AREAS, OFFICES, CONFERENCE ROOMS, LOBBY, RECEPTION 1.    Clean and sanitize
telephones. 2.    Clean entire interior glass in partitions and doors. 3.   
Dust blinds. 4.    Dry-clean area adjacent to diffuser outlet. 5.    Clean metal
of hi-hat light fixtures. 6.    High dust all horizontal and vertical surfaces
not reached in night cleaning such as pipes, light fixtures, door frames, etc.
7.    Dust all picture frames, charts and similar hangings that are not dusted
during regular nightly cleaning. QUARTERLY    RESTROOMS AND SHOWERS 1.    Wash
and sanitize exterior of lockers. 2.    Dry-clean adjacent to diffuser outlet.
3.    Power steam joints and floors. 4.    Power steam floor and joints in
janitor closets. QUARTERLY    CAFETERIA/KITCHENETTE 1.    Clean entire interior
glass in partitions and doors. 2.    Power steam café floors and joints.
QUARTERLY    FLOORS – RESILENT. VINYL TILE AND/OR HARD 1.    Scrub, refinish and
maintain. 2.    Machine scrub floors. 3.    Machine scrub bathroom floors. 4.   
High dust lights, walls and grills.

SEMI

ANNUALLY

   COMMON AREAS, OFFICES, CONFERENCE ROOMS, LOBBY,   

Wash all wastebaskets.

Strip and refinish all vinyl flooring, applying one (1) coat of sealer and three
(3) coats of floor finish.

Shampoo all carpets

   RESTROOMS 1.    Hand dust, clean and wash all the tile walls as often as
necessary, but not less than semi-annually. 2.    Wash restroom lighting
fixtures.

 

-4-



--------------------------------------------------------------------------------

ANNUALLY    1.    Wash all exterior light fixtures including reflectors, globes,
diffusers, and trim. 2.    Wash all unpainted surfaces. 3.    Strip and refinish
cafeteria vinyl flooring, applying one (1) coat of sealer and three (3) coats of
floor finish. 4.    Shampoo carpets.    DESCRIPTION OF SERVICES FOR CARPET
MAINTENANCE PROGRAM DAILY    Spot clean all affected areas.    GENERAL    1.   
Landlord shall provide in advance an annual schedule of dates, which indicates
monthly, quarterly, and semi-annual service to be performed. 2.    Landlord will
supply Plastic liners, C fold towels and toilet paper 3.    Provide supervisory
personnel on site during all hours that services are provided and said
supervisor shall perform the security check and complete the security check list
form. 4.    Cleaning services not to begin prior to 6:00 PM. 5.    All persons
providing services shall be required to have photo ID’s in plain sight at all
times. 6.    All equipment and supplies shall be provided by Landlord. 7.    All
equipment shall be maintained to provide satisfactory performance. 8.    All
carts, etc., shall be equipped with wheels and bumpers to ensure no damage to
floors and walls. 9.    Window washing of the exterior/interior building wall is
excluded. 10.    Report any broken or damaged plumbing service. 11.    Cleaners
will not stage or gather in common area lobbies. 12.    Keep all exterior doors
locked when taking trash to exterior containers. 13.    Empty mop buckets
nightly. 14.    Entrance doors must be kept locked.

 

-5-



--------------------------------------------------------------------------------

SCHEDULE 6.5

ESTOPPEL CERTIFICATE OF PARCEL B OWNER

 

To: Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, MA 02139

Attention:                    

 

  Re: Declaration of Easements, Covenants, Conditions and Restrictions, dated
December 22, 1999, by 784 Memorial Drive LLC, filed with the Middlesex South
Registry District of the Land Court as Document No. 1127474 and recorded in the
Middlesex South Registry of Deeds on December 29, 1999, in Book 31008, Page 1,
as amended by the First Amendment to Declaration of Easements, Covenants,
Conditions and Restrictions, dated September 17, 2001, by 784 Memorial Drive
LLC, ARE 770/784/790 Memorial Drive LLC and Landlord, filed with the Middlesex
South Registry District of the Land Court as Document No. 1195705 and recorded
in the Middlesex South Registry of Deeds in Book 34522, Page 324 (the
“Declaration”)

Ladies and Gentlemen:

We understand that you have signed or are about to sign a lease with Parcel A
Owner (as defined in the Declaration), by which Parcel A Owner would lease to
you the entire building located on Parcel A (as defined in the Declaration), and
that you are relying upon the following statements and agreements. Capitalized
terms used but not defined herein shall have the meanings given thereto in the
Declaration.

As Parcel A Owner’s request pursuant to Section 14.3 of the Declaration, the
undersigned, as Parcel B Owner (as defined in the Declaration), certifies to you
as follows as of the date set forth below:

 

  1. The Declaration is in full force and effect and unmodified, except as
provided above in the definition of Declaration.

 

  2. To the knowledge of Parcel B Owner, Parcel B Owner is not in default in the
performance or observance of its obligations under the Declaration.

 

  3. To the knowledge of Parcel B Owner, Parcel A Owner is not in default in the
performance or observance of Parcel A Owner’s obligations under the Declaration.

 

  4. Since January 1, 2011, Parking Rent (as defined in Section 4.6.2 of the
Declaration) has been invoiced directly to the existing tenant at Parcel A by
Parking B Owner at the monthly rate of $21,705.00. No amounts are currently past
due on account thereof. The Required Parking Spaces (as defined in Section 4.1
of the Declaration) are allocated to Parking A Owner as follows: (a) 29 spaces
in the outside surface parking lot located at the Entire Property are allocated
to Parking A Owner on a reserved basis and (b) 76 spaces in the above ground
parking structure at the Entire Premises are allocated to Parking A Owner on a
reserved basis.

 

  5. To the knowledge of Parcel B Owner, there are no shared Parcel A Utility
Facilities or Parcel B Utility Facilities that are currently subject to
reimbursement obligations among Parcel A and Parcel B pursuant to Sections 5.1
and 5.2 of the Declaration.

 

  6. The monthly estimated charges payable by Parcel A Owner to Parcel B Owner
for Common Area Expenses (as defined in Section 9.2.4) under the Declaration for
the calendar year 2013 is $3,220, subject to annual reconciliation as set forth
in Section 9.2.4 of the Declaration. No amounts are currently past due on
account thereof.



--------------------------------------------------------------------------------

  7. This certificate shall be binding on Parcel B Owner, but nothing contained
herein shall be deemed to amend or modify the provisions of the Declaration or
the rights and obligations of the parties arising thereunder.

 Dated as of September     , 2014.

 

ARE-770/784/790 MEMORIAL DRIVE, LLC,

a Delaware limited liability company

By:

  ALEXANDRIA REAL ESTATE EQUITIES, L.P.,  

a Delaware limited partnership,

managing member

 

By:

  ARE-QRS CORP.,    

a Maryland corporation,

general partner

    By:  

 

   

Name:

     

Title:

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 13.15

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, MA 02139

As of September     , 2014

ARE-770/784/790 Memorial Drive, LLC

c/o Alexandria Real Estate Equities, Inc.

385 E. Colorado Blvd, Suite 299

Pasadena, CA 91101

Re: Declaration of Easements, Covenants, Conditions and Restrictions recorded
with the Middlesex South District Registry of Deeds in Book 31008, Page 1, and
filed with the Middlesex South Registry District of the Land Court as Document
No. 127474 (as amended from time to time, the “Declaration”).

Ladies and Gentlemen,

In connection with (i) an amendment dated as of the date hereof to our lease
(the “780-790 Lease”) of the property owned by you and known as 780-790 Memorial
Drive (which property is described on Exhibit A, and notice of which 780-790
Lease is recorded at Book 37003, Page 230 as Document Number 123563 and (ii) our
contemporaneous lease dated as of the date hereof (as it may be amended, the
“784 Lease”) of the property known as 784 Memorial Drive (more particularly
described on Exhibit B) (“784 Memorial”) from BHX, LLC, a Massachusetts limited
liability company, as Trustee of 784 Realty Trust, we are writing to confirm
certain agreements regarding the Declaration. By countersigning this letter
agreement in the space appearing below, you confirm and agree, on behalf of
yourself and your affiliate successors and affiliate assigns as Parcel B Owner
under the Declaration, to the following (so long as Infinity Pharmaceuticals,
Inc. or any of its affiliates is a tenant at 784 Memorial):

(A) The Parcel B Owner shall give us a copy of any notice of default given to
the Parcel A Owner under the Declaration contemporaneously with the delivery of
any such default notice to the Parcel A Owner, in the manner for which notices
to Tenant are provided under the 780-790 Lease. In the event that we elect to
cure any such default (having no obligation to do so), which cure shall be
subject to the terms and conditions of the Declaration applicable to cures made
by the Parcel A Owner generally, the Parcel B Owner shall recognize such cure as
if made by the Parcel A Owner.

(B) Notwithstanding anything to the contrary in the Declaration, the Parcel B
Owner under the Declaration shall accept instructions from us directly with
respect to the parking rights held by us as a Parcel A Tenant, including without
limitation the giving of Parking Change Notices, provided that a copy of any
such instructions is given contemporaneously to Parcel A Owner. The Parcel A
Owner acknowledges its consent to this subparagraph (D) by countersigning in the
space located below.

Thank you for your assistance in this matter. This letter is executed as a
sealed Massachusetts instrument.

 

Very truly yours,

 

INFINITY PHARMACEUTICALS, Inc.

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Acknowledged and Agreed:

ARE-770/784/790 MEMORIAL DRIVE, LLC

By:

  Alexandria Real Estate Equities, L.P., managing member   By:    

ARE-QRS Corp., general partner

    By:  

 

    Name:       Title:  

The undersigned Parcel A Owner joins in this Agreement solely for the

Purposes set forth in subparagraph (B), above.

BHX, LLC, as Trustee of 784 Realty Trust

 

By:

 

 

  Name:  

 

  Title:  

 

 

2